MARCH 1989

..
~:.::_.~.
~.:'.

COMMISSION DECISIONS
03-03-89
03-22-89
03-31-89
03-24-89

Westmoreland Coal Company
Western Fuels-Utah, Inc.
Union Oil Company of California
Emery Mining Corporation/Utah Power & Light Co.

VA
89-17
WEST 86-113-R
WEST 86-1
WEST 87-130-R

Pg.
Pg.
Pg.
Pg.

275
278
289
309

WEVA 88-197
LAKE 88-123-D
WEST 87-189-M
YORK 88-13
KENT 89-4-D
PENN 88-268
SE 88-54-M
KENT 89-79-D
VA
89-9-D
CENT 87-71-C
KENT 88-194-D
WEST 88-304-M
WEST 88-250-R
WEST 89-21-DM
KENT 88-165-D
LAKE 85-47
WEST 88-44-M
LAKE 88-105
CENT 89-62-DM
CENT 87-72-M
KENT 89-61-D
CENT 88-66-M
WEVA 88-214
LAKE 88-134-M
KENT 89-45-D
LAKE 88-127-M
YORK 88-37
SE
88-55-M
WEVA 88-184-R

Pg. 311
Pg. 317
Pg. 324
Pg. 331
Pg. 345
Pg. 346
Pg. 351
Pg. 360
Pg. 361
Pg. 362
Pg. 364
Pg. 365
Pg. 368
Pg. 381
Pg. 382
Pg. 401
Pg. 403
Pg. 415
Pg. 417
Pg. 418
Pg. 432
Pg. 433
Pg. 437
Pg. 443
Pg. 446
Pg. 447
Pg. 452
Pg. 454
Pg. 458

KENT 89-1-D
WEST 88-230
LAKE 88-79
LAKE 88-65-M

Pg.
Pg.
Pg.
Pg.

ADMINISTRATIVE LAW JUDGE DECISIONS
03-03-89
03-03-89
03-06-89
03-06-89
03-10-89
03-10-89
03-14-89
03-15-89
03-16-89
03-16-89
03-17-89
03-20-89
03-20-89
03-20-89
03-20-89
03-21-89
03-22-89
03-22-89
03-20-89
03-24-89
03-27-89
03-27-89
03-29-89
03-29-89
03-30-89
03-30-89
03-30-89
03-30-89
03-31-89

Consolidation Coal Company
Donald F. Denu v. Amax Coal Company
Western Key Enterprises
Mettiki Coal Corporation
Gary Smith v. Southern Hills Mining
Gateway Coal Company
Moltan Company
Mike E. Ammerman v. Peabody Coal Co.
Tommy Meade v. New World Mining Co.
Kenneth A. McCool & others v. 0 C & W Coal Co.
Sec. Labor for Ronald Elliott v. Sterling Energy Inc.
Skelton Incorporated
Cyprus Empire Corporation
Randy G. Davis v. Phelps Dodge Corporation
Arnold Sharp v. Big Elk Creek Coal Company
Wilmot Mining Company
Sanger Rock and Sand
Old Ben Coal Company
Sec. Labor for Willie C. Jones v. Reynolds Metal Co.
Amax Potash Corporation
Terry G. Miller v. Peabody Coal Co.
Seven Day Concrete, Inc.
Consolidation Coal Company
Allendale Gravel Company
Arnold Sharp v. Big Elk Creek Coal Co.
Tuscola Stone Company
Mettiki Coal Corporation
Arno Sand Company
Consolidation Coal Company

ADMINISTRATIVE LAW JUDGE ORDERS
03-03-89
03-22-89
03-14-89
03-24-89

John Dixon Hacker v. Black Streak Mining
Mid-Continent Resources, Inc.
Super Block Coal Corporation
Three Star Drilling & Production Corp.

464
470
472
474

-:

MARCH 1989
Review was granted in the following cases during the month of March:
Secretary of Labor, MSHA v. Westmoreland Coal Company, Docket No.
VA 89~17. (Judge Fauver, February 3, 1989. Westmoreland stated case was
paid by mistake).
Westwood Energy Properties v. Secretary of Labor, MSHA, Docket No.
PENN 88-42-R, etc. (Judge Broderick, January 26, 1989).
Emery Mining Corporation/Utah Power & Light Co., v. Secretary of Labor,
MSHA, Docket No. WEST 87-130-R, etc. (Judge Morris, August 30, 1989 Order).
Secretary of Labor, MSHA v. Birchfield Mining, Inc., Docket No. WEVA 87-272.
(Judge Melick, February 2, 1989).
Review was not granted in the following cases during the month of March:
Lindia Sue Frye v. Pittston/Clinchfield Coal, Docket No. VA 88-55-D.
(Judge Weisberger, February 1, 1989).
Rivco Dredging Corporation v. Secretary of Labor, MSHA, Docket No.
KENT 88-25~R. (Judge Maurer, February 16, 1989)
Robert Buelke v. Thunder Basin Coal Company, Docket No. WEST 86-192-D.
(Judge Cetti, February 16, 1989).
Wilfred Bryant v. Winchester Coals, Docket No. WEVA 85-43-D.
Broderick, February 16, 1989).

(Judge

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006 .
~- .

March 1, 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
~MINISTRATION (MSHA)
v.

Docket No. VA 89-17

WESTMORELAND COAL COMPANY

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
ORDER
---

BY THE COMMISSION:
In this civil penalty proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982),
Commission Administrative Law Judge William Fauver issued a Decision
Approving Settlement on February 3, 1989. After noting that
Westmoreland Coal Company ("Westmoreland") had paid the civil penalty
proposed for the violation in issue, the judge granted a dismissal
request from the Secretary of Labor and dismissed the proceeding.
Subsequently, the judge received from counsel for Westmoreland letters
stating that Westmoreland had mistakenly paid the civil penalty and
requesting, in effect, that the judge's decision be vacated and the
matter be reopened for further proceedings. We deem these letters to
constitute a petition for discretionary review and, for the following
reasons, we vacate the judge's decision and remand for further
proceedings.
On November 9, 1988, an inspector of the Department of Labor's
Mine Safety and Health Administration ("MSHA") issued to Westmoreland,
at its Prescott No. 2 underground coal mine, a citation pursuant to
section 104(a) of the Act, 30 U.S.C. § 814(a), alleging a violation of
mandatory safety standard 30 C.F.R. § 75.203. ll On December 16, 1988,

ll

Section 75.203(a), a mandatory safety standard for underground
coal mines, provides:
The method of mining shall not expose any person
to hazards caused by excessive widths of rooms,

275

-;.·· . .

~-:·
\-

the Secretary filed with the Commission a Petition for Assessment of
Civil Penalty proposing an $85 penalty for the alleged violation.
Westmoreland subsequently filed an Answer contesting the penalty and
underlying violation. The matter was assigned to Judge Fauver, who
issued a Prehearing Order on January 26, 1989, directing the parties to
confer by February 21, 1989, for the purposes of discussing any possible
settlement or stipulations.
By letter to Chief Administrative Law Judge Paul Merlin, dated
January 26, 1989, and received by the Commission on January 30, 1989,
counsel for the Secretary stated:
The operator in this case has paid the full amount
of the penalty that was assessed, $85. As far as we
are concerned, the case may now be dismissed.
On February 3, 1989, Judge Fauver issued his decision dismissing the
case. He stated: "Petitioner has moved to dismiss the case based upon
full payment of the proposed civil penalty. I have considered the
representations and documentation submitted and I conclude that the
proffered settlement is consistent with the criteria in § llO(i) of the
Act. ' 1
By letters to Judge Fauver dated February 1 and February 7, 1989,
and received by the Commission on February 3 and February 9
respectively, counsel for Westmoreland stated that the civil penalty in
question had been paid in error and requested that the matter not be
dismissed and remain on the Commission's docket.
The judge's jurisdiction in this matter terminated when his
decision issued on February 3, 1989. 29 C.F.R. § 2700.65(c). Under the
Mine Act and the Commission's procedural rules, once a judge's decision
has issued, relief from the decision may be sought by filing with the
Commission a petition for discretionary review within 30 days of the
decision. 30 U.S.C. § 823(d)(2)(A)(i), 29 C.F.R. 2700.70(a). Here,
Westmoreland's letters are a request for relief from the judge's
decision, and we will treat them as a petition for discretionary review.
A civil penalty under the Mine Act is predicated upon the
existence of a violation. An operator cannot deny the existence of a
violation for purposes connected with the Mine Act and at the same time
pay a civil penalty. Therefore, the Commission has held that an
operator's payment of a civil penalty proposed for a violation
extinguishes the operator's right to contest the fact of violation. Old
Ben Coal Co., 7 FMSHRC 205, 209 (February 1985). The Commission has
also expressly noted, however, that where a civil penalty has been paid
by genuine mistake, the operator's right to contest the violation may
not be lost. Old Ben Coal Co., 7 FMSHRC at 210 n.6.
crosscuts and entries, or faulty pillar recovery
methods. Pillar dimensions shall be compatible with
effective control of the roof, face and ribs and
coal or rock bursts.

276

The record does not contain sufficient information to permit us to
determine whether Westmoreland's penalty payment was a "genuine
mistake." Further proceedings may be necessary to address
Westmoreland's assertions and for the judge to determine what relief, if
any, is appropriate.
Accordingly, the judge's decision is vacated, and the matter is
remanded for proceedings consistent with this order.

L--<---~,,£~~~-,Richard V. Backley, Commissioner

ames A~ Lastowk/L_a,Commissioner
I

~

Q_ ~~-'\.)

~

z. L...L..()-7\j
~

I

L. Clair Nelson, Commissioner

277

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

March. 22, 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket Nos. WEST 86-113-R
WEST 86-114-R
WEST 86-245(A)

WESTERN FUELS-UTAH, INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners

DECISION
BY THE COMMISSION:
The issue in this consolidated contest and civil penalty
proceeding arising under the Federal Mine Safety and Health Act of 1977,
30 U.S. C. § 801 et seq. (1982 )("Mine Act" or "Act") , is whether
supervisors who meet the training certification requirements for
supervisory personnel under a state program approved by the Department
of Labor's Mine Safety and Health Administration ("MSHA") must be given
task training prior to performing work for which non-supervisory miners
would be required to have task training. lf MSHA cited Western Fuels-

lf

Section 115(a) of the Mine Act, 30 U.S.C. § 825(a), provides a
comprehensive scheme for miner training. In general, section 115(a)
requires training for new miners, annual refresher training, and task
training. With regard to task training, section 115(a) provides in
relevant part:
(a)
Each operator of a coal or other mine shall
have a health and safety training program which
shall be approved by the Secretary •••• Each
training program approved by the Secretary shall
provide as a minimum that--

*

*

*

(4)
any miner who is reassigned to a new
task in which he has had no previous work

278

Utah, Inc. ("Western Fuels") for a violation of section 115(a) of the
Mine Act, 30 U.S.C. § 825(a), and 30 C.F.R. § 48.7 for failing to task
train one of.its section foremen in the operation of a roof-bolting
machine prior to his using that machine. In proceedings before
Conunission Administrative Law Judge Roy J. Maurer, Western Fuels argued
that the foreman was exempt from the task training requirements by
virtue of 30 C.F.R. § 48.2(a)(l)(ii), which excludes from coverage by
section 48.7 "[s]upervisory personnel subject to MSHA approved State
certification requirements •... " '1:_/ Judge Maurer concluded that task
experience shall receive training in
accordance with a training plan approved by
the Secretary under this subsection in the
safety and health aspects specific to that
task prior to performing that task.
The Secretary of Labor's regulations implementing section 115(a)
are set forth at 30 C.F.R. Part 48. With regard to task training for
miners working in underground coal mines, section 48.7(a) in pertinent
part states:
Miners assigned to new work tasks as mobile
equipment operators, drilling machine operators,
haulage and conveyor systems operators, roof and
ground control machine operators, and those in
blasting operations shall not perform new work tasks
in these categories until training prescribed in
this paragraph and paragraph (b) of this section has
been completed •...
'1:_/

The provisions of Subpart A of 30 C.F.R. Part 48 (30 C.F.R.
48.1-48.12) set forth the training requirements applicable to "miners
'Working in underground mines." 30 C.F.R. § 48.1. Sections 48.2(a)(l)
and 48.2(a)(l)(ii) state:
§§

(a)(l) "Miner" means, for purposes of §§ 48.3
through 48.10 of this Subpart A [Training and
Retraining of Underground Miners], any person
working in an underground mine and who is engaged in
the extraction and production process, or who is
regularly exposed to mine hazards, or who is a
maintenance or service worker employed by the
operator or a maintenance or service worker
contracted by the operator to work at the mine for
frequent or extended periods. This definition shall
include the operator if the operator works
underground on a continuing, even if irregular,
basis. Short term, specialized cont(r]act workers,
such as drillers and blasters, who are engaged in
the extraction and production process and who have
received training under § 48.6 (Training of newly
employed experienced miners) of this Subpart A may,
in lieu of subsequent training under that section
for each new employment, receive training under

279

training of the foreman was required because the exemption contained in
section 48.2(a)(l)(ii) applies only to a supervisor actually and
primarily engaged in supervision and not to one engaged in the
extraction and production process. 9 FMSHRC 1355 (August 1987)(ALJ).
Because this conclusion cannot be squared with the plain, unambiguous
language of section 48.2(a)(l)(ii), we reverse.

On February 3, 1986, Carson Julius, a miner at Western Fuels'
Deserado Mine, an underground coal mine located in Rangely, Colorado,
was promoted to section foreman. The criteria applied by Western Fuels
in selecting a section foreman required that the person have the ability
to operate face equipment in order to properly direct the work force in
its operation, have on-the-job experience in underground operation of a
coal mine, have supervisory skills, and be certified by the State of
Colorado as a mine foreman. 3/ Julius had been certified as a mine
foreman by the State on May l5, 1980, and in Western Fuel's opinion met
the other selection criteria.
On February 28, 1986, Julius was in charge of a production crew
assigned to the East Mains working section of the mine. In that
section, roof was being bolted under Julius' supervision. The machine
being used to bolt the roof was a Lee Norse TD-43-5-4F roof bolting
machine. ~/ That morning, Sky Havens was operating the right hand boom
of the roof bolting machine and Austin Mullens was operating the left
hand boom. Julius instructed Havens to go to lunch, and Julius took his
place as the operator of the right hand boom while Mullens continued to
operate the left hand boom.
After Julius and Mullens had installed one row of bolts, Mullens,
contrary to Julius' repeated instructions, walked under unsupported roof
to raise an end of a metal roof mat that had fallen to the floor. 21
Mullens was killed when a large piece of the mine roof fell and struck

§ 48.11 (Hazard training) of this Subpart A.
definition does not include:

*

*

This

*

(ii) Supervisory personnel subject to MSHA
approved State certification requirements ••••

lf

The State of Colorado certification requirements for supervisory
personnel are approved by MSHA.

~/

The Lee Norse machine is double boomed and is normally operated by
two miners, one on each side of the machine, who simultaneously install
the bolts. Julius had operated the Lee Norse machine briefly on prior
occasions. Julius had also operated other roof bolting machines in the
past.

21

Metal roof mats were part of the roof support system used at the

mine.

280

him. §.I

'·

~: ... -.· .-.~-:.\":;';:'"!-::'"!

During· a subsequent investigation of the accident, MSHA
Investigator Theodore L. Caughman found that prior to the accident
Julius had not received task training in the use of the roof bolting
machine. II Caughman issued an order of withdrawal pursuant to section
104(g)(l) of the Mine Act, 30 U.S.C. § 814(g)(l), requiring Julius'
removal from the mine on the grounds that Julius had not received the
requisite task training. Caughman subsequently modified the order to
allege that Western Fuels' failure to task train Julius was a violation
of section 115(a) of the Act. In addition, Caughman issued a citation
to Western Fuels pursuant to section 104(a) of the Act, 30 U.S.C.
§ 814(a), alleging that Julius' lack of task training was a violation of
30 C.F.R. § 48.7. Caughman further found that Julius' lack of training
was of such nature as to significantly and substantially contribute to a
mine safety hazard although it did not contribute to the cause of the
accident. Western Fuels abated the order and citation by providing
Julius with training in the operation of the roof bolting machine.
In his decision, the judge concluded that Julius was required to
be task trained prior to operating the roof bolting machine and that
Western Fuels violated section 115(a) of the Act and section 48.7 by
failing to train Julius. 9 FMSHRC at 1365. The judge noted that
section 48.2(a)(l)(ii) "on its face purports to except supervisory
personnel subject to MSHA approved State certification requirements from
the definition of 'miner', and therefore from the task training
requirements of [section] 48. 7." 9 FMSHRC at 1361. The judge focused
his decision upon the question of whether the exemption applied to
Julius.
The judge described the Secretary's position with regard to the
language of section 48.2(a)(l)(ii) as follows: "[The Secretary]
maintains that a person is 'supervisory' only so long as he
'supervises.' Once that person diverts from supervising to running
mining machinery, that person is no longer 'supervisory' but rather is a
'miner' regardless of his job title." 9 FMSHRC at 1361. The judge
found that Julius, "while engaged in operating the roof bolting machine
was primarily engaged in a nonsupervisory task in the extraction and
production process although he nominally retained his role as a
'supervisor,' i.e., a section foreman, throughout the period of this
incident." 9 FMSHRC at 1363-64.
§.I
This accident also led to the issuance to Western Fuels of another
citation alleging that a violation of 30 C.F.R. § 75.200 occurred when
Mullens proceeded under unsupported roof. This violation was at issue
in another proceeding and was upheld by the Commission. Western FuelsUtah, 10 FMSHRC 256 (March 1988), pet. for review filed, No. 88-1313
(D.C Cir. April 22, 1988).

II

The training plan then in effect at the mine, required under
section 115(a) of the Mine Act and approved by an MSHA district manager,
does not require supervisors to take task training but does require task
training for roof bolters.

281

i~ !~: ~.._::.:.~:

i···.·.· ._ ...
L ..

The judge noted that the Secretary's interpretation of the term
"supervisory personnel" had previously been set forth in a series of
MSHA documents and accepted her interpretation as reasonable. 9 FMSHRC
at 1361-62, 1364. The judge further held that the Secretary's
interpretation of the exception was in accord with the statutory
objectives of the Act pertaining to training, was consistently applied
by MSHA, and was noticed to the industry. 9 FMSHRC at 1364-65. The
judge concluded that the exception "must be limited to those supervisors
who are actually engaged primarily in supervision" and that since Julius
was "primarily engaged in operating the roof bolting machine, not
supervision," Julius was required to have been task trained on the
machine before undertaking its operation. 9 FMSHRC at 1365.
Accordingly, the judge determined that Western Fuels violated section
48.7 and section 115(a) of the Mine Act. Id. The judge also found that
the violation was significant and substantial in nature, and accordingly
he affirmed the order of withdrawal and citation and assessed Western
Fuels a civil penalty of $180 for the violation. 9 FMSHRC at 1366-1367.
On review, Western Fuels does not dispute that, prior to the
accident, it had not provided Julius with task training in the operation
of the Lee Norse roof bolting machine. Rather, Western Fuels argues
that the language of section 48.2(a)(l)(ii) excludes "supervisory
personnel" subject to MSHA approved State certification from the task
training requirements of Part 48 and that Julius comes within this
exception. Western Fuels asserts that the Secretary's interpretation of
section 48.2(a)(l)(ii), adopted by the judge, is an unlawful attempt by
the Secretary to amend the regulation outside the rulemaking
requirements of the Mine Act. ~/
We agree with Western Fuels that the language of section
48.2(a)(l)(ii) means what it says, that supervisory personnel subject to
MSHA approved State certification requirements are exempt from the
30 C.F.R. §§ 48.3 through 48.10 training and retraining requirements.
The parties stipulated that at the time the violations were cited Julius
was a mine foreman certified by the State of Colorado, which program was
MSHA approved. We hold that as such he was exempt from the task
training requirements of section 48.7.
We find the relevant regulations to be clear and unambiguous in
this regard. Sections 48.3 through 48.10 set forth the requirements for
~/

The Secretary's argument with respect to the validity of the
withdrawal order, which cited section 115(a), and the citation, which
cited section 48.7, is the same. The regulations in Part 48-Subpart A,
including sections 48.2(a)(l)(ii) and 48.7, set forth the requirements
for training and retraining of underground miners and were promulgated
pursuant to section 115 of the Act. No issue is presented in this case
concerning the general validity of a supervisory exception to the
training regulations. The parties accept the exception as valid but
differ as to the meaning of the language of section 48.2(a)(l)(ii). The
judge's decision was based on his analysis of this language as well.
Therefore, in deciding this case, we focus only upon the meaning of the
exception.

282

submitting and obtaining approval of programs for training and
retraining miners working in underground mines, the requirements for the
training of new miners, the training of newly employed experienced
miners, the training of miners assigned to a task in which they have had
no previous experience, the requirements for annual refresher training
of miners, and the requirements for record keeping and compensation.
Section 48.2 expansively defines a "miner 11 for purposes of sections 48.3
through 48.10 as:
any person working in an underground mine and who is
engaged in the extraction and production process, or
who is regularly exposed to mine hazards, or who is
a maintenance or service worker employed by the
operator or a maintenance or service worker
contracted by the operator to work at the mine for
frequent or extended periods ••. includ[ing] the
operator if the operator works underground on a
continuing, even if irregular basis.
However, after defining the 11miners" who are subject to the requirements
of sections 48.3 through 48.10, section 48.2(a)(l)(ii) expressly states
that among those who are not included in the definition of miner are
"[s]upervisory personnel subject to MSHA approved State certification
requirements. 11 It is not in dispute that the State of Colorado
certification requirements are approved by MSHA.
The exclusion of "supervisory personnel" from the definition of
"miner" in section 48.2(a)(l)(ii) has a plain meaning apparent from any
reasonable reading of the regulation. The term "supervisory personnel"
means individuals who are supervisors. Supervisors are persons having
authority delegated by an employer to supervise others. Webster 1 s Third
New International Dictionary (Unabridged) 2296 (1986 ed.). Nothing in
the regulation expressly suggests that the Secretary intended the term
"supervisory personnel" to mean anything other than those persons who
have been certified under an MSHA approved state plan and have been
accorded supervisory status by their employers. Nothing in the
regulation implies that "supervisory personnel" are vested with or
divested of that status by virtue of the particular task they perform at
any given moment. Nothing in the regulation hints that supervisory
status is functionally distinctive, and that it contemplates a
distinction between those supervisory personnel attending to supervisory
tasks and those attending to production tasks.
It is a cardinal principle of statutory and regulatory
interpretation that words that are not technical in nature "are to be
given their usual, natural, plain, ordinary, and commonly understood
meaning." Old Colony R.R. Co. v. Commissioner of Internal Revenue, 284
U.S. 552, 560 (1932). When the meaning of the language of a statute or
regulation is plain, the statute or regulation must be interpreted
according to its terms, the ordinary meaning of its words prevails, and
it cannot be expanded beyond its plain meaning. Old Dominion R.R. Co.
v. Commissioner of Internal Revenue, 284 U.S. 552, 560 (1932); see Emery
Mining Corp. v. Secretary of Labor, 783 F.2d 155, 159 (10th Cir. 1986).
Thus, if an operator delegates to a miner authority to supervise, the

283

·- _:
~

"::

~·

miner is "supervisory personnel." If he is also subject to MSHA
approved State certification, then by the terms of section
48.2(a)(l)(ii) he is excluded from the training requirements of sections
48.3 through 48.10, including the task training requirements of section
48.7.
Despite the plain meaning of the regulation, the Secretary argues
that her interpretation of the supervisory personnel exception to the
definition of "miner" is reasonable and must be accorded deference. We
have carefully considered the Secretary's arguments in this regard but
find no basis upon which we may give weight to the Secretary's arguments
in this case.
While the Secretary's interpretations of her regulations are
entitled to weight, that deference is not limitless and the Secretary's
interpretations are not without bounds. Deference is not required when
the Secretary's interpretations are plainly erroneous or inconsistent
with the regulation. See Udall v. Tallman, 380 U.S. 1, 16-17
(1965)(quoting Bowles V:-seminole Rock Co., 325 U.S. 410, 413-14
(1945)). Nor does it weigh in the Secretary's favor when the Secretary
has not offered reasonable interpretations of the standards. See Brock
on behalf of Williams v. Peabody Coal Co., 822 F.2d 1134, 1145 (D.C.
Cir. 1987). The Mine Act does not contemplate that the Commission
merely "rubber-stamp" the Secretary's interpretations without evaluating
the reasonableness of those interpretations and their fidelity to the
words of the regulations.
The language of the supervisory personnel exception is
unambiguous. It exempts supervisory personnel subject to MSHA approved
State certification requirements. Further, the Secretary's
contemporaneous construction of her training regulations indicates no
intent to distinguish between those supervisory personnel engaging in
supervisory tasks and those attending to production tasks. In a
preamble titled "Supplemental Information," published during
promulgation of the final training regulations, the Secretary
specifically stated that "supervisory personnel subject to an approved
State certification program" would be excluded from Part 48 training
requirements and that MSHA approved state certified training of
supervisors was an "alternative to the training requirements" of Part
48:
Training of Supervisors. The final rule retains
the exclusion from these training requirements of
supervisory personnel subject to an approved State
certification program. Some cornrnenters were not
aware of State certification requirements of
supervisory personnel. Presently, certification
programs are generally administered by coal
producing states and are used by operators when
complying with the training requirement for
certified personnel found in §§ 75.160, 75.160-1,
77.107 and 77.107-1, Title 30, Code of Federal
Regulations. MSHA will approve or evaluate the
State certification programs to assure that such

284

programs provide sufficient training as an
alternative to the training requirements of subparts
A and B; no formal approval process is contemplated.
Commenters questioned why only those supervisors
certified by approved State programs should be
exempt from the training requirements. State
certification programs are administered according to
specific criteria, which helps insure that
supervisors will receive adeguate training.
43 Fed Reg. 47454, 47458 (October 13, 1978) (emphasis added).
This preamble to the final rule represents the Secretary's
contemporaneous interpretation of the exemption and contains nothing to
sugg·est that "supervisory personnel" fall within or without it depending
upon the nature of a task they momentarily undertake. To the contrary,
the Secretary's commentary suggests that Part 48 training (which would
include task training) for "supervisory personnel" was to be
accomplished pursuant to approved State certification programs. In sum,
what the Secretary now states she intended the words "supervisory
personnel" to mean was not expressed in the training regulations during
promulgation.
The Secretary also points to several MSHA policy statements,
issued subsequent to promulgation of the training regulation,
enunciating her view of the limited nature of the supervisory personnel
exception. These include a document entitled Q-A Memorandum (February
24, 1982) addressed to district managers, sub-district managers and
field office supervisors and stating that "a state certified supervisor
performing the work of a miner would be required to be trained under
Part 48" (Exh. G-6); a 1984 MSHA Policy Memorandum stating that the
supervisory personnel "exception applies only to the extent that
supervisory work is being performed" (Exh. G-7); 9/ and a portion of the
1985 MSHA Administrative Manual stating that "if
supervisor operates
mining equipment, or performs extraction, production and maintenance
work, that supervisor is a 'miner' when performing this work and must
have been given task training under section 48.7." Exh. G-8.

a

While the Commission has recognized that there may be situations
where MSHA policy memorandums, manuals or similar MSHA documents may
"reflect a genuine interpretation or general statement of policy whose
soundness commends deference and therefore results in [the Commission]
according it legal effect," it has declined to do so where the

21

The 1984 MSHA Policy Memorandum also states:
When supervisors perform or are expected to perform
mining tasks, they are "miners" under Part 48 and
must receive the required training. For example, if
a supervisor operate mining equipment •.• that
supervisor must have completed task training as
specified by [section] 48.7 .... Exh. G-7 at
sheet 2.

285

\Zc~\o
~·.:~·- ;·~

~ ....

interpretation or policy statement is inconsistent with the language of
the standard. King Knob Coal Co., 3 FMSHRC 1417, 1420 (June 1981). See
also United States Steel Corp., 5 FMSHRC 3, 6 (January 1983). In those
instances, the Commission has concluded that "the express language of a
... regulation 'unquestionably controls.'" King Knob, 3 FMSHRC at 1420.
Here, where the Secretary's interpretation, as expressed in policy
statements, flies in the face of the language of the rule itself, it is
owed no deference. See also Daviess County Hosp. v. Bowen, 811 F.2d
338, 345 (7th Cir. 1987); Union of Concerned Scientists v. Nuclear Reg.
Com'n, 711 F.2d 370, 381 (D.C. Cir. 1983). 10/
Thus, we do not view the commentaries on the supervisory personnel
exclusion contained in the MSHA memoranda and manual as genuine
interpretations or general policy statements; rather, they are an
invalid attempt to amend the regulation to require the training of
supervisory personnel on the basis of functional distinctions, a
requirement not found in the adopted training regulations •.!1/ As such,
they represent a substantive modification of section 48.2(a)(l)(ii), not
merely an interpretative gloss.
Section lOl(a) of the Mine Act, 30 U.S.C. § 8ll(a), requires all
rules concerning mandatory health or safety standards to be promulgated
in accordance with section 553 of the Administrative Procedure Act
10/
The present situation is in stark contrast to that involved in
Secretary on behalf of Bushnell v. Cannelton Industries, Inc., No. 881229,
F.2d
(D.C. Cir. February 14, 1989), where the court
concluded that the Commission failed to extend due deference to the
Secretary's interpretation of her regulation. In Bushnell, the Court
noted that there was no "plain meaning" manifest on the face of the
regulation; that the Secretary's interpretation was a reasonable one
consistent with the language of the regulation; and that the preamble to
the final rule strongly supported the Secretary's reading. Slip op. 1415. We find that all of these factors are not present here .

.!.!/

The Secretary argues that an industry representative on the
advisory committee appointed by the Secretary to assist her in the
development of the training regulations accepted MSHA's position that
Part 48 training would be required for supervisors performing
nonsupervisory work. S. Br. 8. We do not find this argument to be
persuasive. To give weight to the unpublished remarks of one advisory
committee member is entirely unwarranted in view of the unambiguous
language in the regulation and the Secretary's statement during
promulgation of the final rule that State certification programs for
supervisory personnel are "an alternative to the training requirements
of Subparts A and B [of Part 48]." 43 Fed. Reg. at 47454. See
generally Monterey Coal Co. v. FMSHRC, 743 F.2d 589, 595-596 (7th Cir.
1984). Administrative history, like legislative history, cannot be used
to create doubt where the language of the regulation is plain on its
face. See United States v. Oregon, 366 U.S. 643, 648 (1961); Matala v.
Consolidation Coal Co., 647 F.2d 427, 430 (4th Cir. 1981).

286

t.

("APA"), 5 U.S.C. § 553. Further, section 10l(a)(2) of the Act,
30 U.S.C. § 811(a)(2), requires the Secretary to publish in the Federal
Register any "proposed rule promulgating, modifying, or revoking a
mandatory health or safety standard" and to permit public conunent on the
proposed regulation (emphasis added). Section 553 of the APA requires
that to the extent a rule is more than an interpretation or general
statement of policy, it is subject to the APA's notice and conunent
requirements. Because the Secretary's conunentaries attempt to modify
section 48.2(a)(l)(ii) and were not promulgated in accordance with
applicable requirements, they lack the force and effect of law and
section 48.2(a)(l)(ii) must stand as written. See King Knob, 3 FMSHRC
at 1420-21.
Finally, a regulation subjecting an operator to enforcement action
under the Mine Act must give fair notice to the operator of what is
required or prohibited and "cannot be construed to mean what an agency
intended but did not adequately express." Phelps Dodge Corp. v. FMSHRC,
681 F.2d 1189, 1193 (9th Cir. 1982). Here, we conclude that the plain
language of 30 C.F.R. § 48.2(a)(l)(ii) did not notify Western Fuels of
the functional distinction proffered by the Secretary in this proceeding
-- that supervisory personnel subject to MSHA approved state
certification must be task trained pursuant to section 48.7 if they
engage in what MSHA regards as non-supervisory, production activities.
In sum, we hold that section 48.2(a)(l)(ii) means what it says and
that supervisory personnel subject to MSHA approved State certification
are excluded from the mandatory training regulations of sections 48.3
through 48.10. Since Julius was a supervisor certified by the State of
Colorado, an MSHA approved state program, we conclude that he was not
required to be task trained on the Lee Norse roof bolting machine prior
to operating it, and that the order and citation cannot be upheld.

Accordingly, we reverse the decision of the judge and vacate the
order, the citation, and the penalty assessment.

~//

.~~

Richard V. Backley, Conunissioner

Lastowka,

~v/lxL.fAnv

L. Clair Nelson, Conunissioner

Distribution
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Karl F. Anuta, Esq.
P.O. Box 1001
2120 13th Street
Boulder, Colorado 80306
Administrative Law Judge Roy Maurer
Federal Mine Safety and Health Review Connnission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

288

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, &TH FLOOR
WASHINGTON, D.C. 20006

March 31, 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. WEST 86-1-M

UNION OIL COMPANY OF
CALIFORNIA

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners

DECISION

BY Ford, Chairman; Backley, Doyle and Nelson, Commissioners:
In this civil penalty proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et. seq. (1982)("Mine
Act" or "Act"), we are asked to decide whether a violation of 30 C.F.R.
§§ 57.5001/.5005 involving overexposure to vanadium fume was of such
nature as could significantly and substantially contribute to the cause
and effect of a mine health hazard. !/ A hearing on the merits was held

!/

30 C.F.R.

§

57.5001 states in part:

Exposure limits for airborne contaminants.
Except as permitted by § 57.5005 -(a)
Except as provided in paragraph (b), the
exposure to airborne contaminants shall not exceed,
on the basis of a time weighted average, the
threshold limit values adopted by the American
Conference of Governmental Industrial Hygienists, as
set forth and explained in the 1973 edition of the
Conference's publication, entitled "TLV 1 s Threshold
Limit Values for Chemical Substances in Workroom Air
Adopted by ACGIH for 1973," pages 1 through 54,
which are hereby incorporated by reference and made

289

\;/:?~~
~\~~;<
\:

before Conunission Administrative Law Judge John A. Carlson. Following
Judge Carlson's death, the case was reassigned for decision to
Conunission Administrative Law Judge Michael A. Lasher, Jr., who, without
objection from the parties, decided the case on the record developed
before Judge Carlson. Judge Lasher determined that Union Oil Company of
California ("Unocal") violated sections 57.5001/.5005 but that the
violation was not of a significant and substantial nature. He assessed
a civil penalty of $75.00 for the violation. 9 FMSHRC 282 (February
1987)(ALJ). We granted the Secretary's petition for discretionary
review challenging the judge's finding that the violation was not
significant and substantial, and we heard oral argument. For the
a part hereof. This publication may be obtained
from the American Conference of Governmental
Industrial Hygienists by writing to the SecretaryTreasurer, P.O. Box 1937, Cincinnati, Ohio 45201, or
may be examined in any Metal and Nonmetal Mine
Safety and Health District or Subdistrict Off ice of
the Mine Safety and Health Administration.
Excursions above the listed thresholds shall not be
of a greater magnitude than is characterized as
permissible by the Conference.

*

*

(c)
Employees shall be withdrawn from areas
where there is present an airborne contaminant given
a "C" designation by the Conference and the
concentration exceeds the threshold limit value
1
listed for that contaminant.
30 C.F.R. § 57.5005 states in part:
Control of exposure to airborne contaminants.
Control of employee exposure to harmful airborne
contaminants shall be, insofar as feasible, by
prevention of contamination, removal by exhaust
ventilation, or by dilution with uncontaminated air.
However, where accepted engineering control measures
have not been developed or when necessary by the
nature of work involved (for example, while
establishing controls or occasional entry into
hazardous atmospheres to perform maintenance or
investigation), employees may work for reasonable
periods of time in concentrations of airborne
contaminants exceeding permissible levels if they
are protected by appropriate respiratory protective
equipment ••.•
The airborne contaminant at issue in this case .is vanadium fume.
Definitions of vanadium and vanadium pentoxide, a toxic form of
vanadium, are provided below; the Threshold Limit Value for vanadium is
also discussed below.

290

reasons that follow, we affirm.
I.

Unocal operates the Parachute Creek Mine, an underground oil shale
mine, located near Parachute, Colorado. On May 14, 1985, during an
inspection of the mine, Inspector Michael T. Dennehy of the Department
of Labor's Mine Safety and Health Administration ("MSHA") learned that
hard surface arc welding was being performed at the mine's secondary
crusher and that the welders were using welding rods containing
vanadium. 11 The inspector decided to sample the welders for exposure
to vanadium fume. Vanadium in the form of either dust or fume is one of
the airborne contaminants subject to sections 57.5001/.5005. The
Threshold Limit Value ("TLV") for vanadium fume, as set forth in a 1973
publication of the American Conference of Governmental Industrial
Hygienists' incorporated by reference in section 57.5001, is .05
milligrams of vanadium per cubic meter of air (mg/m3). 3/

11

Vanadium, a metallic element, is described as follows:
A gray or white, malleable, ductible, polyvalent
metallic element in group V of the periodic system.
It is resistant to air, sea water, alkalies, and
reducing acids except hydroflouric acid. It occurs
widely but mainly in small quantities in combination
in minerals (such as vanadinite, patronite,
carnotite, and roscoelite), in the ashes of many
plants, in coals, in petroleums, and in asphalts.
Usually obtained in the form of ferrovanadium or
other alloys, or in almost pure metallic form
containing small amounts of oxygen, carbon, or
nitrogen by the reduction of ores, slags, or
vanadium pentoxide (Vz05). Used chiefly in vanadium
steel.

Bureau of Mines, U.S. Department of the Interior, Dictionary of Mining,
Mineral, and Related Terms 1195 (1968) ("DMMRT").
}/
The publication incorporated in section 57.5001, Threshold Limit
Values for Chemical Substances in Workroom Air Adopted by the American
Conference of Governmental Industrial Hygienists (ACGIH)) for 1973
("ACGIH TLVs"), provides the following TLVs for vanadium:
Substance

ppm

a)

Vanadium (Vz05, as V
Dust
C Fume

*

0.5
0.05

*

*

a) Parts of vapor or gas per million parfs of
contaminated air by volume at 25°C and 760 mm. Hg.

291

On May 15, 1985, having obtained proper sampling equipment,
Dennehy went to the crusher area, where four welders were working, and
equipped each welder with a sampling cassette and pump. At issue in
this proceeding is sample number MD-1 (Exh. P-2). This sample was from
one of the employees engaged in welding, and was obtained on the basis
of the employee's having worn the pump and filter during the entire
shift from 7:24 a.m. to 2:45 p.m. (with one 30-minute interruption while
the inspector took a short-term sample). Tr. 24, 67. During the first
part of the sampling peripd, the exhaust fan at the crusher system was
turned off. The fan was restarted during the afternoon of the sampling
day, and the judge found that, had it been operating, the welder would
not have been overexposed to vanadium fume. 9 FMSHRC at 285. During
the testing period the employee was not wearing personal protective
equipment to protect him from exposure to welding fumes.
After collecting the sampling equipment at the end of the day
shift, the inspector took the samples to an MSHA field office and they
were then sent to the MSHA Technological Center in Denver, Colorado, for
pressure.
b) Approximate milligrams of substance per cubic
meter of air.
ACGIH TLVs at 31.
"V205" in this TLV refers to vanadium pentoxide (hereafter
referred to as "V205"), a toxic oxidized compound of vanadium. Vz05 is
described as follows:
Yellow to red; orthorhombic; .•• toxic; melting
point, 690°c; decomposes at l,750°c before reaching
a boiling point; slightly soluble in water; soluble
in acids and alkali~s; and insoluble in absolute
alcohol. Used in ceramics and as a catalyst •.••
Also used as a glass colorant ...•
DMMRT 1196. Although the specific toxic substance with which the
vanadium TLV is concerned is v205, the TLV is expressed in terms of
vanadium either as a dust or fume. 9 FMSHRC at 285; Tr. 100-02, 140-41,
168, 208-10. See also Secretary's Brief on Review at 2-3 & n.2. When
MSHA samples for exposure to vanadium under this TLV, the sample result
is described in terms of a concentration of vanadium. Id.
The "C" designation for vanadium fume in the ACGIH TLVs refers to
a "Ceiling limit," which is a level of exposure that is not to be
exceeded. A C limit is different from a "Time-Weighted Average" limit
("TWA"), which contemplates the possibility of temporary incursions
beyond the limit. See section 57.500l(c)(n.l supra); ~also ACGIH
TLVs 3-4.
With respect to the arc welding procedure involved in this case,
heat applied to a metal welding rod containing vanadium vaporizes the
vanadium and produces vanadium fume. Vanadium fume contains vanadium
and V205. 9 FMSHRC 287-89; Tr. 99-100. See also DMMRT 698 (definition
of "metallurgical fume").

292

analysis. The subsequent report of results indicated that the sample in
question contained 47.4 microns of vanadium. From this number, the
inspector calculated that the concentration of vanadium fume to which
the welder had been exposed was .0678 mg/m3.
Based on these test results, the inspector determined that the
exposure of the sampled welder was above the allowable TLV for vanadium
fume, and he issued to Unocal a citation, pursuant to section 104(a) of
the Mine Act, 30 U.S.C. § 814(a), alleging a violation of sections
57.5001/.5005. The citation states in relevant part:
The welder was exposed to .0678 mg/m3 of Vanadium
fume whereas Vanadium fume has a ceiling limit of
.05 mg/m3 and should not be exceeded. Personal
respiratory protection was not being worn by the
employee while he was welding .•••
Subsequently, the inspector modified the citation by designating the
violation as involving a significant and substantial contribution to a
mine health hazard. 4/ Unocal contested both the citation alleging a
violation of section-57.5001/57.5005 and the associated significant and
substantial finding. In particular, Unocal argued that MSHA's vanadium
fume sampling and analysis procedures were defective and that, therefore, the Secretary had not proven the violation.
In his decision, Judge Lasher concluded that the operator had
violated sections 57.5001/.5005 by exceeding the TLV for vanadium fume
during the cited welding operation. 9 FMSHRC at 285-94. Preliminarily,
the judge noted that the form of vanadium at which section 57.5001 is
directed under the incorporated ACGIH TLVs is v2 05 although the TLV is
expressed, and sampled for, in terms of vanadium. 9 FMSHRC at 285-86.
The judge further noted that the "violation created" by section 57.5001
in this respect is "for exceeding the TLVs for Vanadium fume or Vanadium
dust." Id. The judge fourid that the application of heat to the
vanadium welding rods during welding vaporizes the vanadium and that, if
the vaporous vanadium is mixed with air, V205 results. 9 FMSHRC at 287.
4/
The "significant and substantial" finding is drawn from section
l04(d)(l) of the Mine Act, which provides in relevant part:
If, upon any inspection of a coal or other mine,
an authorized representative of the Secretary finds
that there has been a violation of any mandatory
health or safety standard, and if he also finds
that, while the conditions created by such violation
do not cause imminent danger, such violation is of
such nature as could significantly and substantially
contribute to the cause and effect of a coal or
other mine safety or health hazard •.. he shall
include such finding in any citation given to the
operator under this chapter ....
30 u.s.c. § 814(d(l).

293

Based on the testimony of MSHA's witness Richard L. Duran, an MSHA
industrial hygienist, the judge found, inter alia, that the presence of,
vanadium in vanadium fume necessarily implies the presence of vanadium
pentoxide in the fume; that the oxide is heavier than the element; that
the vanadium fume TLV of .OS mg/m3 is equivalent to a v2os reading of
two and one-half times such level; and that the sample value of .0678
mg/m3 in this case would indicate an exposure to v 2os at two and onehalf times that amount. 9 FMSHRC at 286-87; Tr. 102, 168. 11
The judge related in detail how Inspector Dennehy had tested for
and obtained the vanadium fume sample. 9 FMSHRC at 286-87. The judge
accepted the inspector's calculation of a .0678 mg/m3 exposure value for
vanadium fume, some 3S percent in excess of the TLV ceiling level of .OS
mg/m3 for the fume. 9 FMSHRC at 287-88. The judge found that the
inspector had used the correct testing equipment and procedures and
rejected an extensive Unocal challenge that the inspector's fume samples
were contaminated with vanadium dust. 9 FMSHRC at 287-94. Given these
findings, the judge concluded that an overexposure violation had been
established. 9 FMSHRC at 294.
Having found a violation of sections S7.S001/.SOOS, the judge
addressed the issue of whether the violation was significant and
substantial. Citing the general Commission test for determining a
significant and substantial violation as set forth in Cement Division,
National Gypsum Co., 3 FMSHRC 822, 82S (April 1981), Mathies Coal Co.,
6 FMSHRC 1 (1984), the judge found that the violation of sections
S7.S001/.SOOS contributed to a "measure of danger" to health. 9 FMSHRC
at 29S. The judge defined the crucial issue as "whet~er the Secretary
established that there existed a reasonable likelihood that the hazard
contributed to would result in an injury (illness)." Id.
,·
The judge then summarized Duran's testimony to the effect that
overexposure to vanadium "could" create serious health hazards; that
bronchial irritation, possible pneumonia or asthma could occur; that an
overexposed employee could become sensitized after repeated doses; and
that exposure to a level of .0678 mg/m3 could cause a cough, sore
throat, breathing difficulty and other flu-like symptoms. 9 FMSHRC at
296; Tr. lOS-111. The judge described Duran's testimony as to the
likelihood of illness or injury as being of a "speculative complexion."
9 FMSHRC at 296.
The contrary testimony of Unocal's expert witness, Paul Ferguson,
a Ph.D in toxicology, was summarized by the judge as concluding that "an
.0678 exposure to vanadium fume would not cause an injury resulting in

11

At oral argument in this matter, counsel for the Secretary stated
that any constant correlation of two and one-half times for the
respective values of vanadium and V20s in vanadium fume could not be
made "on the basis of what we have in the record," and that the
Secretary was willing to rest, in general, upon the factual premise that
"the expression of the measurement of vanadium is going to be less than
the expression of the measurement as vanadium pentoxide." Tr. Or. Arg.
s. 8-9.

294

lost work days; that there ~as not a reasonable likelihood that such an
exposure wou.ld result in an illness; and that there was not a reasonable
likelihood that any resulting illness would be of a reasonably serious
nature." 9 FMSHRC at 296; Tr. 215-17. The judge accepted Ferguson's
testimony that ".1 milligrams per cubic meter is the lowest level" at
which any symptoms such as coughing or slight irritation appear, and the
".05 limit includes a safety factor that to the best of our knowledge,
would provide no symptoms." Id. Crediting Ferguson's testimony, the
judge stated:
Dr. Ferguson's opinion that there was not a
reasonable likelihood of an injury (illness)
occurring at the level of exposure detected by
Inspector Dennehy is, in view of its positive and
convincing tenor and supportive rationale, accepted.
9 FMSHRC at 297.
The judge also concluded that the presumption of a significant and
substantial health violation announced by the Commission with respect to
violations of the standard covering respirable dust in coal mines in
Consolidation Coal Co., 8 FMSHRC 890 (June 1986), aff'd, 824 F.2d 1071
(D.C. Cir. 1987) ("Consol" decision), did not apply to the vanadium
overexposure violation involved in this case. Id. Accordingly, the
judge determined that the violation was not of a significant and
substantial nature. Id.
Unocal did not seek review of the judge's determination that a
violation occurred, but the Secretary sought and was granted review of
the judge's significant and substantial findings. The Secretary asserts
before us that a violation of sections 57.5001/.5005 is presumptively
significant and substantial and that the judge failed to apply properly
the Commission's decision in Consol, supra. Closely related to this
argument is the Secretary's contention that by placing a C limit on the
vanadium fume TLV, the Secretary has made a regulatory determination
that violative exposures above that limit are, per se, of a significant
and substantial nature. The Secretary also argues that, in any event,
the evidence of record does not support the judge's finding that the
violation was not of a significant and substantial nature. We disagree.
II.

We first discuss the proper test for determining whether the
violation at issue was of a significant and substantial nature. In
National Gypsum, supra, the Commission announced its general test for
determination of significant and substantial violations:
[A] violation is of such nature as could
significantly and substantially contribute to the
cause and effect of a mine safety or health hazard
if, based upon the particular facts surrounding that
violation, there exists a reasonable likelihood that
the hazard contributed to will result in an injury
or illness of a reasonably serious nature.

295

3 FMSHRC at 825. Consonant with the Mine Act's significant and
substantial phraseology and the Act's overall enforcement scheme, we
also stated:
[A] violation "significantly and substantially"
contributes .to the cause and effect of a hazard if
the violation could be a major cause of a danger to
safety or health. In other words, the contribution
to cause and effect must be significant and
substantial.
3 FMSHRC at 827 (footnote omitted). See also U.S. Steel Mining Co.,
6 FMSHRC 1834, 1836 (August 1984); Consolidation Coal Co., 6 FMSHRC 34,
37 (January 1984); Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984).
Thus, the violation must be a major cause of a danger to safety or
health.
In Mathies Coal Co., supra, we further discussed the elements that
establish, under National Gypsum, whether a violation of a mandatory
safety standard is significant and substantial:
[T]he Secretary ••• must prove: (1) the underlying
violation of a mandatory safety standard; (2) a
discrete safety hazard--that is, a measure of danger
to safety--contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to
will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of a
reasonably serious nature.
6 FMSHRC at 3-4 (footnote omitted). In Consol, supra, we applied the
Mathies framework to violations of mandatory health standards:

Adapting this test to a violation of a mandatory
health standard ••• results in the following
formulation of the necessary elements to support a
significant and substantial finding: (1) the
underlying violation of a mandatory health standard;
(2) a discrete health hazard--a measure of danger to
health--contributed to by the violation; (3) a
reasonable likelihood that the health hazard
contributed to will result in an illness; and (4) a
reasonable likelihood that the illness in question
will be of a reasonably serious nature.
8 FMSHRC at 897.
In employing this test in Consol with respect to a violation of
section 70.lOO(a), the mandatory standard addressing respirable dust in
coal mines, we recognized that proof of the third element -- a
reasonable likelihood that the health hazard contributed to will result
in an illness -- would be somewhat elusive as to the development of
insidious, progressive lung disease as a consequence of a single
overexposure. 8 FMSHRC at 898-99. However, taking into account the

296

Mine Act's "fundamental purpose" in preventing pneumoconiosis and
related lung diseases caused by overexposure to respirable dust in coal
mines, we held that in all cases where a violation of 30 C.F.R.
70.lOO(a) is proved, "a [rebuttable] presumption that the violation is
significant and substantial is appropriate." 8 FMSHRC at 899. This
holding was based upon the overwhelming evidence in the record of the
debilitating health hazard associated with overexposure to respirable
dust, upon extensive reference to the pertinent legislative history, and
upon Congress' stated goal in limiting miners' exposure to respirable
dust in coal mine atmospheres. 8 FMSHRC at 895-99. The United States
Court of Appeals for the District of Columbia Circuit agreed that once
"the Commission had determined on the basis of medical evidence that any
violation of the respirable dust standard should be considered
significant and substantial, it would be meaningless to require that the
same findings be made in each individual case in which a violation
occurs" and affirmed the decision. 824 F.2d at 1084.
The Secretary argues that a Consol-type presumption is appropriate
here and that the C limit applicable to vanadium fume requires the same
legal result. This specific argument was not made at the hearing level
and, except for good cause shown, no assignment of error by a party may
rely upon any question of fact or law upon which the judge has not been
afforded an opportunity to pass. 30 U.S.C. § 823(d)(2)(A) (iii). The
Secretary has not shown any cause why this argument was not made to the
judge. Furthermore, our holding in Consol was made in the specific
context of respirable dust in coal mines. As discussed in Consol
(8 FMSHRC at 895-99), the presumption that violations of the respirable
dust standard are of a significant and substantial nature was
established based on the pertinent legislative history and on the
evidence adduced in that case.
In contrast, the legislative history is silent as to vanadium
fume. Nor is there evidence in the record of this case regarding
equivalent effects of overexposure to vanadium fume. MSHA's industrial
hygienist, Duran, stated that impairment from overexposure to vanadium
fume is transitory. Tr. 107. Ferguson's testimony that there is no
disease associated with overexposure to vanadium fume (unlike
overexposure to respirable dust in coal mines) was not rebutted by the
Secretary. Tr. 214. Further, it is undisputed that the results of
exposure are not cumulative, but are reversible upon removal from
exposure. (The parties stipulated that overexposure to vanadium fume
does not result in permanently disabling illness or injury. Tr. 156.)
In sum, we do not find a requisite basis in either the present
record or the legislative history to hold that when the Secretary proves
a violation of sections 57.5001/.5005 based upon overexposure to
vanadium fume, a presumption arises that the violation is of a
significant and substantial nature. £/

£/

We emphasize that our conclusions with respect to a presumption
are based on the record developed in this case. We do not intimate that
the Secretary may not, in the future, be able to adduce proof sufficient
to establish a presumption that a violation with respect to overexposure

297

The Secretary also argues that the assignment of the C limit to
vanadium fume constitutes a regulatory determination that any exposure
over the .05 mg/m3 limit creates a reasonable likelihood of illness that
is not subject to challenge. As with her argument with respect to a
presumption, this argument was not made at the hearing level and the
Secretary has shown no good cause why it was not made.
Therefore, as the judge concluded, the appropriate test in this
case for determining whether the violation is of a significant and
substantial nature is the analytical framework set out in National
Gypsum and Mathies, and subsequently extended to violations of mandatory
health standards under Consol.
III.
The primary question on review, accordingly, is whether the judge
correctly applied the Mathies/Consol elements of proof. There is no
dispute on review with the judge's finding that the violation occurred
(the first element) and that a measure of danger to health was posed by
the violation (the second element). The third element, a reasonable
likelihood that the health hazard contributed to will result in an
illness, was resolved by the judge adversely to the Secretary. 9 FMSHRC
at 296-97. We conclude that substantial evidence supports that
determination.
It bears re-emphasis that the Secretary has the burden of proof as
to the significant and substantial nature of the violatio~ in issue.
The Secretary's case at hearing rested upon the testimony of Duran.
Unocal relied upon the testimony of Ferguson. Judge Lasher did not have
the opportunity to observe personally the demeanor of these witnesses,
but his decision summarizes and evaluates their testimony. As the judge
noted, Duran, when testifying regarding possible illness caused by an
exposure to vanadium fume of .0678 mg/m3, consistently referred to
symptoms of illness that "could" or "might" occur. 9 FMSHRC at 296;
Tr. 102-11. Thus, Duran testified that bronchial irritation, as well as
possibly pneumonia or asthma, "could" occur as a result of overexposure
to vanadium. Tr. 106. Another "possible" effect of vanadium overexposure, depending on the individual, could be "sensitization" -meaning that after being exposed on one occasion, an individual might
experience more severe symptoms with the next exposure at the same or
even lower concentration. Tr. 106-11. Duran indicated that the sampled
incursion of 35 percent over the TLV would be an exposure of a
"moderate" level. Tr. 106-10. Duran further indicated that, while
symptoms would vary from person to person, an employee exposed to
vanadium at a certain level "might" develop symptoms. Tr. 110. He
testified that an employee exposed to .0678 milligrams per cubic meter
of vanadium "could" develop a cough, sore throat and have trouble
breathing and could also develop symptoms similar to those encountered
with the flu. Tr. 110-11.
to vanadium fume or to any other particular airborne contaminant with a
C limit is significant and substantial. Our point is that no such basis
for a presumption has been demonstrated in this case.

298

We agree with the judge (9 FMSHRC at 296) that Duran did not
consistently testify that any of the symptoms to which he referred were
reasonably likely to occur at the sampled overexposure level of .0678
mg/m3. Like the judge, we find that Duran's testimony is "speculative"
and that it does not ineluctably lead to an inference that a reasonable
likelihood of illness would be associated with the overexposure at
issue.
The Secretary would have us reverse the judge's factual findings
largely on the basis that neither Unocal's expert, Ferguson, nor the
judge himself, comprehended the distinction between vanadium and V205
and the consideration that any concentration of vanadium in vanadium
fume necessarily implies an even greater concentration of V205 in the
fume. The Secretary vigorously asserts on review that the .0678 mg/m3
sample of vanadium at issue implied a concentration of V205 above those
levels of V205 noted in scientific and medical literature as likely to
produce symptoms of illness.
However, both the witness, Ferguson, and the judge understood the
distinction between vanadium and V205 and the general quantitative
correlation between the element and its oxide~ See 9 FMSHRC at 285-86;
Tr. 206-17, 223-27. While it is true that Ferguson did not explain
fully the specific level of exposure to v2o5 implied by the .0678 mg/m3
sample of vanadium obtained in this case (see, e.g., Tr. 223-27),
nevertheless, he clearly stated his opinion that this particular sample
level of vanadium did not reflect a level of exposure reasonably likely
to result in an illness. Tr. 215-16. Further, as the Secretary's
counsel's statements at oral argument before us indicated (see n.5
supra), the precise correlation between vanadium and V205 in vanadium
fume is simply not clear on the existing trial record -- either from the
exhibits accepted into evidence at the hearing or from the testimony of
any of the witnesses. Despite a measure of uncertainty associated with
this consideration, it was the Secretary, not Unocal, who bore the
burden of establishing through probative evidence the significant and
substantial nature of the violation. Based on our review of the
evidence properly before us, we are satisfied that neither Duran's
largely speculative testimony alone nor his testimony considered
together with what may be regarded as any ambiguity or incompleteness in
Ferguson's testimony amounts to the level of proof necessary to make out
the Secretary's case in this respect.

On review, the Secretary also argues that a 1967 study conducted
by Zenz and Berg, a brief, excerpted summary of which was received into
evidence as Exhibit R-3, demonstrates that the exposure to vanadium fume
encountered in this case was reasonably likely to result in an
illness. Zf Essentially, that summary of the Zenz-Berg study indicates

Zf

Exhibit R-3 states in relevant part:
Zenz and Berg, in studying the effects of exposure
to respirable v205 dust in five human volunteers,
found severe upper respiratory tract irritation in
the form of persistent productive cough at an

299

that two subjects in a controlled experiment, following an eight-hour
exposure to vanadium dust at a level of 0.1 mg/m3, developed delayed
cough and. increased m~. Left unestablished by this excerpt of a
summary of the study or any other evidence of record is a showing of the
asserted relationship between that scientific experiment involving, in
relevant part, two subjects, and the violation at issue -- which
involved exposure to vanadium fume, not dust, for an unspecified amount
of time during the sampling period. We also note that Inspector
Dennehy, who conducted the vanadium exposure testing, testified that no
symptoms of illness were observed or complained of on the day of the
overexposure (Tr. 71, 73-74), nor did the Secretary, at hearing, allege
that any symptoms of illness subsequently developed. It was incumbent
upon the Secretary to explain and establish any asserted relationship
between the Zenz-Berg results and the violation in question through
expert testimony or other corroborating evidence, and this, we conclude,
the Secretary failed to do. Accordingly, we are unable to find that the
information contained in Exhibit R-3 is sufficient to establish the
third element of proof of a significant and substantial violation.
Our decision affirming the judge's conclusion that the cited
violation is not a significant and substantial contribution to a mine
health hazard rests, as it must, upon the record developed in this case
at trial. Having failed at the hearing to prove the significant and
substantial nature of the violation, the Secretary, in her brief on
review, presents detailed arguments and conclusions based upon
scientific publications and studies, the contents of which were not
admitted into evidence or otherwise incorporated into the record by the
judge. 8/
At the hearing, the trial judge took official notice only of pages
1-54 of the 1973 ACGIH TLVs. Tr. 7. The only study reference received
into evidence by the judge was the three-paragraph summary of the Zenzaverage concentration of 0.2 mg/m3 during a single
eight-hour exposure. No systematic complaints were
evident. Exposure of two previously unexposed
volunteers at a level of 0.1 mg/m3 was still
productive of a delayed cough and increased mucus.
~/

At the hearing, counsel for Unocal asked the judge to take
official notice of the contents of the NIOSH criteria and nine other
publications. Tr. 217. The judge properly refused, admitting the list
only to show the publications that Ferguson had read. Tr. 217, Exh. R5. Official notice can be taken of the existence or truth of a fact or
other extra-record information that is not the subject of testimony but
is commonly known, or can safely be assumed, to be true. However, such
notice cannot extend to the acceptance as fact of scientific
publications and studies, the truth of whose contents is the subject of
reasonable dispute by the opposing parties. See McCormick on Evidence,
3rd Ed. §§ 329, 330 (pp. 923-927, 1028-1032); Fed. R. Evid. 201. We
note that the Secretary made no effort to have the studies themselves
admitted into evidence, nor did she raise any issue in her petition for
review with respect to the judge's refusal to take official notice of
the contents of the studies.

300

Berg experiments discussed above. During his testimony, Duran cited "a
Patty set of·books on industrial health including toxicology" (Tr. 127),
the ACGIH TLVs, 1980 TLV publications, and "a study by Zenz and Berg, I
believe, in 1967" as material that he had "reviewed and read." (Tr.
151.) Duran did not discuss or evaluate the relevant substantive
contents of these various materials. Based solely on these limited
references to what Duran had read, the Secretary on review has premised
much of her argument upon her counsel's interpretation of material found
throughout the NIOSH Criteria for A Recommended Standard .••
Occupational Exposure to Vanadium (1977) and the other sources mentioned
in passing by Duran. See, e.g., S. Br. at 3, 4, 9, 16, 17; and S. Reply
Br. 5-7, 9-13, 15-16.
At oral argument, counsel for Unocal has argued that the
Commission should not base its decision upon materials whose content was
not included in the record or accept opposing counsel's interpretations
and evaluations of scientific information and toxicological studies that
were not presented to the judge through expert witnesses subject to
cross-examination. Unocal asserts that such materials are outside the
expertise of either counsel or the Commission to evaluate adequately and
independently without the assistance of such trial testimony. Tr. Oral
Arg. 23-29. We concur.
As we have noted with respect to the Secretary's presumption and C
limit arguments, the Mine Act expressly provides that "[e]xcept for good
cause shown, no assignment of error by any party shall rely on a
question of fact or law upon which the administrative law judge had not
been afforded an opportunity to pass." 30 U.S.C. § 823(d)(2)(A)(iii).
Similarly, section 113(d)(2)(C) of the Mine Act, 30 U.S.C.
§ 826(d)(2)(C), states in relevant part that the record on review of a
judge's decision consists of "the record upon which the decision of the
judge was based •••• " The Commission has made clear that these
provisions "evince Congress' view that the adjudication process is best
served if the administrative law judge is first given the opportunity to
admit and examine all the evidence before making his decision." Climax
Molybdenum Co., 1 FMSHRC 1499, 1500, (October 1979). In short, it is
the obligation of parties to prove their case before the judge, not on
review by reference to detailed material not presented to the judge and
not subject to the rigors of cross-examination. This rule of procedure
under the Mine Act accords with settled principles of administrative and
general law limiting the record on review to the record developed before
the trier of fact. See, ~· Melong v. Micronesian Claims Comm'n, 643
F.2d 10, 12 n.5 (D.C. Cir. 1980).
Accordingly, we decline to consider the copious scientific
literature presented by the Secretary for the first time in this case on

301

review. As we have emphasized, our conclusion is based solely on the
record developed before the judge. In light of our determination that
substantial evidence supports the judge's finding that the Secretary
failed to establish the third Mathies/Consol criterion, we conclude that
the judge properly determined that the violation was not of a
significant and substantial nature. We do not reach the fourth
criterion as to whether an illness would have been of a reasonably
serious nature.

IV.
For the foregoing reasons, the decision of the Administrative Law
Judge is affirmed.

~~

Richard V. Backley, Commi~

L. Clair Nelson, Commissioner

302

Commissioner Lastowka, concurring:
I agree with the majority's ultimate conclusion that substantial evidence
supports the administrative law judge's finding that the violation at issue was
not of a significant and substantial nature. I disagree, however, with their
affirmation of the judge's finding that the Secretary failed to establish the
third element of the test for significant and substantial health violations as
set forth in Consolidation Coal Co., 8 FMSHRC 890 (June 1986), aff'd,
Consolidation Coal Co. v. FMSHRC, 824 F. 2d 1071 (D. C. Cir. 1987), i.e., that
"there was not a reasonable likelihood of an injury (illness) occurring at the
level of exposure detected." 9 FMSHRC at 297 (ALJ), I believe that the record
establishes that the pivotal evidence relied on by the judge and the majority
in support of their finding is flawed and that a proper reading of the record
establishes that the overexposure to vanadium pentoxide at issue was reasonably
likely to result in an illness.
Nevertheless, I concur in the conclusion that the violation was not
significant and substantial on the separate ground that the Secretary failed to
establish the fourth element of the Consolidation Coal Co. test, i.e., the
Secretary failed to prove that any illness caused or contributed to by the
overexposure to vanadium pentoxide in the present case would be of a reasonably
serious nature.
It is not disputed that a miner was exposed to a level of vanadium
pentoxide in excess of the limit set in the applicable mandatory standard. To
establish that this violation was of a significant and substantial nature,
however, three additional elements must be proved: a discrete health hazard
contributed to by the violation; a reasonable likelihood that the health hazard
contributed to will result in an illness; and a reasonable likelihood that the
illness in question will be of a reasonably serious nature. Consolidation Coal
Co., supra. As the majority notes, the judge found and it is not disputed on
review that the Secretary proved that the violation posed a discrete danger to
health. Majority opinion at 10. Thus, the next inquiry is whether a reasonable
likelihood that the hazard contributed to would result in an illness was
established.
The judge found that a reasonable likelihood of resulting illness was not
established and the majority agrees, The basis for their conclusion is that
the testimony of the Secretary's chief witness, Duran, is "speculative" (9 FMSHRC
at 296; Majority op. at 11), and "does not ineluctably lead to an inference that
a reasonable likelihood of illness would be associated with the exposure at
issue." Majority op. at 11. In contrast, they accept the testimony of Unocal's
chief witness Ferguson, credited by the judge, as supportive of the finding of
no reasonable likelihood. 9 FMSHRC at 297; Majority op. at 7, 10.
My colleagues reject the Secretary's arguments on review that a fundamental
premise of Ferguson's testimony concerning the exposure level at issue and the
likely consequences thereof ·was plainly flawed by a failure to consistently
distinguish between vanadium ( "V") and vanadium pentoxide ( "V 20 5 "), Despite
their characterization of Ferguson's testimony as "ambigu[ous]" and
"incomplete[]" (Majority op. at 11), they neverthele"Bs conclude that both
Ferguson and the judge "understood" the distinction between vanadium and vanadium

303

pentoxide and their "general quantitative correlation". Majority op, at 11.
They further decline the Secretary's invitation to consider various scientific
studies and reports referenced by the Secretary in support of her position, but
not entered into the record below. They state:
[I]t is the obligation of parties to prove their case before the
judge, not on review by reference to detailed material not presented
to the judge and not subject to the rigors of cross-examination ••••
Accordingly, we decline to consider the copious scientific
literature presented by the Secretary for the first time in this
case on review. As we have emphasized, our conclusion is based
solely on the record developed before the judge.
Majority op. at 13 (emphasis in original).
I must respectfully disagree with my colleagues' rationale for upholding
the administrative law judge's finding of no reasonable likelihood of an
illness. First, I believe that it is apparent on the face of the record, as the
Secretary asserts, that Ferguson made a fundamental misstatement in
contradiction of other parts of his own testimony, and that this mistaken
testimony forms the basis for the finding challenged by the Secretary. Second,
despite the majority's protest, review of copious scientific literature outside
the record is not necessary in order to determine that a reasonable likelihood
of an illness was established by the Secretary. Quite to the contrary, that
there is a reasonable likelihood of an illness resulting from the exposure level
at issue is supported by the evidence of record, particularly Ferguson's own
testimony.
I agree with the majority that the judge properly found "that the form of
vanadium at which section 57.5001 is directed ... is V20 5 [vanadium pentoxide]
although the TLV [threshold limit value] is expressed, and sampled for in terms
of vanadium [V]. 9 FMSHRC at 285-86 ." Majority op. at 5-6. As the majority
further notes, the judge found based on the record that for the sample at issue
there would have been two and one-half times as much vanadium pentoxide as
vanadium.
9 FMSHRC at 287; Majority op. at 6; Tr. at 102.
It is this
relationship between vanadium and vanadium pentoxide that Ferguson apparently
did not account for in the crucial part of his testimony relied on by the judge
and excused by the majority.
In light of the 2.5 to 1 relationship testified to by Duran and found as
a fact by the judge, the air sample at issue indicating an exposure level of
0.0678 mg vanadium (V)/m3 indicates a corresponding level of 0.1695 mg vanadium
pentoxide (V 20 5 )/m 3 • (The parties apparently have rounded this 0.1695 figure
down to 0.1 mg (Sec. Br. at 17; Unocal Br. at 4) and I will hereafter do the
same.
In this regard, I note that Unocal attached to its brief on review
portions of the NIOSH Criteria For A Recommended Standard ••• Occupational
Exposure To Vanadium (1977). Unocal states that this document "is clearly the
type of scientific document of which the Commission may take official notice~·"
Unocal Br. at 4 n.3. Accordingly, I note that this document indicates that an
exposure level of , 06 mg vanadium/m 3 equals an exposure of 0 .1 mg vanadium
pentoxide/m 3 • See NIOSH Criteria Document at 73, Attachmeht 3 to Unocal' s brief).

304

Both Duran and Ferguson testified at the hearing as to the landmark study
by Z~ni and Berg entitled "Human Responses to Controlled Vanadium Pentoxide
Exposure", 14 Arch Environ Health 709 (1967). In fact, not only did Ferguson
expressly list this study as one of the references supporting his testimony
(Exh. R-5), but Unocal introduced into evidence at the hearing a summary of the
study. Exh. R-3. This summary of the Zenz-Berg study states:
Zenz and Berg; in studying the effects of exposure to respirable

v2o5 dust in five human volunteers, found severe upper respiratory

tract irritation in the form of persistent cough at an average
concentration of 0.2 mg/ml during a single eight-hour exposure. No
systemic complaints were evident. Exposure of two previously
unexposed volunteers at a level of 0.1 mg/ml was still productive of
a delayed cough and increased mucus. The authors concluded that the
recommended TLV of 0.5 mg/l should be revised ••••• In light of the
above reports, especially the findings of Zenz and Berg, a TLV of
0.05 mg/ml for respirable V20 5 is recommended.

Exh. R-3 at 426 (emphasis added). Thus, Unocal's Exh. R-3 indicates that the
single exposure to vanadium pentoxide at issue would cause a delayed cough and
mucus production.
The next question that arises is whether such a human response to exposure
to vanadium pentoxide constitutes an "illness". On this specific question, the
evidence in this record is in the affirmative. Dr. Ferguson himself testified
as follows:
Based on the scientific literature, .1 milligrams per cubic meter
is the lowest level where we see symptoms. They're not debilitating
symptoms, but an individual will have a slight irritation and have
some coughing. That can be defined as an illness. We don't want
to allow our workers to be exposed to levels -- how minor do cause
symptoms. There are no specific scientific literature that tested
men and women at .05. That lowest level is really a .1 in a
controlled experimental condition by Zenz and Berg is what the TLV
is based on and they have that as a safety factor.
Tr. 237-38; see also Tr. 110-11, 209-13. Here, it is important to stress that
the 0.1 exposure level in the Zenz-Berg study referenced by Ferguson involves
vanadium pentoxide exposure. As discussed previously, the 0.0678 vanadium
exposure level in this case, when expressed in terms of vanadium pentoxide,
exceeds the 0.1 level identified in Zenz-Berg as producing adverse health
effects. Thus, although Ferguson later testified that no illness would result
from the 0.0678 vanadium exposure in this case (Tr. 216), it is apparent that
Ferguson mistakenly believed that this exposure level was less than the 0.1
vanadium pentoxide exposure level documented in Zenz-Berg when, in fact, it
exceeded the Zenz-Berg level.
Given Ferguson's testimony that the human response to vanadium pentoxide
exposure at a 0.1 level "can be defined as an illness"'(Tr. 237), and Duran's
testi~ony that at this level illness was likely to be the result (Tr. 111, 160),

305

the judge's finding of no reasonable likelihood of illness, resting as it does
on Ferguson's flawed testimony, is without adequate foundation as ·is; the
majority's affirmance of this finding.
·'
Nevertheless, it is important for me to stress the limits of lllY own
conclusion in this case. The question of what constitutes an "illness" may seem
relatively straightforward, but it is not.
The Secretary''s ·mine safety
standards define an "occupational illness" as "an illness or disease ••• which
may have resulted from work at a mine or for which an award of compensation is
made" (30 C.F.R. 50.2(f)), but the standards contain no special definition of
"illness". But ~ 30 c. F. R. 50. 20-6(b)( 7 )( i-vii) (listing some examples of
occupational illnesses). Further, there often is dispute even within the medical
profession as to whether a particular condition or human response is merely a
symptom of a possible illness or an illness itself.
Apart from the direct impact on the affected individual, whether a
condition is an "illness" has important ramifications under the Mine Act
particularly concerning compliance with the reporting requirements imposed by
the Secretary in 30 C.F.R. Part 50, "Notification, Investigation, Reports and
Records of Accidents, Injuries, Illnesses, Employment, and Coal Production in
Mines". In this regard, I note the Secretary's ongoing inquiry into the need
for improving illness, injury and accident reporting under both the Mine Safety
Act and the Occupational Safety and Health Act of 1970, 29 u.s.c. 651 et seq.
See, ~' 10 BNA Mine Safety and Health Reporter at 97, 244-45 (July 22 and
Among the concerns of this effort is the need for
September 16, 1988).
clarifying precisely what constitutes an "occupational illness".
See "The
Keystone National Policy Dialogue On Work-Related Illness and Injury
Recordkeeping", January 31, 1989, The Keystone Center, Keystone, Colorado, at
57-71.
This ongoing effort to improve the reporting of illnesses and injuries is
indicative of the complexity of the challenge of properly categorizing and
reporting illnesses and cautions against making broadly applicable conclusions
on the basis of a record as limited as the one before us in the present case.
Nevertheless, because the expert testimony in this case characterized the human
response to the overexposure to vanadium pentoxide at issue as an "illness", I
have no basis for drawing any other conclusion. For the above reasons, I must
disagree with the majority's affirmance of the judge's finding that the third
element of the test for significant and substantial violations was not
established.
Proceeding to the fourth and final element of the test, i.e., whether the
illness caused or contributed to by the violation was of a reasonably serious
nature, I find insufficient evidence addressing whether the coughing and mucus
formation caused by the level of overexposure in this case indicates an illness
of a reasonably serious nature. Most of the Secretary's evidence was focused
on demonstrating the potential serious consequences of either long-term exposure
or brief exposures to very high concentrations of vanadium or vanadium
pentoxide. Little effort was directed at establishing whether the coughing and
mucus formation likely to result from a single overexposure to a level of 0.0678
mg vanadium/m3 are considered indicative of an illness of a reasonably serious
nature. See Tr. 111. Nor was there any evidence that the involved miner had

306

suf f e.red or was likely to suffer continued overexposure to vanadium or vanadium
pentoxide. Thus, I find an insufficient basis in this record for concluding that
the Secretary established the final element of a significant and substantial
violation.
Accordingly, I concur in the majority's affirmance of the judge's vacation
of the significant and substantial finding.

Commissioner

307

Distribution
Thomas C. Means, Esq.
R. Timothy McCrum, Esq.
Crowell & Moring
1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004
Linda Leasure, Esq.
Dennis Clark, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Charles O. Strathman, Esq.
Unocal Corporation
1201 West 5th Street
P.O. Box 7600
Los Angeles, California 90051
Administrative Law Judge Michael Lasher
Federal Mine Safety and Health Review Commission
280 Colonnade Center
1244 Speer Blvd.
Denver, Colorado 80204

308

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

Yiarch 24, 1989
EMERY MINING CORPORATION
and UTAH POWER & LIGHT
COMPANY, MINING DIVISION

v.

Docket Nos. WEST 87-130-R, et al.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
and
UNITED MINE WORKERS OF
AMERICA (UMWA)
ORDER
Counsel for the cross-petitioners Secretary of Labor and Utah
Power and Light Company, Mining Division ("UP&L") have filed a joint
motion seeking a stay of briefing and further proceedings before the
Commission in this matter until after final disposition by the
Commission administrative law judge of related proceedings below
involving Emery Mining Corporation ("Emery"). The motion states that it
is possible that review ·by the Commission in the present matter may be
rendered unnecessary by the final resolution of the proceedings below
involving Emery.
Upon consideration of the motion, it is granted and briefing and
other proceedings in this matter are stayed until further notice of the
Commission. The hearing on the merits involving Emery is scheduled to
commence before the judge on May 16, 1989, and the parties are directed
to provide the Commission with a written notification concerning the
procedural status of those proceedings no later than May 31, 1989.
For the Commission:

~
Chairman

309

Distribution
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Timothy M. Biddle, Esq.
Thomas C. Means, Esq.
Ann R. Klee, Esq.
Crowell & Moring
1001.Pennsylvania Ave., N.W.
Washington, D.C. 20004
Mary Lu Jordan, Esq.
UMWA
900 15th St., N.W.
Washington, D.C. 20005

310

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lath FLOOR
._5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 3 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
CONSOLIDATION COAL COMPANY,
Respondent

.
.
.:
.
.
.
.

CIVIL PENALTY PROCEEDING
Docket No. WEVA 88-197
A.C. No. 46-01455-03699
'\

Osage No. 3 Mine

DECISION
Appearances:

Before:

Linda M. Henry, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania for the Petitioner~
Michael R. Peelish, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania for the
Respondent.

Judge Melick

This case is before me upon the petition for civil penalty
filed by the Secretary of Labor pursuant to section 105(d) of the
Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq., the "Act," charging the Consolidation
Coal Company {Consol) with two violations of regulatory standards.
The general issue before me is whether Consol violated the cited
regulatory standards and, if so~ the appropriate civil penalty to
be assessed in accordance with section llOti) of the Act.
Order No. 2944627 issued pursuant to section 104Cd)(2) of
the Act alleges a "significant and substantial" violation of the
mine operator's Methane and Dust Control Plan, the •plan", under
the regulatory standard at 30 C.F.R. § 75.316, and charges as
follows:~/

1/ Section 104Cd) of the Act provides as follows:
-Cl) If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that
there has been a violation of any mandatory health or
safety standard, and if he also finds that, while the
conditions created by such violation do not cause
imminent danger, such violation is of such nature as
could significantly and substantially contribute to the

311

At the 4 Butt belt diive head roller there is no water
spray at the belt to belt transfer point. There was no
operating spray for tll:e' :tofj' bef-h-·fit
any location along
this belt.
, ·' · · ,,,
'' 1 '' •
The relevant provisions of the Plan (See Exhibit G-3 page 2)
provide that at belt to belt transfer points dust control
practices are to be "fresh air and water sprays." Inspector
Spencer Shriver, an Electrical Engineer for the Federal Mine
Safety and Health Administration CMSHA), -was conducting a spot
electrical inspection on January 7, 1988, at Consol's Osage No. 3
Mine when he noted that a violation previously cited in the 4
Butt belt drive area for failure to have operable water sprays
had apparently not been abated. Company Safety Inspector Dan

cont'd fn. l;
cause and effect of a coal or other mine safety or
health hazard, and if he finds such violation to be
caused by an unwarrantable failure of such operator to
comply with such mandatory health or safety standards,
he shall include such finding in any citation given to
the operator under this Act. If during the same
inspection or any subsequent inspection of such mine
within 90 days after the issuance of such citation, an
authorized representative of the Secretary finds
another violation of any mandatory health or safety
standard and finds such violation to be also caused by
an unwarrantable failure of such operator to so comply,
he shall forthwith issue an order requiring the
operator to cause all persons in the area affected by
such violation, except those persons referred to in
subsection Cc> to be withdrawn from,· and to be
prohibited from entering, such area until an authorized
representative of the Secretary determines that such
violation has been abated.
~
If a withdrawal order with respect to any area in a
coal or other mine has been issued pursuant to
paragraph Cl>, a withdrawal order shall promptly be
issued by an authorized representative of the Secr.etary
who finds upon any subsequent inspection the existence
in such mine of violations similar to those that
resulted in the issuance of the withdrawal order under
paragraph Cl> until such time as an inspection of such
mine discloses no similar violations. Following an
inspection of such mine which discloses no similar
violatio~s, the provisions of paragraph (1) shall again
be applicable to that mine.

312

Serge stated that water sprays presumably for the coal on the
belt had been installed two blocks inby the transfer point but
had not yet been hooked up. Inspector Shriver observed that the
sprays had been installed as stated but were indeed not hooked up
and that the inside of the pipe was dry. He also observed that
the belt was operating and that the top of the belt was
completely dry. While Shriver could not recall whether coal was
being transported on the belt Inspector-Trainee Michael Kalich
who accompanied Shriver, did not see any coal on the belt or coal
being dumped at the transfer point.
Consol does not dispute that it did not have operable water
sprays for the coal on the beltline as charged but argues that a
spray located 25 to 40 feet from the section tail-piece directed
to the underside of the top belt was sufficient to meet the
Plan's requirments. It is clear from the plain language of the
Plan, however, that the requirement for water sprays at "belt to
belt" transfer points is in addition to the specific requirements
in the Plan for sprays directed to the "underside of the belt".
These are separate and distinct requirements and each must be
independently complied with (See Exhibit G-3 p.2). Clearly water
sprays that do not spray the coal being transported on the
beltline would not meet the need to assure that such coal is
sufficiently wet to prevent the accumulation of respirable dust
and float coal dust. The violation is accordingly proven as
charged.
Inspector Shriver opined that without water sprays
functioning in accordance with the Plan there was a possibility
of generating respirable dust and accumulating float coal dust.
He noted that float coal dust could lead to an explosion
resulting in lost time injuries. He thought that the hazards
were "reasonably likely". There was already some dust in the
area according to Shriver although not sufficient to constitute a
violation. Shriver found the area to be "rieither too wet nor to
dry• II
On the other hand William Kun, the Safety Supervisor at the
Osage No. 3 mine, testified that he arrived at the cited area
within 1 1/2 hours of being notified of the order and found the
roof and ribs in the area to be white with rock dust and damp.2/
He found no float coal-dust. He also observed that there had been no problem with float coal _dust at this transfer point. He
opined that there was no hazard existing as a result of the cited
conditions. Kun also observed that there had been a spray
located 150 feet inby the transfer point but it had been taken
out more than a week before the order was issued because it made
the coal "overwet".
2/ Inspector-Trainee Kalich agreed that the area around the belt
was in fact damp.

313

Greg Yanak, Consol's Regional Supervisor for Respirable Dust
and ~oise Control also testified that he had taken coal samples
from the cited area and concluded, based on those samples, that
additional water sprays were not needed at the cited transfer
point. The evidence also shows that the coal itself is moist
when extracted and may still be wet at the cited transfer point
obviating the need for additonal water sprays. Indeed subsequent
to the issuance of the order at bar the Plan was modified and
approved by the Secretary to allow operator discretion· as to the
need for water sprays upon the coal at belt to belt transfer
points.
In light of this evidence, the contradictory testimony
regarding the source of any coal dust and the apparent absence of
coal on the beltline at the time of the violation from which it
could be determined whether, indeed, the coal was dry and dusty
or sufficiently wet to prevent the spread of coal dust, I cannot
find that the Secretary has met her burden of proving that the
violation was "significant and substantial". See Secretary v.
Mathies Coal Co., 6 FMSHRC 1 (1984). For the same reasons the
Secretary has failed to prove that the violation was anything but
of low gravity.
However in light of the undisputed testimony that a
violation of the same nature had been cited the previous ~ovember
and in light of the evidence that requirements of the Plan for
water sprays near belt to belt transfer points was discussed with
mine officials at that time, it is clear that the violation was
caused by an aggravated failure to act amounting to more than
ordinary negligence and therefore by the "unwarrantable failure"
of the operator to comply. See Youghiogheny and Ohio Coal Co., 9
FMSHRC 2007 (1987). More specifically the evidence shows that
following the ~ovember 17, citation for the same type of
violation, Shriver had discussed with management the need for a
belt spray at all the transfer locations. Six weeks had
thereafter elapsed however and no appropriate functional sprays
were in place. Since it has been stipulated that there were no
intervening clean inspections between the issuance of the
precedential section 104Cd>Cl) order and the order at bar it is
clear that the order must be sustained as an order under section
104(d)(2) of the Act. See fn.l supra, Secretary v. United States
Steel Corporation, 6 FMSHRC 1908 (1984). In addition,
considering all of the criteria under section llOCi> of the Act I
find that a civil penalty of $300 is appropriate.

314

Order No. 2944628, also issued pursuant to section 104Cd)(2)
of the Act, alleges a violation of the standard at 30 C.F.R. §
75.810 and charges as follows:
At the 5 Butt construction power center the 7,200 volt
energized cable was found to contain a damaged area
that was not properly repaired~ The cable [sic] outer
jacket was cut back for a distance of 18 inches
exposing the ground schielding and p~ase conductors.
One phase conductor was damaged exposing the bare
conductor and the ground shielding was partially
broken ••••
At the conclusion of the Secretary's case-in-chief, Consol
moved for a directed verdict on the grounds that the Secretary's
evidence did not support a violation of the cited standard. The
Motion for Directed Verdict (See Fed. R. Civ. P.41Cb) applicable
hereto by virtue of Commission Rule l(b), 29 C.F.R § 2700.l(b))
was granted at hearing and the decision supporting that ruling i,s
set forth below with only non-substantive corrections:
The motion to amend is too late. The motion for
directed verdict has been filed. That is the matter
that is before me and clearly from the undisputed
evidence presented by the government there is no
violation of the cited standard, the standard with
which we have been hearing evidence throughout the
government's case and upon which the operator has been
conducting its cross-examination.
The cited standard 30 C.F.R. § 75.810, reads as
follows: "In the case of high-voltage cables used as
trailing cables temporary splices shall not be used and
all permanent splices shall be made in accordance with
section 75.604. Terminations and splices in all other
high voltage cables shall be made in accordance with
the manufacturer's specifications."
The evidence in this case is .that the cable at
issue was neither spliced nor terminated. Clearly then
the standard cited is not applicable to these
proceedings and there has been no violation of that
standard based on the evidence presented. The Motion
for Directed Verdict is therefore granted.

315

ORDER
Order No. 2944628 is vacated. Order No. 2944627 is affirmed
as a "non-signficiant and substantial'' order issued under section
104Cd>C2).of the Act. The Consolidation Coal Company is directed
to pay civil penalties of $300 for the via ation charged in Order
No. 2944627 within 30 days of the date of his deci ion.

~~.

Gary

elick
1 trati e Law Judge
( 703 \ 56-62 .

~dmi

Distribution:

i;

'·

Linda M. Henry, Esq., Office of the Solicitor, U.S. Department of
Labor, 3535 Market Street, Philadelphia, PA 19104 (Certified
Mail)
Michael R. Peelish, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail>
nt

316

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 3 1989
DONALD F. DENU,
Complainant
v.
AMAX COAL COMPANY
Respondent.

.
:
.:
:
:

.

DISCRIMINATION PROCEEDING
Docket No. LAKE 88-123-D
VINC
CD 88-08
Ayrshire Mine

DECISION
Appearances:

Before:

Donald F. Denu, Rockport, Indiana,
pro se;
D. c. Ewigleben, Esq., Amax Coal Company,
Indianapolis, Indiana for Respondent

Judge Melick

This case is before me upon the complaint by Donald F.
Denu under section 105{c)(3) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 801 et seg., the "Act,"
alleging that Amax Coal Company (Amax) discriminated against
him on February 27, 1988, in violation in section 105(c){l)
of the Act, after he refused to work under conditions he
considered to be unsafe.l/ More specifically Mr. Denu
maintains that he suffered unlawful interference when Amax
Electrical Supervisor Vernon Knight threatened to discipline
him for insubordination and when Brent Weber, another Amax
Supervisor, threatened him by stating that his actions could
result in his discharge. It appears that Mr. Denu is also
complaining that he suffered discrimination because he was
instructed to attend a meeting concerning possible
disciplinary action. He was told at this meeting"that no
disciplinary action would be taken for his work refusal.
!/Section 105(c){l) of the Act provides as follows:
No person shall discharge or in any manner
discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere
with the exercise of the statutory rights of any
miner, representative of miners or applicant for
employment in any· coal or other mine subject to

317

In order to establish a prima f acie violation of section
105(c)(l) Mr. Denu must prove by a preponderance of the
evidence that he engaged in an acti,vi ty protected by that
section and that he suffered adverse action that was
motivated in any part by that protected activity. Secretary
on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786
(1980) rev'd on other grounds sub nom. Consolidation Coal co.
v. Marshall, 663 F2d 1211 (3rd Cir. 1981); Secretary on
behalf of Robinette v. United Castle Coal Co., 3 FMSHRC 803
(1981). A miper's "work refusal" is protected under
section lOSCc) of the Act if the miner has a good faith,
reasonable belief in the existence of a hazardous condition.
Miller v. FMSHRC, 687 F2d 194 (7th Cir. 1982); Robinette,
supra. Proper communication of a perceived hazard is also an
integral component of a protected work refusal and the
responsibility for the communication of a belief in a hazard
underlying a work refusal lies with miner. See Dillard Smith
v. Reco, Inc., 9 FMSHRC 992 (1987).
The evidence shows that the Complainant was an
experienced electrician, having 20 years practice in the
field with nine years as an electrician in the mining
industry. He also holds training certificates from the
Department of Labor, Federal Mine Safety and Health
Administration CMSHA) for high and medium voltage electrical
work at underground and surface mines. On February 27, 1988,
Mr. Denu was working the 4:00 p.m. to 12:00 midnight shift at
the Ayrshire Mine and at around 6:00 p.m. was preparing with
'

I

cont'd fn 1
this Act because such miner, representative of miners or
applicant for employment, has filed or made a complaint under
or related to this Act, including a complaint notifying the
operator or the operator's agent, or the representative or
the miners at the coal or other mine of an alleged danger or
safety or health violation in a coal or other mine or bec~use
such miner, representative of miners or applicant for
employment is the subject of medical evaluations and
potential transfer under a standard published pursuant to
section 101 or because such representative of miners or
applicant for employment has instituted or caused to be
instituted any proceedings under or related to this Act or
has testified or is about to testify in any such proceeding,
or because of the exercise by such miner, representative of
miners or applicant for employment on behalf of himself or
others of any statutory right afforded by this Act.

318

another electrician, Harrison Key, to disconnect and move the
power cable, running about 1,000 feet between the 6,900 volt
substation and the 6,900 volt switch box, to allow the
dragline to tram north along the bench (See Exhibit a-2).
According to Denu, he and Key proceeded to the 6,900
volt substation in preparation to pull the power from the
cable and to disconnect the cable head. They were waiting
for the dragline to move close to the cable and then for
instructions from the electrical supervisor Vernon Knight or
the second shift superintendent Brent Weber or from the
dragline crew before killing the power. Vernon Knight then
called on the two-way radio and told them to wait at the
bench and that he was bringing two other employees, Don Kozar
and Don Gehlhausen, to kill the power. Shortly thereafter
Knight radioed again and directed Key and Denu to return to
the bench to disconnect the cable head at the 6,900 volt
switch box. During this conversation Denu apparently asked
Knight if he would be allowed to make a "visual disconnect"
of the cable at the substation and Knight responded that he
would not.
Denu later radioed Knight advising him that in order for
him to disconnect the cable at the switch box he would need
to verify that the cable was disconnected and "locked out" at
the substation. D~nu claims he then told Knight that he wa~
refusing to unplug the cable at the switch box. Knight
apparently then radioed Weber and told Denu to meet them at
the bench. When Knight and Weber arrived at the bench Knight
told Denu that he would have to discipline him for
insubordination. Knight explained that he had been directed
to do so by Chief Electrician, Larry Ashby. Weber then
apparently asked Denu if he knew the consequences of his
actions. Weber disputes Denu's claim that this was stated in
a threatening manner.
Denu testified that it was around this time that either
Weber or Knight then radioed Kozar and Gerlhausen directing
them to disconnect the cable at the 6,900 volt substation.
Denu testified that after they performed the disconnect Kozar
called and said "the head is out an(.::'_ :!:.ying ,_ n ,__ he ground".
There is no dispute that Kozar's statement indicated that the
subject cable had not only been disconnected but that the
cable head that connects the cable to the substation was
lying on the ground.
According to Denu, Knight again asked if he would unplug
the head from the switch box. Denu again refused stating
that he felt that it was unsafe and not according to proper

319

lockout procedures.2/ Knight again informed Denu that he
would have to discipline him for insubordination. Weber also
again asked Denu "do you know what the consequences are of
your actions?" Denu again refused to perform the task and
Knight then instructed Harrison Key to disconnect the cable
from the switch box. Key, who testified that he did not find
the procedure to be unsafe, complied. After the disconnect
Denu put on a pair of "hot gloves" and assisted in moving the
cable. Shortly thereafter.Weber purportedly told Denu to
meet with Larry Landes the Human Resources Manager the next
day at 4:00 p.m. to determine if any disciplinary actiop
would be taken.~/
Denu testified that he had also requested that a safety
committeeman be present when he refused to disconnect the
cable from the switch box but one was not immediately
provided. Later at approximately 10:00 p.m. Bob Lee, the
second shift Safety Committeeman, along with Knight and Weber
met in the shop area. Weber again asked if Denu knew the
consequences of his actions. Denu asked what the
consequences were and Weber purportedly responded "up to and
including discharge". Knight apparently also repeated that
he would have to discipline Denu for insubordination.
Following the meeting with Landes and others, Landes informed
Denu there would be no discipline for his actions.
Under the specific facts of this case I find that Den~
did in fact entertain a reasonable, good faith. belief that a
hazardous condition existed at the time he was dir·ected to
2; While it appears from the credible evidence that Denu, at
the time of his work refusal, communicated what he believed
to be the hazard with only the generalized explanation that
he needed to make his own "visual disconnect" at the
substation before disconnecting the cable at the switch box,
it is clear from the preceding history that Amax officials
clearly knew the scope of Denu's position, including the need
for him to perform his own lockout of the cable at the
substation. It is not disputed that on several occasions
over the previous weeks Denu had discussed his position in
this regard with Knight and that Knight had thereafter
discussed the matter with his supervisor. Under the
circumstances it is clear that the "communication"
requirament has been met.
3/ There is some disagreement over the precise date of this
meeting. However, for purposes of this decision the precise
date of that meeting is immaterial.

320

disconnect the power cable at the 6,900 volt switch box.
There is no dispute that it would have been extremely
hazardous and likely to result in severe burns
and/or electrocution to have disconnected the cable at the
switch box if the cable had remained connected and energized
at the substation or had been reconnected and reenergized.
There is, similarly, no dispute that Denu was aware of these
hazards. Not only was Denu an experienced electrician but as
a safety committeeman was also aware through MSHA
"Fatalgrams" of the potentially fatal consequences in similar
if not identical situations.
Denu explains that unless the same person who
disconnects the cable at the switch box is the same person
who deenergizes, disconnects and locks out the cable at the
substation with his own lock he cannot be assured that the ·
cable will remain deenergized at the switch box. Indeed even
if the cable has been disconnected at the substation if it
has not been properly locked out it could be intentionally or
unintentionally reconnected. The evidence is undisputed that
attempting to disconnect a 6,900 volt energized cable at the
switch box would likely result in severe burns and
electrocution.
While, under the circumstances of this case, the chances
may not have been great that at the time Denu was directed to
disconnect the cable at the switchbox the.cable had not been
deenergized, disconnected and not reconnected, the danger of
serious injury or electrocution was a near certainty if the
cable at the substation had been inadvertantly reconnected
and reenergized. Particularly considering these extreme
consequences I conclude th•t Denu did entertain a reasonable,
good faith belief in a hazard. Indeed in issuing a
subsequent directive to miners on disconnect procedures at
the mine it is apparent that Amax itself. recognized some of
the same hazards that concerned Mr. Denu.
In reaching my conclusion herein I have not disregarded
the evidence that Denu had been told by MSHA Inspector Deuel
almost a year earlier that "visual disconnects" were not in
his opinion in violation of the law. However Inspector Deuel
also apparently told Denu that he nevertheless would not want
to perform the noted procedure without a visual disconnect
and lockout of the cable. I have also not disregarded the

321

evidence that Denu knew that only one cable exited the
substation and that it is likely that he also knew that this,
was the same cable running to the switch box. Nor have I
disregarded the evidence that Denu knew that two miners,
Kozar and Gelhausen, were at the substation for the purpose
of making the disconnect and through direct radio
communication from Kozar was told that the cable exiting the
substation had been disconnected. Denu admits that he was
told by Kozar that "the head is out and lying on the ground".
However the serious hazards, previously discussed, are not
significantly diminished by these.considerations.
Don Kozar, also testified that when the cable is
disconnected at the substation the lights on the equipment in
the pit and on the bench, including lights on the switch box
itself, are extinguished. More specifically, Kozar recalled
that on the occasion at issue when he and Gelhausen
disconnected the power at the substation he saw the lights go
out on the switch box. Kozar conceded however that the
extinguishment ·Of the light is not a certain method of
determining whether the cable is completely deenergized.
The evidence shows that liquid switches such as used at this
substation have been known to malfunction allowing a cable to
remain energized even after the switch has apparently been
disengaged.
It is apparent from the record that Denu was
also aware of this problem at the time of his work refusal.
Thus under all the circumstances I conclude that Mr.
Denu did in fact entertain a reasonable, good faith belief in
a hazard at the time of his work refusal. Amax argues
however that even assuming the validity of Denu's work
refusal, Denu suffered no related discrimination or
interference within the meaning of section 105(c)(l). Amax
points to the statement by its human resources manager,
Larry Landis, at the conclusion of the disciplinary meeting
that no action would be taken against Denu. I find however
that threats of disciplinary action and discharge directed to
a miner exercising a protected right clearly constitute
unlawful interference under section 105(c)(l), whether or not
those threats are later carried out. Such threats place the
miner under a cloud of fear of losing his job.
In addition,
while under such threats, a miner would be even less likely
to exercise his protected rights when future situations might
clearly warrant such an exercise. Indeed Denu opined that
because of threats to other miners under similar
circumstances in the past, Amax had coerced those miners into
performing unsafe tasks. Such threats therefore clearly run
counter to the objectives of Section 105(c).
Accordingly, Mr. Denu has met his burden of proving his
complaint of_ discrimination.

322

ORDER
The Complaint of Discrimination is GRANTED. The
parties are hereby directed to confer regarding the amount of
costs and damages and report to the undersigned on or before
March 15, 1989, as to whether such costs and damages can be
stipulated.

'
!

Gary

Mel·~t

Ad~inist ative

Judge

(703) 75 -6261
Distribution:
Donald F. Denu, R.R. #1, Box 333, Rock ort, IN
(Certified Mail>
·

7635

D. c. Ewigleben, Esq., Amax Coal Company, P.O. Box 967,
Indianapolis, IN 46206-0967 (Certified Mail)
nt

323

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

MAR 6 1989

v.

WESTERN KEY ENTERPRISES,
Respondent

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 87-189-M
A.C. No. 42-00768-05502

.

small Fry Mine

DECISION
Appearances:

James H. Barkley, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner1
Kent W. Winterholler, Esq., Parsons, Behle ~
Latimer, Salt Lake City, Utah,
for Respondent.

Before:

Judge Cetti

This case is before me upon a petition for assessment of
civil penalties under section 105(d) of the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 801 et seq. the "Act". The
Secretary of Labor, on behalf of the Mine Safety and Health
Administration, CMSHA), charges the operator of a small uranium
mine, the Small Fry Mine, with five violations of certain
mandatory regulatory standards found in 30 C.F.R.
The operator filed a timely appeal contesting the existence
of the alleged violations, and the appropriateness of the
proposed penalties.
Pursuant to notice an evidentiary hearing was held at Salt
Lake City, Utah on November 16, 1988. Both oral and documentary
evidence was presented, post-hearing briefs filed and the case
submitted for decision on January 8, 1989.
Stipulations
The parties agreed to the following stipulations:
1.

The size of the operator's business is small.

2. The operator is engaged in mining and selling of uranium
in the United States. Its mining operation affect interstate
commerce. The operator of the mine is subject to the "Act•.

324

3. This Administrative Law Judge has jurisdiction to hear
and decide this matter.
4. On November 6, 1986, Rex Ebon Scharf a miner employed by
respondent was fatally injured by a fall of ground accident at
the Small Fry Mine. There were no eye witnesses to the accident.
5. The subject citations were properly served by duly
authorized representative of the Secretary upon an agent of the
respondent on the date and place stated therein, and may be
admitted into evidence for the purpose of establishing its
issuance.
6. The exhibits offered by the Respondent and the Secretary
are stipulated to be authentic.
7. Each violation that is established is properly characterized as significant and substantial.
8. The printout of the Assessed Violations History Report
is a true and accurate history for the Small Fry mine and
admissible in evidence in this matter.
9. The operator demonstrated good faith by timely abatement
of each of the alleged violations by permanently closing the
mine.
Law and Motion
At the hearing, counsel for the Secretary moved to vacate
Citation No. 2646365 which alleges a 104(a) violation of 30
C.F.R. § 57.3020 and Order No. 2646495 which alleges a violation
of 30 C.F.R. § 57.3022. The Secretary's counsel stated for the
record that in analyzing the evidence in preparation for trial it
was found that Citation No. 2646365 was duplicitous with Order No.
2646363. There was no objection to the Secretary's motion. The
motion to vacate Citation No. 2546365 was granted.
The Secretary's motion to vacate Order No. 2646495 was also
based on the fact that on review and analysis of the evidence in
preparing for trial it was found that the citation was duplicitous and on the additional ground that there was insufficient
evidence to establish the violation. There was no objection to
the motion. The motion to vacate Order No. 2646495 was granted.
The Regulation
The three rema1n1ng violations, Order No. 2646363 and
Citation Nos. 2646366 and 2646496 each allege a violation of 30
C.F.R. S 57.3022 which provides as follows:

325

§

57.3022

Examination of ground conditions and ground
control practices

Miners shall examine and test the back, face, and rib of
their working places at the beginning of each shift and
frequently thereafter. Supervisors shall examine the
ground conditions during daily visits to insure that proper
testing and ground control practices are being followed.
Loose ground shall be taken down or adequately supported
before any other work is done. Ground conditions along
haulageways and travelways shall be examined periodically
and scaled or supported as necessary.
Admissions
At .the hearing respondent admitted on the record that it had
violated the provisions of the above quoted 30 C.F.R. § 57.3022
as alleged in Order No. 2646363 and Citation Nos. 2646496 and
2646366. Thus, respondent admitted that the roof of the mine was
hot properly examined and that loose roof was not removed or
adequately supported. Respondent also stipulated that each of
the admitted violations was properly characterized significant
and substantial and that the gravity of each of the admitted
violations was serious, leaving in issue, however, the
appropriate penalties, including the negligence of the operator
and the effect of the proposed penalties on the operator's
ability to continue in business.
The Violations
The three remaining violations, discussed below, were cited
by MSHA following the inspection of the Small Fry mine on
November 6th, the day after the fatal fall of ground accident.
Order No. 2646363
This citation was issued for a violation of 30 C.F.R.
57.3022 because loose ground in the 1600 South heading had
not been taken down or supported. The citation states that on
November 6, 1986 at 2:00 p.m. a fatal ground fall accident
occurred in the 1600 South heading. A slab approximately 27 feet
long by 15 feet wide and 1 to 2 feet thick fell. Reportedly the
victim was drilling the second round in this heading on this
shift and had two holes to drill when the slab fell. Ground
support was not used in this area where the accident occurred.

§

The Secretary at the hearing moved to amend its proposed
penalty for the violation so as to increase the amount of the
proposed penalty from $2,000 to $8,000.00. over the objection of
respondent, the motion was granted. Counsel for petitioner
stated for the record that the penalty for this violation should

326

be increased since it was the violation alleged in this citation
that contributed to the fatal accident rather than the violation
alleged in Citation No. 2646365 which was vacated.
Citation No. 2646496
This citation alleges a section 104(a) violation of 30 C.F.R.
57.3022 because the supervisor did not make a daily examination
of the ground conditions in the area where the pillars were being
extracted. The Secretary's proposed a $2,000 penalty for this
violation.
§

Citation No. 2656366
This is a 104(a) citation that alleges a failure to remove
loose roof in another area of the mine. The Secretary was
permitted to amend the amount of the proposed penalty from $1,000
to $500.00.
Penalty
The only remaining issue is the appropriate penalty for each
of the admitted violations. With respect to this issue the
parties presented oral and documentary evidence primarily on the
degree of the operator's negligence and the effect of the penalty
on the operator's ability to continue in business. The stipulations of the parties with respect to the other four penalty
criteria set forth in section llOCi) of the Act are accepted as
established fact.
Both parties agree that the operator was negligent but
differ as to the degree of negligence. The respondent's position
with respect to these three citations is that the degree of
negligence was low or at most moderate rather than high, as urged
by the Secretary of Labor. Both parties agreed at the hearing to
rely upon the depositions that had been taken in this action and
to make a post-hearing submission setting out those areas of the
depositions where testimony was given which relate to the
negligence issue, and upon which that party relies.
Respondent in support of its position that the degree of
negligence is low or moderate rather than high submitted as its
exhibits excerpts from the following depositions: CA) MSHA
inspector Larry J. Day who inspected the Small Fry mine the day
after the fatal ground fall accident (B) deposition of Robert
Shumway one of the owners of the mine, CC) deposition of MSHA
inspector Ronald L. Beeson who inspected the Small Fry mine the
day after the ground fall accident and (D) deposition of Jerry
Cowan one of the supervisors at the mine.

327

The sworn testimony in the depositions indicated that the
miners did examine and test the roof, face, and ribs of their
working places at the beginning of each shift and frequently
thereafter; that supervisors examined the ground conditions
during daily visits to ensure that proper testing and ground
control practices were being followed; and that loose ground was
taken down prior to any of the work being done. There was
testimony that the miners had barred down the area where the
accident occurred immediately prior to the time the accident
occurred.
It is respondent's position that the degree of negligence
should be moderate, or low, as opposed to high as urged by the
Secretary of Labor, for the reason that the ground control
practices which were employed by respondent in this mine, to
protect against an unintended roof fall, substantially met with
the requirements of the standard, and were all that could be
expected given the circumstances prevailing in this mine, and the
mine operator's experience in this mine.
The excerpts from the depositions received into evidence
indicates that this operator sounded and barred down the roof
prior to the time of the accident and that this was standard
operating procedure and practice; that this operator had no
indication that there was bad roof and no indication that an unintended roof fall would occur. The depositions indicate that
the reason for the unintended roof fall in this mine was because
of a mud seam above the slab that fell which neither the
operator, nor any of the operator's employees, could have
detected by visual means or other means at their disposal.
Petitioner contends that the bad back or roof, in this mine, was
not known to this operator and could not have been known under
the circumstances.
The Secretary's assessment of negligence as stated in her
post-hearing submission is primarily based upon the following
facts. During an earlier inspection, nine months before the
November 6, 1986 accident, the same supervisory personnel, Mr.
Cowan and Mr. Beck, had been told by MSHA Inspector Benson that
he found roof support timber that had fallen and loose roof that
had developed in the main haulage and in some drifts. As a
result of this earlier inspection Benson issued roof control
citations and warned Cowan and others that they needed to take
better care of the roof. He warned that if they did not start
barring down someone would be fatally injured.
On review of all the evidence on the issue of negligence I
find that the violations affirmed resulted from the operator's
failure to exercise reasonable care which constitutes ordinary or
moderate negligence.

328

.The only evidence presented on the issue of the effect of
the proposed $10,500.00 penalties on petitioner's ability to
continue in business was the unrebutted testimony of Gary Shumway
at the November 16, 1988 hearing. Mr. Shumway testified that he
was president of Western Key and has been employed by both
Western Key and W.K. Enterprises for approximately four or five
years. The witnesses stated that both organizations were
established for the convenience of the same owners, the Shumway
family. He testified that the proposed high penalties would
seriously jeopardize the ability of both organizations to
continue in business as a uranium mining company.
The Solicitor, on the other hand, understandably presented
no evidence on the issue of the effect of the proposed penalty on
petitioner's ability to continue in business but points out that
the proposed $10,500.00 penalty represents less than 3 percent of
respondent's gross income and slightly more than 6 percent of the
outstanding operating loan. Petitioner concedes however, that
uranium operators have suffered declines which adversely affect
their income.
CONCLUSION
Having considered the stipulations and the evidence
presented in this case I find that based upon the six criteria
set forth in section llO(i) of the Act that the appropriate
penalty for each of the admitted violations is as follows:
§

Citation No. 2646363 involving a violation of 30 C.F.R.
57.3022, $3,500.00.

§

Citation No. 2646366 involving a violation of 30 C.F.R.
57.3022 $500.00.

§

Citation No. 2646496 involving a violation of 30 C.F.R.
57.3022 in another part of the mine $1,000.00.

I believe the amount of these penalties should be sufficient
to deter future violations of mandatory safety standards while
not unduly hampering the ability of this small operator to remain
in business.
ORDER
Citation No. 2646363, 2646366 and 2646496 are affirmed and
Citation Nos. 2646365 and 2646495 are vacated. Western Key
Enterprise is directed to pay a civil penalty of $5,000.00 within
30 days of the date of this decision.

a~~~
Augu
F. Cetti
Admi istrative Law Judge
329

Distribution:
James H. Barkley, Esq., Office of the Solicitor, U.S. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, CO
80294 (Certified Mail>
Kent w. Winterholler, Esq., Parsons, Behle & Latimer, 185 South
State Street, Salt Lake City, UT 84147 (Certified Mail)

/bls

330

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 6 1989

..
..
..
.
..

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
METTIKI COAL CORPORATION,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. YORK 88-13
A. C. No. 18-00621-03615
Mettiki Mine

.
.
DECISION

Appearances:

Mark D. Swartz, Esq., Office of the Solicitor,
u. s. Department of Labor, Philadelphia,
Pennsylvania, for Petitioner;
Susan E. Chetlin, Esq., Crowell & Moring,
Washington, DC, for Respondent.

Before:

Judge Weisberger

Statement of the Case
On April 6, 1988, the Secretary (Petitioner) filed a petition
for Assessment of Civil Penalty for alleged violations by the
Respondent of 30 C.F.R § 75.200, 30 C.F.R. § 75.400, 30 C.F.R.
§ 77.205Cb), and 30 C.F.R. § 77.202.
Respondent filed its Answer
on May 5, 1988. Subsequent to a Prehearing Order issued May 17,
1988, requiring the Parties to confer for the purposes of discussing settlement, exchange exhibits which may be endorsed at a
hearing, and lists of witnesses who may testify, the Parties
engaged in prehearing discovery.
Pursuant to notice, the case was scheduled and heard in
Pittsburgh, Pennsylvania, on November 15 - 16, 1988. Phillip
Martin Wilt, Steven Polee, Stanley A. Martin, Barry Lane Ryan,
Thomas Andrew Reed, and Horace Joseph Theriot testified for
Petitioner. Timothy Clay Rush, Joseph Eugene Peck, Carl Randall
Johnson, Alan B. Smith, William Allen Hartman, Horace Joseph
Theriot, and Thomas Andrew Reed testified for Respondent. At the
hearing Petitioner indicated that Order No. 2943340 issued on
November 9, 1987 was vacated on November 2, 1988, and that
Petitioner has withdrawn its petition for assessment of civil
penalty with regard to the violation alleged in Order No. 2943340.

331

Proposed Findings of Fact, Conclusions of Law, and Briefs
were filed by Petitioner and Respondent on January 25, 1989 •
Reply Briefs were filed by Respondent and Petitioner on February 3
and February 6, 1989, respectively.
Both Parties, on January 25, 1989, filed Motions to Correct
the hearing Transcript. The Respondent's Motion incorporates all
the corrections noted by Petitioner in its Motion, and includes
additional corrections. Respondent indicated that Petitioner
does not object to Respondent's Motion. Accordingly, these
Motions are granted.
Stipulations
The following stipulations were submitted by the Parties at
the hearing:
1. The Respondent, Mettiki Coal Corporation, has owned and
operated the Mettiki Mine at all times relevant to these proceedings.
2. The Mettiki Mine is subject to the jurisdiction of the
Federal Mine Safety and Health Act of 1977.
3. The Administrative Law Judge has jurisdiction over these
proceedings.
4. The subject orders were properly served by a duly authorized representative of the Secretary of Labor upon authorized
agents of the Respondent at the dates, times, and places stated
in the orders.
5. The assessment of civil penalties in these proceedings
will not affect Respondent's ability to continue in business.
6. The appropriateness of the penalty, if any, to the size
of the coal operator's business should be based on .the following
production tonnage information:
a. That production tonnage of 2,525,216 at the Mettiki
Mine in 1986, and
b. Production tonnage of 9,225,921 at all of
Respondent's mines in 1986.
7. Mettiki Mine's history of previous violations with
respect to the orders in this case is as follows:
With respect to Orders Nos. 2944821 and 2944822, which
were issued on November 16, 1987, there is a history of 441
assessed violations in the 24 month period from November 16, 1985

332

to November 15, 1987, and then with respect to Order No. 2944834,
which was issued on December 8, 1987, there is a history of 450
assessed violations in the 24 month period from December 8, 1985
to December 7, 1987.
8. Respondent has demonstrated good faith in abating the
violations alleged in Orders Nos. 2944821, 2944822, and 2944834.
9. Mettiki Mine was issued Order No. 2701558 on May 30,
1986. There was no intervening· clean inspection from May 30,
1986 through December 8, 1987. Therefore, the Mettiki Mine was
on a section 104(d)(2)· cycle or chain at all times relevant to
these proceedings.
10. On December 8, 1987, the Mettiki Mine was in the
15 working day spot inspection program for methane as specified
in section 103Ci) of the Act.
11. In terms of specific dates, November 16, 1987, was a
Monday; December 8, 1987, was a Tuesday.
12. The Parties stipulated to the authenticity and admissibility of Order Nos. 2944821, 2944822, and 2944834.
Order No. 2944834
Order No. 2944834 issued on December 8, 1987, alleges a
violation of 30 C.F.R. § 75.400 in that:
Combustible materials, loose coal, some very
fine and dry is accumulated under, and around the
drive, and take-up rollers to the B-mains No. 3 conveyor belt, the drive roller had been permitted to turn
in the materials, also there is loose coal deposited on
the mine floor along and under the bottom belt on the
left side beginning at the drive rollers and extending
inby to the tail rollers, a distance of approximately
1,000. The bottom belt and rollers had been permitted
to turn in the materials in several locations. Also
there was fine dry coal accumulated on the two
200 PLO HP energized electrical motors to the conveyor
drives. Alan Smith, Company Safety Director, is the
responsible person.
Findings of Fact and Discussion

I.
Phillip F. Martin Wilt, a MSHA Coal Inspector, testified, in
essence, that when he inspected Respondent's Mettiki Mine on
December 8, 1987, at approximately 8:20 a.m., he observed damp

333

coal along the belt line for approximately 1000 continuous feet.
He indicated that he also observed loose dry fine crushed coal at
an estimated depth of 2 to 6 inches in the area of the take up
rollers, and around the drive. Wilt was accompanied by Barry
Lane Ryan, a MSHA Field Office Supervisor, who corroborated
Wilt's testimony with regard to the depth of the coal dust of
approximately 2 to 6 inches at the base of the motors. In contrast, Joseph Eugene Peck, Respondent's Shift Supervisor,
indicated that there was "some small accumulations" of coal by
the motor, which he indicated was maybe a couple of inches
(Tr. 209). He also indicated- that .. in some places the accumulation was to a depth of a few inches, and there were possibly 3 to
4 inches under the rollers. He described the material in the
belt areas as containing rocks and large material. Alan B.
Smith, Respondent's Safety Director, indicated that on December 8,
1987, there was coal accumulation on the motors, drive rollers, and
under the take up unit.
Based upon the above testimony, I conclude that when observed
by Wilt, on the morning of December 8, 1987, there was indeed an
accumulation of coal dust and loose coal which had not been cleaned
up in the area of the No. 3 belt, which is an "active workings."
As such, I conclude that it has been established that Respondent
herein violated 30 C.F.R. § 75.400.
II.
In essence, according to Wilt, the coal that had accumulated
in the belt area was damp i.e., containing moisture, but not
saturated. The accumulation in the area of the drive and the
take-up rollers was described as having a fine texture and being
loose and dry. Wilt's testimony in this regard was essentially
corroborated by Ryan, who also indicated that he observed coal
dust in the air as the consequence of persons kicking it up while
walking. Both Wilt and Ryan indicated essentially that, based
upon their experience, dry fine coal dust can be combustible.
According to Wilt, the belt bottom had been turning in the
material, and the belt rollers could cause friction rubbing
against the coal dust possibly causing it to ignite. Wilt also
indicated that there was an electrical current in the lighting
system above the belt starter box, and that a possible short in a
motor or electrical system could cause an ignition. He indicated
that if the coal would ignite there would be a fire and that the
resulting smoke could cause injuries. It was also Ryan's uncontradicted testimony that the mine in question liberates more than
2 million cubic feet of methane in a 24 hour period.
Joseph Eugene Peck, Respondent's Shift Supervisor, testified
that he touched the material along the belts as he gathered some
of the rocks by hand. He indicated that some of the material was
probably wet enough so that "possibly" water could have been
squeezed out of it (Tr. 215). He said some of the material was

334

damp i.e., not absolutely wet but not dry. Carl Randall Johnson,
Respondent's Section Foreman, indicated, in essence, that in the
take up area that he cleaned, the material that he shoveled was
wet and that it stuck to the shovel. He also described the
material under the rollers as being wet and that it soaked into
the clothing although he did not touch it. Alan B. Smith,
Respondent's Safety Director, indicated that he saw the Inspector
put his stick in some of the coal that had accumulated, and there
was wetness on it. Essentially he described the area in question
as very damp to wet, but indicated that the drive area was drier
than the balance of the area; Based on the above, I find the
testimony of Wilt and Ryan to be uncontradicted in that in the
area of the drive and take-up rollers, the accumulated coal dust
was dry.
I accept the description of the material as contained
in the testimony of Wilt and Ryan inasmuch as they both touched
the material at these areas.
Although the material in the area
of the belt was clearly damp, and Johnson and Peck described some
of the material as wet, I accept the testimony of Wilt and Ryan
that the material was not wet or saturated, inasmuch as both
testified that they actually touched the material. Furthermore,
I find persuasive Ryan's testimony, as it was not contradicted,
that in order for the water content of coal dust to be a barrier
to an explosion, the coal dust must have the "consistency of
catsup" (Tr. 126). He specifically indicated that none of the
coal along the left side of the belt had this consistency, and
none of Respondent's witnesses adduced testimony to establish
that any of the material in question had such a consistency.
Accordingly, I conclude that on the date in question there
had been an accumulation of dry coal dust. Based on the uncontradicted testimony of Wilt and Ryan, I conclude that dry fine coal
dust can be combustible. Smith indicated essentially that the
hazard of a fire would be somewhat negated by the facts that the
cables in proximity to the accumulated coal dust were insulated
and grounded, circuit breakers were in operation, the motors were
grounded, a fire suppresser system was on the belt line, and the
belting was MSHA-approved fire resistant. Respondent also cites
the lack of evidence of methane at the time, and the fact that
the belts were not running at the time of the inspection. However, no evidence was adduced which contradicted Wilt's statement
that the belt bottom had been turning in the accumulated material,
and the belt roller could cause friction which could serve as an
ignition source for the accumulated dry coal dust.~/
I also note
that although Smith
lj On redirect examination Johnson estimated that there were 3 to
However,
I did not place much weight in this testimony as Johnson had previously, on cross-examination, admitted that he did not clean the
rollers, and did not see the coal around the drive rollers (Tr.

4 feet between the rollers and the accumulation of coal.
2 30) •

335

indicated he had seen "numerous" methane spot inspections at the
A & B Portals, in which methane was not detected, none of
Respondent's witnesses contradicted Ryan's statement with regard
to fact that the mine in question liberates 2 million cubic feet
of methane over a 24 hour period. Also, there was no contradiction of the testimony of Ryan and Wilt that should a fire occur,
it would result in serious injuries due to the presence of smoke.
Employees exposed to this hazard would be those conducting
examinations in the area and those assigned to clean the area.
Taking these factors into account, I conclude that the violation
herein contributed to the hazard of an explosion or fire, with a
reasonable likelihood of this hazard resulting in injuries of a
reasonably serious nature. As such, the violation herein was
significant and substantial.2/ (Mathies Coal Co., 6 FMSHRC 1, 3-4
(January 1984)). I do not fTnd Mettiki Coal Corp., 8 FMSHRC 1768,
(November 1986), cited by Respondent in its Brief, to be relevant
to the case at bar. In Mettiki, supra, Judge Melick stated that he
could not find the violation therein to be significant and substantial in light of the inspectors admission that "there was little
likelihood of an explosion."
(8 FMSHRC 1768, supra at 1770). In
contrast, in the case at bar, Wilt opined that the fine texture of
the coal around the drive and take up rollers could have been
ignited by friction.
III.
It is Petitioner's position that the violation herein resulted
from Respondent's unwarrantable failure.
In this connection, Wilt
testified, in essence, that the accumulation was easily observed.
Wilt's testimony in this regard was corroborated by Ryan, who
termed the condition "very obvious," (Tr. 127).
Further, Wilt
testified that he felt the accQmulation around the motors and it
felt warm to the touch, and was "baked like" CTr. 43). Accordingly, he concluded that the accumulation had been in existence
"for a period of time" (Tr. 42), to permit a drying out process.
Smith, in essence, opined that it would take 45 minutes to an hour
to dry coal out on the motors. I do not place much weight on
Smith's opinion in this regard, as although he had touched the
coal, he did not describe its dryness. In contrast, Wilt handled
the coal and described how it felt (Tr. 43).

2/In this connection I note that Smith, Respondent's Safety
Director, agreed that the violation herein was significant and
substantial.

336

According to Polee, Rush, and Smith, due to the mining
conditions around the date in question, water from the coal seam
being mined frequently ran back along the belt knocking coal off
the belt. According to Peck, the violative condition looked
recent, and due to water from the longwall, accumulations can
occur in a matter of minutes. I give more weight to the testimony of Wilt, as his testimony was not contradicted, with regard
to the conditions specifically at the drive and take up rollers.
In addition, I find his description credible, inasmuch as he
actually had touched the material. Also, his testimony,that the
observed condition was obvious, as corroborated by Ryan, has not
been contradicted. Also, Smith, while indicating that the accumulation on the belt line could have occurred in 5 or 10 minutes,
opined that the coal in the belt area was there for several hours,
and on the motors for 45 minutes to an hour. Also, Government
Exhibit 2, EXAMINATION OF BELT CONVEYORS, indicates that on all
three shifts on the day prior to the date of the inspection, it was
reported that on the belt in question the head and take up "needs
cleaned and dusted."
(Sic.) In this connection, I find purely
speculative testimony by Polee and Stanley A. Martin, Respondent's
Fire Boss, that, in essence, the reported conditions could have
been cleaned up and then reoccurred. I do not find support in the
record for Respondent's position, as articulated in its Post
Hearing Brief, that the cited condition was extraordinary and
occurred after the preshift and last regularly scheduled cleanup.
None of Respondent's witnesses presented any testimony, based on
personal observations, as to when the accumulations in question
actually occurred, and as to whether the conditions cited in the
EXAMINATION OF BELT CONVEYORS on the day prior to the day in
question, were actually cleaned up. Smith indicated that the
conditions he observed on the day in question were "much more
severe" than when recorded in the EXAMINATION OF BELT CONVEYORS
(Tr. 251). I do not place much weight on this conclusion, as
there is no evidence that Smith had personal knowledge of the
nature of the conditions cited in the EXAMINATION OF BELT CONVEYORS. Similarly, Timothy Clay Rush, a miner engaged by
Respondent who fire bosses the second portion of the shift,
indicated, in essence, that the condition described in the Order
in question is not consistent with what was reported in the preshift examination. I do not find this probative in establishing
that the violative condition occurred subsequent to, and was in
excess of, the condition found on preshift examinations, as his
testimony does not establish he had personal knowledge or recollection of the conditions existing at the preshift examination
(Tr. 173). Nor does it appear that he had any personal knowledge
of the conditions existing at the time of the Order in question.
Inasmuch as the evidence fails to establish that the cited
condition occurred after one preshift examination and before
another, as asserted by Respondent in .its Brief, I find that the

337

case at bar, is distinguished from Freeman Coal Mining co.,
3 IBMA 439 (1979), and Target Industries Inc., 10 FMSHRC 161
(1988), cited by Respondent. In both Target Industries supra,
and Freeman Coal Mining Co., supra, the violative conditions
occurred after one preshift examination and before another.
I thus find, based upon all the above, that the accumulation
of coal dust herein was obvious, and in existence for a time
period longer than that immediately prior to the inspection. I
also find that the coal accumulation, in the area in question,
was reported to management on three successive shifts immediately
prior to the shift in question in which the violation was observed.
I also find there was insufficient evidence to conclude that
Respondent either cleaned up the reported accumulative coal or made
any effort to do so. Based upon all the above, I conclude that the
violation herein resulted from Respondent's aggravated conduct and
thus constitutes an unwarrantable failure (See, Emery Mining Corp.,
9 FMSHRC 1197 (December 1987)).

IV.
The testimony of Smith and Respondent's other employees who
testified, would appear to indicate that the accumulation of coal
herein was not caused by Respondent's negligence, but rather
inherent in the normal mining conditions, and operations on the
date in question. However, based on the rationale set forth in
III. above, infra, I conclude that the Respondent herein was
negligent to a high degree in not clearing the obvious accumulation once it occurred. Taking into account the presence of dry
fine coal dust, as testified to by Wilt and Ryan, in the area of
the rollers and drive, along with the possibility of friction
from the belt rollers, and the history of methane production in
the mine as testified to by Ryan, I conclude that the ignition of
the coal dust was likely, and consequently find the gravity of
the violation herein to be moderately high. Taking these matters
into account, as well as the r~naining factors in section llOCi>
of the Act, as stipulated to by the Parties, I conclude that a
civil penalty of $1000 is proper for the violation found herein.
Order No. 2944821
Order No. 2944821 alleges as follows:
The cat-walk leading from the ground level to the
top of the raw coal silo which is a distance of approxi1nately 500 feet in length is not being kept free of
stumbling and slipping hazards, because with the
exception of two isolated areas of distances of approximately 20 feet each, the entire length of the walkway

338

is obstructed with loose coal and rock averaging from 2
to 6 inches deep and 20 to 24 inches wide. Jody
Theriot, company, and miner representative is the
responsible person.

I.
On November 16, 1987, at approximately 8:55 a.m., Wilt, in
the presence of Horace Joseph Theriot, Respondent's Safety
Coordinator, climbed up to a catwalk that ran approximately
700 feet connecting a metal building to a coal silo and providing
access to the top of the coal silo. He observed that, with the
exception of two isolated areas of approximately 20 feet in
length, the balance of the approximately 700 foot long by 24 inch
wide catwalk was generally covered with loose coal and rocks.
He described the catwalk as being totally obstructed, with the
exception of the two isolated areas, and indicated that the depth
of the material was measured to be an average of 2 to 6 inches.
In essence, he testified that although he could have walked on
the material without a rail, he used a rail as he considered the
material on the catwalk to constitute a stumbling hazard as it
would tend to turn one's feet when walking on it.
Thomas Andrew Reed, an employee of Respondent, who has the
responsibility for clearing the middle portion of the catwalk,
testified, in essence, that when he was on the catwalk at approximately 1 to 2 a.m.·, on November 16, 1987, there were only some
lumps on the catwalk, but not a lot of material. He also indicated that when he left his shift, there was no coal in the
approximately 400 feet that he had cleaned. Theriot, who was
with Wilt at the time of the inspection, indicated that he did
not have any difficulty walking on the catwalk. Also, William
Allen Hartman, an employee of Respondent, who was cleaning the
catwalk at approximately 9:30 in the morning on November 16,
indicated that he could walk on the material on the catwalk.
Although there was a vertical ladder providing.access to the
silo, there was no evidence contradicting Wilt's testimony that
the catwalk in question does provide access to the top of the
silo. According to Wilt's uncontradicted testimony, an electrical
motor and a gear reduction unit are located in an enclosed area at
the top of the silo. As such, the catwalk would be a means of an
access to this area to service and repair such equipment. Also, it
appears from Wilt's testimony that the belt line is parallel to the
catwalk at the same level, and without any separation between them.
Respondents's employees, who clean and grease the belt line would
apparently have access to it by way of the catwalk. Also, William
Allen Hartman, who was responsible for cleaning the uppermost
portion of the catwalk, would have to walk along the catwalk from
the steps to reach his area of responsibility. Therefore, I find
that the catwalk is a travel way or a means of access to areas

339

where persons are required to travel or work, and as such is within
the purview of 30 C.F.R. § 77.205Cb). Although Reed indicated, in
essence, that there was not a lot of coal on the catwalk when he
observed it at 1 or 2 a.m., on November 16, I find that, essentially, Wilt's detailed description of the extent, depth, and
description of the material that had accumulated on the catwalk,
was not contradicted. Although essentially Reed, Theriot, and
Hartman indicated that they did not have any difficulty walking on
the material, I conclude, based upon Wilt's description of the
material, its extent, and deptrr, along with evidence of the slope
of the catwalk, as depicted in Exhibit R-2, that the accumulated
coal and rocks constituted a stumbling hazard.
As such, I conclude that Respondent herein did violate 30 C.F.R. § 77.205Cb).
II.
In essence, Wilt testified that it was his opinion that,
taking into account the size and shape of the material that had
accumulated on the catwalk, as well as its slope, and considering
the difficulty that he himself experienced walking on the catwalk,
it was highly likely that the accumulation could contribute to an
injury to one person by causing that person to slip and fall,
resulting in broken bones, sprains, or lacerations. In contrast,
neither Theriot, who walked on the material along with Wilt, nor
Reed, who walked on the material a few hours prior to Wilt, nor
Hartman, who walked on the material shortly after Wilt, experienced
any difficulty walking. Clearly the extensive presence of coal and
rock accumulations on the sloped catwalk did present a hazard of
stumbling and falling. However, I note that the catwalk had a
rail, and Wilt who used the rail in traversing the catwalk did not
specifically testify to the degree of hazard when using the rail.
Hence, I conclude that it has not been established that the
presence of the rail would not have minimized the likelihood of one
stumbling or falling. As such, I conclude that, although it was
certainly possible for one traversing the catwalk to have stumbled
and fallen and suffered a reasonably serious injury, it has not
been established that the hazard of falling and suffering a serious
injury was reasonably likely to have occurred.
(c.f. Mathies Coal
Co., supra). As such, I conclude that the violation herein was not
significant and substantial.
(Mathies Coal Co., supra).
III.
According to Wilt, the extensive amount of material present
on the catwalk indicated to him that it had been permitted to
continue for "some time" (Tr. 337). He also indicated that he
observed two areas on the catwalk that had been cleaned,- four
shovels, and foot prints in the material on the catwalk above him
towards the silo. He thus concluded that Respondent knew of the
condition.

340

Steven·Polce, Respondent's employee who has supervisory
responsibilities over the catwalk, indicated essentially that
three men are assigned to clean a portion of the catwalk, and
that he never told them to clean another section aside from their
own. William Allen Hartman, who was assigned to clean the upper
portion of the catwalk, indicated that when the day shift ended
on Friday, November 13, 1987, he walked the catwalk, and it was
clean top to bottom. Thomas Andrew Reed, Respondent's employee
who is responsible for the middle portion of the catwalk, indicated that on the last shift on Friday, November 13, when he
left, his area was "fairly clean" (Tr. 384).
(When called as a
witness for Respondent, Reed described his areas as "clean" at
the end of that shift (Tr. 428)). He also indicated that on the
shift from 11 p.m., November 15 to 7 a.m., November 16, he spent
3 1/2 to 4 hours cleaning, but only cleaned his area and when he
left there was no coal in his area and the area was clean. He
said he told Hartman, who had the responsibility of cleaning on
the next shift, that there was a little bit of binder and coal on
the catwalk. Reed indicated that, in general, Respondent does
not have any policy requiring the catwalk cleaners to call for
help to clean up the catwalk, and they are not required to inform
management of any coal accumulation on the catwalk when they
leave their shift. Reed also indicated that in October/November
1987, the catwalk was covered with material completely 2 to 3
times a week, and that material could accumulate in less than
15 minutes after it was cleaned.
(Hartman indicated, in essence,
that an accumulation in these conditions could occur in
5 minutes).
I have taken into account Wilt's opinion with regard to the
existence of the material for a period of time, but conclude,
based on the uncontradicted testimony of Hartman, that in
actuality, as observed by him, there was no accumulation of coal
on the catwalk at the end of the day shift on Friday, November 13.
However, based on Reed's testimony, I conclude that at least as
early as the 11 p.m. to 7 a.m shift November 15 to November 16,
there was an accumulation of coal and rocks on the catwalk, and
that this condition was known to Reed. Inasmuch as Respondent
did not have any procedures requiring the belt cleaners to report
to management when there was an accumulation of coal they could
not clean up, and inasmuch as only one employee oer shift was
assigned to clean only one third of the catwallc,j/ I conclude

3/Hartman indicated that he did help clean other areas, although
he did not have any such direct order. Although this action is
commendable, it does not exonerate Respondent's conduct in
assigning only one employee per shift to clean only one third of
the catwalk.

341

that the existence of the coal accumulation observed by Wilt on
the morning of November 16, resulted from Respondent's aggravated
conduct. Thus, I conclude that the violation herein was the
result of Respondent's unwarrantable failure (See, Emery Mining
Corp., supra).

IV.
The extensive presence of coal and rocks to a depth of
2 to 6 inches on the sloped catwalk clearly presented a stlli~bling
hazard. However, due to the presence of a rail, I conclude that
the gravity of the violation herein was only moderate.
Inasmuch
as Respondent did not provide for more than one employee per
shift to clear more than one third of the catwalk, and inasmuch
as Reed knew of the accumulation of coal in the night shift
between November 15 and November 16, I conclude that the failure
of Respondent to clean the accumulated coal on the catwalk constituted a high degree of negligence. Taking these factors into
account, as well as the remaining statutory factors in section
llO(i) of the Act, as stipulated to by the Parties, I conclude
that a penalty of $500 is appropriate for the violation found
herein.
Order No. 2944822
Order No. 2944822 reads as follows:
Loose coal, including fine dry coal, and coal dust
is accumulated between the top, and bottom moving conveyor belt leading from the mine portal to the top of
the raw coal silo, these conditions exist the entire
length of the conveyor which is approximately 500 feet
in length. The accumulations are such as to permit
numerous top rollers and belt to run in the materials,
also due to the accumulations several to rollers are
frozen and will not turn. Also when the conveyor
reaches the ground level near the belt portal there is
accumulation of coal from 2 to 5 feet in thickness, for
a distance of 60 feet, the distance.was measured with a
tape rule. Jody Theriot, Company, miner representative
is the responsible person.

I.
At approximately 9:05 a.m., on November 16, 1987, Wilt
observed coal and coal dust in the pan, which is a structure
separating the top and bottom of the belt which runs alongside
the catwalk. He described the material in and around the rollers
as being fine, dry, and dusty. He said that several of the belt

342

rollers were turning in the material. He described the material
that the belt had been running in as fine, dry, and dusty. In
contrast, Reed was asked on cross-examination whether the coal
was wet on the night shift of November 15 - 16, and he indicat~d
that he touched it in the process of cleaning and indicated that
it was wet. Hartman, who worked on cleaning up the belt on
November 16, at approximately 10 to 10:30 a.m., described the
coal on the pan line as "definitely wet," (Tr. 440). and said
that he did not see coal dust or dry coal on the belt. Also,
Theriot, who accompanied Wilt, ~ndicated that he did not see dust
in the pan and did not recall dust being there.
I place most weight on Wilt's testimony as to what he
actually observed in the specific area of the rollers. Neither
Reed nor Hartman, who described the material as being wet, nor
Theriot contradicted the testimony of Wilt, as neither of them
presented testimony specifically as to the area in and around the
rollers. Also, although Hartman indicated that he did not see
coal dust or dry coal on the belt, it is noted that he observed
this area approximately an hour and a half after it was cited and
after clean up had already begun. Thus, based upon Wilt's testimony, I conclude that on approximately 9:05 a.m. on November 16,
there was coal dust around the rollers. I accept Wilt's testimony, as it was not contradicted, with regard to the description
of the pan, and conclude that it was a structure within the
purview of 30 C.F.R. § 77.202.
However, in order for a violation of section 77.202, supra, to
occur, the coal dust must exist "in dangerous amounts." In The
Pittsburgh & Midway Coal Mining Co., 6 FMSHRC 1347 (May 1984~
aff'd 8 FMSHRC 4 (January 1986), Commission Judge Broderick
interpreted the phrase "in dangerous amounts" as follows:
"Whether an accumulation is dangerous depends upon the amount of
the accumulation and the existence and location of sources of
ignition. The greater the concentration, the more likely it is
to be put into suspension and propogate (sic.) an explosion."
(Pittsburgh v. Midway Coal Mining Co., supra, at 1349). I adopt
this interpretation.
At best, as argued by Petitioner in its Brief, the record
contains Wilt's observations as to rollers turning in accumulated
materials and rollers being frozen in place by accumulated
materials. There is no evidence with regard to the specific
amounts of the accumulation such as its color, depth, or measurement of the area it covered. Also the record is devoid of
evidence with regard to the location and existence of sources of
ignition. Thus I conclude that it has not been established that
the coal dust present in the mine existed "in dangerous amounts."
As such, it has not been established that a violation of 77.202,
supra, occurred, and Order No. 2944822 must accordingly be
dismissed.

343

ORDER
It is O~DERED that ~espondent, within 30 days of this
Decision, pay $1,500 as Civil Penalties for the violation found
herein. It is further ORDERED that Order No. 2944821 be amended
to reflect the fact that the violation therein is not significant
and substantial. It is further ORDERED that Order No. 2944822 be
DISMISSED.

([_

~

Avram Weisberger
Administrative Law Judge
Distribution:
Mark D. Swartz, Esq., Office of the Solicitor, u. s. Department
of I.abor, Room 14480-Gateway Building, 3535 Market Street,
Philadelphia. PA 19104 (Certified Mail)
Timothy M. Biddle, Esq., Susan Chetlin, Esq., Crowell & Moring,
1001 Pennsylvania Avenue, NW, Washington, DC 20004-2505
(Certified Mail)

dcp

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

March 10, 1989

GARY SMITH,
Complainant

v.
SOUTHERN HILLS MINING,
Respondent

.
..

DISCRIMINATION PROCEEDING
Docket No. KENT 89-4-D
BARB CD 88-55
Mine No. 2

ORDER OF DISMISSAL
Before:

Judge Merlin

On October 11, 1988, you filed with this Commission a complaint of discrimination under section 105Cc) of the Federal Mine
Safety and Health Act of 1977. On December 23, 1988, a show
cause order was issued directing you to provide information
regarding your complaint or show good reason for your failure to
do so. The show cause was mailed to you certified mail, return
receipt requested and the file contains the receipt card
indicating you received the show cause order. You have however,
not responded and complied with the show cause order.
Accordingly,, this case is DISMISSED.

-

,
Mer in
Chief Administrative

Distribution:
Mr. Gary Wayne Smith, P.
(Certified Mail)

o. Box 171, Hazard, KY

41701

Southern Hills Mining Company, Inc., P. O. Box 730, Hindman, KY
41822 (Certified Mail)
/gl

345

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 10 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
GATEWAY COAL COMPANY,
Respondent

.
.
.
.
.
.
..
.

--

CIVIL PENALTY PROCEEDING
Docket No. PENN 88-268
A.C. No. 36-00906-03695
Gateway Mine

DECISION
Appearances:

Before:

Nanci A. Hoover, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania for the Petitioner, Secretary of
Labor (Secretary);
David Saunders, Safety Director, Gateway Coal Co.,
Prosperity, Pennsylvania, for Respondent (Gateway).

Judge Broderick

STATEMENT OF THE CASE
The Secretary seeks a civil penalty for an alleged violation
of 30 C.F.R. § 75.200 charged in an order issued under section
104(d)(2) of the Act on May 3, 1988. Gateway concedes that the
violation occurred and does not contest the finding that it was
significant and substantial. It does contest the finding that it
was caused by Gateway's unwarrantable failure, and the amount of
the proposed penalty.
Pursuant to notice, the case was heard on January 10, 1989,
in Washington, Pennsylvania. Glenn Stricklin and Russell Knight
testified on behalf of the Secretary. William Wilson,
Stephen Strange and David Saunders testified on behalf of
Gateway.
FINDINGS OF FACT
1. Gateway is the owner and operator of an underground coal
mine in Greene County, Pennsylvania, known as the Gateway Mine.
The mine produces coal which enters interstate commerce and its
operation affects interstate commerce.

346

2. On May 3, 1988, Federal coal mine inspector
Glenn Stricklin issued a section 104(d)(2) withdrawal order
charging that Gateway failed to comply with its approved roof
control plan in the No. 2 entry at the No. 42 crosscut, 9 butt
section. This was one crosscut outby the face. The order states
that the diagonal distance of a four way intersection measured 66
feet and that a clay vein was present. Supplemental supports
were not installed. Respondent concedes these facts. The order
was issued at 10:00 a.m.
3. The approved roof control plan for the subject mine
provides that where the diagonal distance in an intersection
exceeds 60 total feet, supplemental supports in the form of posts
or cribs must be set.
4. As he approached the intersection, Inspector Stricklin
saw an obvious clay vein which extended into the interesection.
Slate was flaking from the roof at the clay vein. The inspector
tested the roof by the sound and vibration method using his solid
wooden walking stick. He found the roof very drummy.
Russell Knight, the UMWA safety committeeman who accompanied the
inspector, confirmed that the roof sounded drummy. A drummy or
hollow sound is a sign of a bad roof condition. Respondent
argues that because the inspector did not have a metal cap on his
testing rod, the test was invalid. I reject this contention.
Inspector Stricklin has been a coal mine inspector for 19 years,
and worked 20 years in the mines prior to becoming an inspector.
Mr. Knight has worked in the subject mine for over 12 years and
has been a safety committeeman for 7 years. They certainly are
able to recognize a dangerous roof condition. The record does
not indicate that Respondent's representatives made any test of
the roof. I find that the area of the roof near the clay vein
was drummy and dangerous.
5. The clay vein was evident. Respondent was aware of it
and had installed extra roof bolts and larger plates in the
intersection involved in this proceeding. The excessive diagonal
distance in the intersection was evident, and Respondent should
have been aware of it. Respondent has frequently been cited for
having excessive diagonal distance in intersections. There is no
evidence that Respondent was aware of the slate flaking from the
roof, but it should have been aware of it by visual observation
of the area.
6. At the time of the inspection, the area was not being
mined. Respondent was advancing the beltline. However, the area
was a well travelled area. It is required to be inspected prior
to each shift, and the section foreman normally passes the area
frequently during each shift.

347

7. Re.spondent had experienced two unintentional roof falls
during the development of this area--both involving clay seams.

8. Respondent abated the condition by setting four posts in
the intersection, one next to the clay seam, and three on the
opposite side. The condition was abated and the order terminated
at 11:15 a.m.
ISSUES
1. Whether the violation of 30 C.F.R. § 75.220 was caused
by Respondent's unwarrantable failure to comply with the safety
standard?
2.

What is the appropriate penalty for the violation?

CONCLUSIONS OF LAW
JURISDICTION-VIOLATION
Respondent is subject to the Mine Act in the operation of
the subject mine. I have jurisdiction over the parties and
subject matter of this proceeding.
Respondent has conceded that the violation cited in the
contested order occurred, and that it was significant and
substantial.
UNWARRANTABLE FAILURE
The Commission has defined unwarrantable failure as
"aggravated conduct, constituting more than ordinary negligence,
by a mine operator in relation to a violation of the Act." Emery
Mining Corporation, 9 FMSHRC 1997, 2004 (1987). The violation in
Emery involved 4 roof bolts in a haulageway between crosscuts
which had "popped" their bearing plates at least a week before
the inspection. The Commission held that the failure of preshift
or onshift examiners to detect and correct this condition was not
such aggravated conduct in view of the extraordinary efforts by
Emery to support the roof adequately. See also Quinland Coals,
Inc., 10 F~ShRC 705 and The Helen Mining Company, 10 FMSHRC 1672
(1988).
In the instant case, Gateway was aware of the clay seam and
the danger it created: additional roof bolts were installed. It
was aware that two unintentional roof falls had occurred in the
vicinity of other clay seams. It should have been aware of the
fact that the intersection in question exceeded the size which
under the roof control plan would require the setting of posts or
cribs. It should ha,re been aware of the dcummy condition of the

348

roof in the vicinity of the clay seam. It should have been aware
of the flaking of slate from the roof in the vicinity of the clay
seam. The violation charged here was not, as in Emery, the
failure to adequately suport the roof. It was the failure to
comply with a specific roof control plan requirement: when the
total diagonal distance of an intersection exceeds 60 feet, posts
or cribs shall be set. Gateway's failure to comply with this
requirement was, in my judgment, aggravated conduct, constituting
more than ordinary negligence. Gateway should have been aware of
the excessive distance in the intersection. This fact, coupled
wi,th its awareness of the clay seam, the violations of the same
roof control provision previously cited by MSHA, the previous
roof falls, and the condition of the roof, made compliance with
the requirement for setting posts imperative, even urgent.
Failure to comply was aggravated conduct.
PENALTY
Gateway is a large mine producing in excess of one million
tons of coal annually. It is the only mine operated by
Respondent.
Its history of prior violations is moderate. Its
negligence with respect to the violation found is high. The
violation was serious. Gateway exhibited good faith in promptly
abating the violation. I conclude that $1000 is an appropriate
penalty for the violation tonsid~ring the criteria in section
llO(i) of the Act.
ORDER
Based on the above findings of fact and conclusions of law,
IT IS ORDERED:
1. Order No. 3'093167 issued May 3, 1988, is AFFIRMED
including its findings that the violation was significant and
substantial and was caused by Respondent's unwarrantable failure
to comply with the standard.

2. Respondent shall within 30 days of the date of this
order pay the sum of $1000 as a ciilil penalty for the violation
found.

J

/'7

,

{~~';LZ-5 -~·-:J? vJl:--Zc:,/c
James A. Broderick
Administrative Law Judge

349

Distribution:
Nanci A. Hoover, Esq., U.S. Department of Labor, Office of the
Solicitor, 3535 Market St., Philadelphia, PA 19104 (Certified
Mail)
Mr. David Saunders, s,fety Director, Gateway Coal Co., Box 107,
R.D. 2, Prosperity, PA 15329 (Certified Mail)
slk

350

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 14 1989

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
vs.
MOLTAN COMPANY,
Respondent

.
.
.
.
..
.

..

CIVIL PENALTY PROCEEDING
Docket No. SE 88-54-M
A.C. No. 40-02968-05501
Moltan Company Mine

DECISION
Appearances:

Before:

G. Elaine Smith, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for Petitioner;
Edward J. Lucas, Plant Superintendent, Moltan
Plant, Middleton, Tennessee, for the Respqndent.

Judge Maurer

The secretary of Labat, on behalf of the Mine Safety and
Health Administration, (MSHA), charges the respondent with
violating safety regulations promulgated under the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et seq.,
hereinafter the "Act".
·
Pursuant to notice, a hearing on the merits was held on
November 18, 1988, at Jackson, Tennessee.
The parties stipulated that the Moltan Company was subject
to regulations promulgated under the authority of the Act and
that this Commission and this Administrative Law Judge have
jurisdiction to hear a~d decide this case. They further
stipulated that payment of the penalties assessed in this
proceeding would not adversely affect the operator's ability to
continue in business.

351

Citation No. 3252463
This non-S&S citation charges the respondent with a
violation of the mandatory standard found at 30 C.F.R.
§ 56.14001 1/ for the following alleged condition:
The head pulley pinch points are not guarded on the
inclined belt conveyor that feeds the shuttle belt
conveyor in the clay shed. The exposed pinch point is
approximately one foot to the right of and approximately one foot to the rear of the conveyor's drive
motor electrical disconnect cabinet. The pinch point
is approximately forty-eight inches above the plane of
the walkway alongside the conveyor.
MSHA Inspector Don B. Craig issued this citation on March 9,
1988, when he observed the above-referenced pinch point
unguarded, even though he deemed it unlikely that any employee
would get into this pinch point. He clarified this somewhat by
stating that it may be contacted by a person, but it's just
unlikely that it would be.
The plant superintendent, Mr. Lucas, testified that this
inclined belt is only operated in daylight hours arid in fair
weather. This is significant in that because of the fair weather
only operation and the way the transfer point is d~signed, there
is no clay buildup on the belt which can.be deposiied on the head
pulley which would in turn require cleaning of the head puiley.
Mr. Lucas further testified that in an effort to se~ what
position a man would have to get ihto in order to reach that
pinch point, he found that a man would have to either reach in
and back behind his back with his right arm, or use his left hand
and reach in through and around a corner through the structure to
get to the pinch point itself---but he would have to squat down
to do it.
On cross-examination, Mr. Lucas reiterated that in the seven
years he has- been at the plant, this head pulley has never
required cleaning. Further, any maintenance that would be
required on the head pulley would require that the unit be shut
down and locked out. He flatly stated that there would be no
maintenance that you could perform on the head pulley with it in
operation.

!/

30 C.F.R. § 56.14001 provides as follows:
"Gears; sprockets; chains; drive, head, tail, and takeuo
pulleys; flywheels; cou~lings; shafts; sawblades; fan inlets~ and
similar exposed moving machine parts which may be contacted by
persons, and which may _cause injury to persons, shall be
guarded."

352

In suinmary, Mr. Lucas acknowledges that this pinch point was
not guarded with a "guard", but was guarded nonetheless by its
location. He contends that there was no violation due to the
fact that it could not reasonably be contacted by accident or
inadvertence. I agree and this citation will be vacated.
Citation No. 3252464
This non-S&S citation charges the respondent with a violation
of the mandatory standard found it 30 C.F.R. § 56.20003(a) ~/for
the following alleged condition:
The walkway alongside the shuttle conveyor in the clay
shed building is cluttered with channel iron, angle
iron, wood boards, bars, grease containers and clay
spillage. This condition is a slip and fall hazard to
employees using the walkway.
Inspector Craig issued this citation on March 9, 1988, when
he observed clutter in the walkway alongside the shuttle conveyor
in the clay shed. This clutter consisted of angle iron, wood,
grease containers, etc., and was in the opinion of the inspector
a slip and fall hazard. This walkway was the only access to that
belt and was the only walkway alongside the belt conveyor.
Mr. Lucas t.estif ied that the clutter was the result of
maintenance pers~nnel who had been working in the area failing to
clean-up after recent repairs. He admits, however, that the
materials were on the walkway. He disagrees that they
constituted a tripping hazard or a violation.
I don't have any trouble finding that a "walkway" is
synonomous with the "passageway" cited in the pertinent section
of the regulations and that the condition observed by the
inspector on this occasion is a violation of that regulation.
Therefore, Citation No. 3252464 will be affirmed and a civil
penalty of $20 assessed, as proposed by the Secretary.
Citation No. 3252465
This non-S&S citation charges the respondent with a
violation of the mandatory standard found at 30 C.F.R.
§ 56.12030 ll for the following alleged condition:
2/ 30 C.F.R. § 56.20003(a) provides·as follows:
At all mining operations -- (a) Workplaces, passageways,
storerooms, and service rooms shall be kept clean and orderly.
3/ 30 C.F.R. § 56.12030 provides as follows:
When a potentially dangerous condition is found it shall be
corrected before equipment or wiring is energized.

353

The 480 volt, 3 phase Cutler-Hammer starter cabinet for
the primary clay shredder has a defective operating
handle safety mechanism. The defective mechanism
allows the cabinet doors to be opened while the starter
is energized and the operating handle is in the on
position. Reportedly this cabinet is never entered
by anyone except an electrician.
Inspector Craig issued this citation on March 9, 1988, when
he found that the safety handle on this cabinet did not trip the
power when the cabinet door was opened, as it was designed to do.
The regulation requires that when a potentially dangerous
condition is found, it shall be corrected before the equipment is
energized.
In the opinion of the inspector, the inoperative
safety device had the potential to make the cabinet dangerous and
that is why he wrote the citation.
The inspector spoke to both the superintendent and the plant
engineer to satisfy himself that the cabinet was entered by
electricians only, but what he specifically was citing here was
the fact that the cabinet could be opened by anyone without it
being de-energized.
I find that this malfunctioning latch should have been found
by the operator and repaired and the failure of the respondent to
do so constitutes a violation of the cited regulation. Before
the inspector left the property on March 11, the safety mechanism
was repaired and tested and found to be functioning normally.
This meant that the cabinet could not be opened unless the
operating handle was placed in the off position, de-energizing
the cabinet. Citation No. 3252465 will be affirmed and a civil
penalty of $20 assessed, as proposed by the Secretary.
Citation No. 3252468
This non-S&S citation charges the respondent with a violation
of the mandatory standard found at 30 C.F.R. § 56.4603Cb) !/ for
the following alleged condition:

!/

30 C.F.R. § 56.4603Cb) provides as follows:
"To prevent accidental release of gases from hoses and
torches attached to oxygen and acetylene cylinders or to manifold
syst~ns, cylinder or manifold syst~n valves shall be closed when

*

(b)

*

*

*

*

*

*

The torch and hoses are left unattended."

354

The oxygen cylinder containing approximately 800 pounds
pressure and the acetylene cylinder containing approximately 50 pounds pressure was found unattended in the
clay shed building. The cylinder valves were open and
the hoses were spread out across the floor where
maintenance personnel had been performing repairs
before going to lunch.
Inspector Craig issued this citation on March 9, 1988, when
he observed an oxygen cylinder and an acetylene cylinder with the
pressure gauges, regulating gauges, valves and hoses hooked up to
the cylinders with the cylinder valves in the open position and
no one in attendance. The employees using this equipment had
gone to lunch.
The respondent attempts to defend here by arguing that the
front end loader operator was in the general area and he was, in
effect, "attending" the cylinders. The inspector didn't think
too much of this defense and neither do I. Just because he was
in the same building with the cylinders does not equate to being
in "attendance". Those employees who had been working with those
cylinders were not in the area and the inpsector did not observe
any other employees in the immediate area that could conceivably
be responsible for those cylinders. Accordingly, I find and
conclude that the cited standard was indeed violated as alleged
and Citation No. 3252468 will be affirmed. A civil penalty of
$20 will also be assessed, as proposed by the Secretary.
Citation No. 3252469
This non-S&S citation charges the respondent with a
violation of the mandatory standard found at 30 C.F.R.
§ 56.11012 ~/ for the following alleged condition:
Two sections of mid-rail are missing from the
handrail on the number two mill scrubber fan platform.
This condition could allow an employee to fall
through the openings to the ground level which is
approximately twenty feet below. The openings are
approximately five feet long and approximately
thirty-six inches high on each.
5/ 30 C.F.R. § 56.11012 provides as follows:
"Openings above, below, or near travelways through which
persons or materials may fall shall be protected by railings,
barriers, or covers. Where it is impractical to install such
protective devices, adequate warning signals shall be installed."

355

Inspector Craig issued this citation on March 9, 1988, when
he found the midrails missing on the number 2 mill scrubber
platform handrail. This left two opening~, each approximately 30
inches high by 5 feet long on both sides of a corner post on this
platform. In the opinion of the inspector, these openings were
such that a person could have fallen through. The area is
.
depicted on Respondent's Exhibit Nos. 4 and 5, photographs of ·the
No. 2 mill fan work platform as the respondent calls it. The
openings described were caused by the removal of a midrail for
maintenance. There was a top rail and a toeboard in place at the
time the citation was written, but the inspector believed that
the openings were still such that an employee could have fallen
through to the ground level, approximately twenty feet below.
The respondent contends that the area cited was not a
travelway, but in fact, was a "work platform". I find this to be
a matter of semantics; a distinction without a difference, and I
conclude that the Secretary has met her burden of proof
concerning this citation and violation. Accordingly, the
citation will be affirmed and a civil penalty of $20 assessed, as
proposed by the Secretary.
Citation No. 3252470
This non~S&S citation charges the respondent with a
violation of the mandatory safety standard found at 30 C.F.R.
§ 56.20003Ca) for the following alleged condition:
The walkway at the number two mill scrubber
platform is cluttered with angle iron, channel iron
and grease containers. This condition is a trip
and full hazard compounded by the fact that the
ground level is approximately twenty feet below.
Inspector Craig issued this citation on March 9, 1988, when
he observed angle iron, channel iron and grease containers laying
on the walkway in the same area cited above for the missing
midrail. In fact, the inspector testified that this angle iron
was the missing midrail. It was also a slip, trip and fall
hazard. This walkway was, as stated previously, approximately
twenty feet above a concrete floor area. A slip, trip and fall
through that opening would mean that a person could fall twenty
feet to a concrete floor.
I find and conclude that the violation of the cited standard
is established. Citation No. 3252470 will be affirmed and a
civil penalty of $20 assessed, as proposed by the Secretary.

356

Citation Nos. 3252472 and 3252474
These two non~S&S citations charge that the respondent
violated the mandatory safety standard found at 30 C.F.R.
§ 56.11012 at two different locations at its facility.
The
citations are for all practical purposes identical except for
their location. Citation No. 3252472 refers to the Number 2 mill
building, while Citation No. 3252474 refers to the Number l mill
building. The common allegation is that:
Two irregular shaped ppenings appear beside the walkway
on the elevated platforms in the two mill buildings.
One opening is between the stair step first handrail
post and the structures diagonally installed brace
member. This opening is in the shape of a triangle and
is approximately thirty-six inches high and approximately thirty-six inches long. The opening to the
right of the structure brace is also in the shape of a
triangle and is approximately the same size. The
openings are approximately twenty-five feet above the
concrete floor below.
Inspector Craig issued these citations on March 9-10, 1988,
when he found the two elevated walkways without a handrail,
approximately twenty-five feet above a concrete floor. The area
is depicted in photographs marked and received into evidence as
Respondent's Exhibit Nos. 6 and 7.
It is clear from the pictures and the testimony that
although there was no handrail or midrail installed at the time
the citation was written~ there was a connecting brace bisecting
the opening at these locations which formed two triangles of open
space with maximum dimensions of 36 inches on each side, tapering
down to zero at the point of intersection with the walkway.
The plant.superintendent agreed with the inspector that it
was unlikely that anyone would fall through these openings. I
agree, and although I believe the current installation is
superior and safer then the one cited, I also believe the cited
condition was not in violation of the standard. I find the
bisecting brace was in substantial compliance with the mandatory
standard and was a sufficient railing/barrier. Therefore,
Citation Nos. 3252472 and 3252474 will be vacated.
Citation Nos. 3252475 and 3252476
These two non-S&S citations charge that the respondent
violated the mandatory safety standard found at 30 C.F.R.
§ 56.14001 at two different pump installations at their facility.
The citations are identical in all respects eKcept No. 3252475
refers to the ~o. 1 or South water pump and ~o. 3252476 refers to
the No. 2 or North water pump. The common allegation is that:

357

The shaft flanges containing bolt heads on each side
of the rubber centered "Dodge" brand coupling betwe~n
the motors and the water pumps are not provided with
a guard. The coupling is approximately ten inches in
diameter and the shaft center line is approximately
twelve inches above the motor/pump mounting frame.
Employees service this pump by removing the lubricant
sight gauge and adding lubricant while the motor is
in operation. While doing so, their hands are within
approximately twelve inches of the moving parts.
Inspector Craig issued these citations on March 10, 1988,
when he observed that the Dodge couplings between the motor and
the pump shaft were not guarded on either the No. 1 or No. 2
water pump. He testified that there were bolt heads or cap
screws projecting from the flanges on each side of the coupling
that somebody could come into contact with and incur a disabling
injury. He believed it was a significant and substantial
violation because he thought it was reasonably likely to occur
and if someone came into contact with this moving part, the
injury resulting could be permanently disabling.
Mr. Lucas, on behalf of the operator, argues that the pump,
motor and coupling were all purchased as a unit from a single
manufacturer and it (the assembly) came from the manufacturer
without a guard. Furthermore, he states that the Dodge coupling
is one of the safest couplings made and it doesn't need a guard.
Mr. Lucas does not deny that the condition exists, but
rather asserts that it has always been that way, a guard has not
previously been required, the manufacturer makes it that way, it
is a safe coupling and such a guard is not needed. However, with
regard to the fact of violation, I credit the inspector's
expertise on the issue of whether a guard would enhance the
safety of this_pump assembly.
Conversely, with regard to the special finding of
"significant and substantial", I find in favor of the respondent
that the likelihood of an injury resulting from this violation is
so remote as to be "unlikely" as opposed to "reasonably likely".
Therefore, Citation Nos. 3252475 and 3252476 will be affirmed as
non-S&S citations only and a civil penalty of $20 for each one
assessed.

358

ORDER
1.

Citation Nos. 3252463, 3252472 and 3252474
ARE VACATED.

2.

Citation Nos. 3252464, 3252465, 3252468,
3252469, 3252470, 3252475 and 3252476
ARE AFFIRMED.

3.

The operator is ordered to pay a civil
penalty of $140 within 30 days of the date
of this decision.

Distribution:

G. Elaine Smith, Esq., U.S. Department of Labor, Office of the
Solicitor, 2002 Richard Jones Road, Suite B-201, Nashville,
TN 37215
(Certified Mail)
Mr. Edward J. Lucas, Plant Superintendent, Moltan Company, P.O.
Drawer 9, Middleton, TN 38052
(Certified Mail)
/ml

359

FEDERAL MINE SAFETY AND HEALTH REVIEW C0Mt9'1SSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 15 1989

.
.
.
.
.

MIKE E. AMMERMAN,
Complainant
v.
PEABODY COAL COMPANY,
Respondent

DISCRIMINATION PROCEEDING
Docket No. KENT 89-79-D
MADI CD 88-19
Camp No • 2 Mine

ORDER OF DISMISSAL
Before:

Judge Weisberger

On March 6, 1989, Complainant filed a statement indicating
as follows:
"I am writing this letter to inform you I wish to
withdraw the 105c complaint.
(Docket number Kent 89-79-D) that I
filed against Peabody Coal Co. in order that this matter may be
settled."
Accordingly, based on the Complainant's request, the
Comp),;aint is DISMISSED.

~sb~

Administrative Law Judge

Distribution:
Mr. Mike E. Ammerman, Route 3, Box 108, Sturgis, KY 42459
(Certified Mail)
Eugene P. Schmittgens, Jr., Esq., Peabody Coal Company, 301 North
Memorial Drive, P. o. Box 373, St. Louis, MO 63166 (Certified
Mail)
dcp

360

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 16 1989
DISCRIMINATION PROCEEDING

TOMMY MEADE,
Complainant

Docket No. VA 89-9-D
NORT CD 88-07

v.
NEW WORLD MINING COMPANY,
Respondent

No. 1 Strip Mine

ORDER OF DISMISSAL
Before:

Judge Melick

On March 2, 1989, an order was issued to the Complainant
to show cause on or before March 10, 1989, why this case
should not be dismissed for failure to comply with the
Prehearing Order herein.
On March 9, 1989, the office of the attorney for the
Complainant, Berlin Skeen, Esq., called advising this office
that the Complainant did not wish to pursue this case.
In
addition, Complainant has failed to respond to th Show Cause
Order.
Wherefore the captioned proceedings are
prejudice.

with

'
Distribution:
Joe IL Roberts, Esq., P.O. Box 1438,
(Certified Mail)

. ··se, VA

24293

Berlin w. Skeen, Jr., Esq., Nottingham Avenue, P.O. Box 3139,
Wise, VA 24293 (Certified Mail)
nt

361

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

MAR 16 1989
KENNETH A. McCOOL AND OTHERS,
Complainants

.

COMPENSATION PROCEEDINGS
Docket No. CENT 87-71-C

v.
:

No. 6 Mine

0 C & W COAL COMPANY,

Respondent

:
DECISION

Appearances:

No appearance was made for Complainants1
John Stephenson, Minority Stockholder,
O C & W Coal Company, Tulsa, Oklahoma,
for the Respondent1

Before:

Judge Morris

1. Complainant Kenneth A. McCool, appearing pro se, brought
this action against respondent seeking compensation for himself
and others l/ pursuant to Section 111 of the Federal Mine Act,
30 u.s.c. §-801 et seq.
2. The file contains a copy of a voluntary petition
under Chapter Eleven showing the debtor as "Oklahoma, Colorado
and Wyoming Corporation." The petition shows a filing date of
October 7, 1987, as Case No. 87-01159 in the United States
Bankruptcy Court for the Eastern District of Oklahoma.
3. This compensation case was originally set for a hearing
in Tulsa, Oklahoma on August 9, 1988. Complainant McCool and
respondent were advised of said hearing by certified mail.
4. On August 9, 1988, no party appeared at the hearing
(Transcript,· August 9, 1988).
5. On August 11, 1988, the judge issued an order to show
cause addressed to Complainant McCool.
6. By letter dated August 21, 1988, McCool stated he was
working in Texas and he stated "(M)aybe we can get another time
appointed."
7. After correspondence it was indicated an agreeable site
for Complainant McCool would be Amarillo, Texas.

1/ The "others" are identified only by name1 the file does not
contain any addresses for complainants other than McCool.

362

8. On September 21, 1988, a notice of hearing was issued
setting the case in Amarillo, Texas. The parties were advised
by certified mail.
9. Subsequently, after a conference call with representatives of the parties, it was agreed a more convenient hearing
site would be Tulsa, Oklahoma. On November 28, 1988, the parties
were advised by certified mail that the hearing in Amarillo,
Texas was cancelled. Further, the same notice provided that the
case was reset for February 14, 1989, in Tulsa, Oklahoma. A
return receipt by U.S. Mail indicated McCool was served with
the notice of hearing.

10. On February 14, 1989, Complainant Kenneth A. McCool
failed to appear for the hearing. John Stephenson, Minority
Stockholder, appeared for respondent (Transcript, February 14,
1989).
11. The judge has not been advised of any reason or excuse
why Complainant McCool failed to appear at the second hearing.
In view of the foregoing I conclude that Complainant McCool
does not intend to prosecute this case.
Accordingly, the case is dismissed.

Law Judge

Distribution:
Mr. Kenneth A. McCool, P.O. Box 95, Bokoshe, OK 74930
(Certified Mail)
Mr. John Stephenson, O C & W Coal Company, 1603 South Boulder,
Tulsa, Oklahoma 74106
(Certified Mail)
Mr. Charles Ashcraft, President, O C & W Coal Company,
4 Pourtales, Colorado Springs, CO 80906 (Certified Mail)
/ot

363

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 17 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
on behalf of
RONALD D. ELLIOTT,,
Complainant

DISCRIMINATION PROCEEDING

.

Docket No. KENT 88-194-D
BARB CD 88-30
No. 5 Mine

v.
STERLING ENERGY INC.,
Respondent
ORDER OF DISMISSAL
Appearances:

Before:

W. F. Taylor, Esq., Office of .the Solicitor,
U.S. Department of Labor, Nashville, Tennessee
for Complainant;
Kenneth Krushenski, Esq., 210 West Central
Avenue, LaFollette, Tennessee for Respondent.

Judge Melick

At hearings on March 15, 1989, the parties agreed upon a
settlement. The complete terms of the settlement were filed
at hearing and approved by the individual Complainant
Ronald Elliott.
Under the circumstances this case is

'
,\

,,_,,_

;'~(

Gary Melick/
Adml.nistratii ve Law
(703) 756-6~1~1
'

Distribution:

~

I

I

I'I J;~--~l
l

'\

\

'--

g~

!

,

II

.'

i

w. F. Taylor, Esq., Office of the Soli ltor, U.S. ~epartment

of Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
37215 (Certified Mail)

Kenneth Krushenski, Esq., 210 West Central Avenue, P.
139, LaFollette, TN 37766 (Certified Mail)

364

o. Box

.....

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

MAR 2 0 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v •.

SKELTON INCORPORATED,
Respondent

.
.
.
.

CIVIL PENALTY PROCEEDING
Docket No. WEST 88-304-M
A.C. No. 05-03985-05509
El Jay

DECISION
Appearances:

Robert J. Murphy, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner.

Before:

Judge Lasher

This matter arises upon the filing of a proposal for penalty
by the Secretary of Labor on September 30, 1988, seeking
assessment of a $20 penalty against Respondent for a violation of
30 C.F.R. Section 50.30, which standard provides:
"(a) Each operator of a mine in which an individual worked
during any day of a calendar quarter shall complete a
MSHA form 7000-2 in accordance with the instructions and
6riteria in Section 50.30-1, et cetera.
(b) Each operator of a coal mine in which an individual
worked during any day of a calendar quarter shall report
coal production on Form 7000-2."
At the hearing in Denver, Colorado, on February 13, 1989,
Petitioner, as above noted, was represented by counsel.
Respondent, although receiving actual and legal notification
thereof, did not appear at the hearing or notify the presiding
Judge or counsel of Petitioner of its intent to be absent
therefrom.
Petitioner submitted the testimony of Inspector Roy
Trujillo, who issued the subject Citation No. 2640273 on June 6,
1988, and presented documentary evidence which established its
position as to the occurrence of the violation and the mandatory
penalty assessment criteria set forth in the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. Section 815 (1977). (Based
thereon, this bench decision was issued at close of hearing).

365

Inspector Trujillo, a 15 year veteran with MSHA, testified
that the subject El Jay Mine of Respondent was, to his knowledge,
in operation at the time the citation was issued, and that after
examining computer data on June 6, 1988, he determined that the
required form had not been filed by Respondent. He then called
Ruth Gray, Respondent's secretary, and advised her that he would
have to issue a citation.
It appeared that the report in question ultimately arrived,
but that the same arrived late. Since Section 50.30 requires the
same to be filed within 15 days after the end of each calendar
quarter, this constitutes the violation which is here found to
have occurred.
Based on evidence of record, and disclosed on the face of
the citation it is further found that Respondent is the operator
of a mine located in San Miguel County, Colorado, with a history
(Exhibit P-1) of six previous violations during the pertinent
two-year period preceding June 6, 1988. Four of the total of
thirteen prior violations committed by Respondent prior to 1986
were record keeping violations.
The proposed penalty of $20 is
found appropriate and is here assessed on the basis that this
violation is determined to involve only a "low" degree of
negligence, is not serious, and since there is no contention that
Respondent did not proceed in good faith to promptly abate the
same upon notification thereof.
The burden of establishing inability to pay a penalty at a
given monetary level is on the Respondent mine operator in a
penalty proceeding and there is no such evidence in this record.
In any event, in view of the token penalty of $20 being assessed
here and opinion evidence from the Inspector that such a penalty
would not jeopardize Respondent's ability to continue in
business, it is concluded that there is no economic basis for
reduction of the penalty sought.
ORDER
Citation No. 2640273 is affirmed in all respects.
Respondent, if it has not previously done so, shall pay the
Secretary of Labor within 30 days the sum of $20 as and for a
civil penalty herein.

t2~-6~//ft ~~/ft.

Michael A. Lasher, Jr.
Administrative Law Judge

366

Distribution:
Robert J. Murphy, Esq., Office of the Solicitor, U.S. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, CO
80294 (Certified Mail)
Ms. Ruth Gray, Secretary, Skelton, Inc., P.O. Box 125, Norwood,
CO 81423 (Certified Mail)

/bls

367

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

MAR 2 0 1989.
CYPRUS EMPIRE CORPORATION,
Contestant

.

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

.
.
.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CONTEST PROCEEDINGS
Docket No. WEST 88-250-R
Order No. 3225480; 5/24/88
Docket No. WEST 88-251-R
Citation No. 3225501; 5/24/88
Eagle No. 5 Mine
Mine ID 05-01370
CIVIL PENALTY PROCEEDING

.
.
.

Docket No. WEST 88-331
A.C. No. 05-01370-03578
Eagle No. 5 Mine

CYPRUS EMPIRE CORPORATION,
Respondent
DECISION
Appearances:

Before:

R. Henry Moore, Esq., Buchanan Ingersoll, P.C.,
Pittsburgh, Pennsylvania,
for Contestant/Respondent;
Edward H. Fitch, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia,
for Respondent/Petitioner.

Judge Morris

These consolidated cases are before me under Section 105(d)
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq., (the "Act"), to challenge the issuance by the
Secretary of Labor of an order and a citation charging Cyprus
Empire Corporation ("Empire"), with a violation of the regulatory
standard published at 30 C.F.R. § 75.202(a).l/
After notice to the parties a hearing on the merits was held
on November 21, 1988, in Denver, Colorado.
The parties filed
post-trial briefs.

1/ WEST 88-250-R is the contest of Order No. 3225480; WEST
88-151-R is the contest of the subsequent Citation No. 3225501;
WEST 88-331 is the civil penalty proceeding.

368

Summary of the Cases
Order No. 3225480, contested in WEST 88-250-R, states as
follows:
Loose, broken roof was present in the
tailgate entry of the 16 East longwall
working section. The loose, broken roof
(coal roof) was 6 feet in length and
6 feet 10 inches in width. The affected
area was between two wooden cribs installed within 3 feet of the tailgate
face shield (No. 126). A violation of
75.202Cb). 2/ The operator had already
dangered off the tailgate entry at the
longwall face.
Citation No. 3225501, contested in WEST 88-251, states as
follows:
Loose, broken roof was present in the
tailgate entry of the 16 East longwall
section. The coal roof between two
previously erected wooden cribs was
broken and some roof had fallen to
the mine floor.
Two previously installed resin grouted rods with bearing
plates were protruding downward about
16 inches. The roof coal had fallen
from around the rods and the bearing
plates. The affected area was 6 feet
in length and 6 feet 10 inches in width.

2/ At the commencement of the hearing, on the Secretary's motion,
the order and citation were amended to allege a violation of
30 C.F.R. § 75.202(a).
Subparts (a) and (b) of § 75.202 provide as follows:
§ 75.202

Protection from falls of roof,
face and ribs.

Ca) The roof, face and ribs of areas
where persons work or travel shall be
supported or otherwise controlled to protect persons from hazards related to falls
of the roof, face or ribs and coal or rock
bursts.
Cb) No person shall work or travel under
unsupported roof unless in accordance with
this subpart.
369

This condition was one of the factors
that contributed to the issuance of
Imminent Danger Order No. 3225480 dated
05-24-88i therefore, no abatement time
was set. 3/
Stipulation
The parties have stipulated as follows:
One: the Eagle No. 5 Mine is owned and operated by Cyprus
Empire Corporation.
Two: the Administrative Law Judge has jurisdiction over
these proceedingsi further, Cyprus Empire Corporation and the
Eagle No. 5 Mine are subject to the jurisdiction of the Federal
Mine Safety and Health Act of 1977.
Three: the annual production of the Eagle No. 5 Mine
is approximately 1.7 million tons.
The operator is properly
described as a large operator.
Four: the authenticity of the exhibits offered in
hearing is stipulated, but no stipulation is made as to the
facts asserted in such exhibits.
Five: the subject order and citations, modifications
thereto and terminations were properly served by a duly authorized representative of the Secretary of Labor upon agents of
Cyprus Empire Corporation on the date or dates stated therein,
and may be admitted into evidence for the purposes of establishing their issuance and not the truthfulness or relevancy of
any statement asserted therein.
Six: the history of violations in the 24 months preceding the subject order and citation was 74 violations in 320
inspector days.
The parties have agreed that this constitutes
a good history.
Seven: the imposition of a penalty by the Administrative
Law Judge will not affect Cyprus Empire Corporation's ability to
continue in business. Cyprus Empire does not stipulate to the
appropriateness of the imposition of any penalty.

3/ Order No. 3225480 and Citation No. 3225501 recite slightly
different facts but it is agreed that both refer to the identical area.

370

Eight: the longwall retreated 16 and one half feet
between the time the area was dangered off on May 20th and
May 24th, the date the inspector issued his order.
Nine: Various dates are involved in these cases.
pertinent week days are as follows:
May 20,
May 21,
May 22,
May 23,
May 24 1

a
a
a
a
a

The

Friday
Saturday
Sunday
Monday
Tuesday

Sununary of the Evidence
This litigation arose when Phillip R. Gibson, an MSHA
inspector experienced in mining, inspected Empire's Eagle No. 5
coal mine. At the tailgate end of the 16 East longwall section
he observed a yellow ribbon in place as a danger sign.
As he
closely observed the nearby roof he saw the condition he later
described in the order and citation.
He saw the roof was broken and unstable. Coal had fallen
from it around two previously installed resin-grouted roof bolts.
The bearing plates were about 16 11 below the roof line.
There were two wooden cribs along the longwall face.
The
space between the two wooden cribs measured 6' x 6'10". The
cribs had been placed about 3' from the last face shield (Shield
No. 126) (Tr. 30, 31).
The travelway along the face of the 16 East longwall would
exit into this exposed area (Tr. 30-32i Joint Ex. 1).
Even though the operator had placed a danger tape across the
walkway, the inspector nevertheless felt the condition involved
imminent danger and a violation of the regulation.
The roof appeared to be so unstable that it could fall at
any time. If it fell it could cause serious physical harm, or
even death CTr. 30-32i Ex. G-9).
The area cited by the inspector is an area where miners
would normally work or travel. But no miner was observed
entering the dangered off area (Tr. 33).

371

The inspector went to the surface, called his superior and
discussed what action should be taken. They concurred that the
best approach would be to allow mining to continue. He then
modified the citation so as to permit the mining cycle to resume. The mining progressed beyond the loose broken roof to
where wooden cribs contained the roof (Ex. G-2, G-3).
Empire's witnesses Pobirk, Moss and Caria testified for the
operator.
ROBERT POBIRK, in charge of the shift, is experienced in
mining and longwall equipment (Tr. 80-87).
On May 20th the foreman learned the mine roof had deteriorated. Upon observing the condition he was not worried about a
roof fall; rather, he was concerned about heaving in the area.
He considered his options and added two cribs, a roof jack and
two timbers.
However, he did not support the 6' x 6'10" area in
the roof because it was heaving and rolling. He felt it was too
dangerous to support the 6' x 6'10" area.
He would only support
that area "as a last resort" (Tr. 88, 99).
Pobirk also instructed that the area be dangered off between the walkway and the bad top. In addition, the fire boss
put danger tape considerably outby the hazard.
The bad top extended on the tailgate side and it was within
eight to ten feet of the shield.
On the 24th (Tuesday) the roof and 6' x 6'10" area was not
in immediate danger of collapsing. On the 25th (Wednesday) the
supplemental supports were adequate.
CHARLES J. MOSS, section foreman and a person experienced
in mining, was responsible for installing the cribbing.
On May 20th Moss observed the cracks and squeezing and also
saw that extra supports were necessary. He did not support the
6' x 6'10" area because it would expose a miner to the hazardous
condition of the roof. Moss put up the yellow ribbon from rail
to rail on the walkway.
In the longwall section over Monday (May 23) and Tuesday
(May 24) the roof got worse but Moss didn't recall any roof
falling down. On Tuesday night Moss scaled down the area.

372

In Moss' view the best way to handle the 6' x 6'10" area
was to mine past it. This was done.
SAMUEL L. CARIO, Empire's longwall coordinator, inspected
the longwall on the 20th and concurred in the views of Pobirk and
Moss. Further, the operator's roof supports in this area exceeded the requirements of its roof control plan (Tr. 119-123).
Discussion
These cases involve longwall mining issues with a focus on
the 107(a) withdrawal order and the roof control regulations.
Specifically, the issues concern whether the withdrawal order
was appropriatei further, was the order based on a condition of
imminent danger and, finally, did the Secretary establish a
violation of 30 C.F.R. § 75.202(a).
The withdrawal order in contest here was issued by virtue of
Section 107(a), 30 u.s.c. § 817(a), which provides as follows:
If, upon any inspection or investigation
of a coal or other mine, which is subject
to this Act, an authorized representative
of the Secretary finds that an imminent
danger exists, such representative shall
determine the extent of the area of such
mine throughout which the danger exists,
and issue an order requiring the operator
of such mine to cause all persons, except
those referred to in section 104(c), to be
withdrawn from, and to be prohibited from
entering, such area until an authorized
representative of the Secretary determines
that such imminent danger and the conditions
or practices which caused such imminent
danger no longer exist. The issuance of
an order under this subsection shall not
preclude the issuance of a citation under
section 104 or the proposing of a penalty
under section 110.
The term "imminent danger" is found in the Federal Coal
Mine Health and Safety Act of 1969 and amendments to the 1977 Act.
The term means:

373

(T)he existence of any condition or practice
in a coal or other mine which could reasonably be expected to cause death or serious
physical harm before such condition or
practice can be abated.
30 u.s.c. § 802(j).
Historically, the first tests for determining whether an
imminent danger exists were set forth in Freeman Coal Mining
Corp., 2 IBMA 197, 212 <1973), and Eastern Associated Coal Corp.,
2 IBMA 128, 80 I.D. 400 (1973), aff'd, Eastern Associated Coal
Corp. v. Interior Board of Mine Qperations Appeals et al,
491 F.2d 277 (4th Cir. 1974). In Eastern the Board of Mine
Operations Appeals, formerly a division of the Interior Department's Office of Hearings and Appeals, herein "BMOA", held
that:
••• an imminent danger exists when the
condition or practice observed could
reasonably be expected to cause death
or serious physical harm to a miner if
normal mining operations were permitted
to proceed in the affected area before
the dangerous condition is eliminated;
thus, the dangerous condition cannot be
divorced from the normal work activity.
2 IBMA at 129.
In Freeman the BMOA elaborated on its decision in Eastern
and held that the word "reasonably" as used in the definition of
imminent danger necessarily means that the test of imminence is
objective and that the inspector's subjective opinion is not
necessarily to be taken at face value. The Board also gave this
test of "imminent danger":
••. would a reasonable man, given a qualified inspector's education and experience,
conclude that the facts indicate an impending accident or disaster, threatening
to kill or to cause serious physical harm,
likely to occur at any moment, but not
necessarily immediately? The uncertainty
must be of a nature that would induce a
reasonable man to estimate that, if normal
operations designed to extract coal in the
disputed area proceeded, it is at least
just as probable as not that the feared
accident or disaster would occur before
elimination of the danger. (Emphasis added)
2 IBMA at 212.

374

The United States Court of Appeals for the 7th Circuit in
Freeman Coal Mining Company v. Interior Board of Mine Qperations
Appeals, et al., 504 F.2d 741 (1974), while quoting BMOA's
definition of "imminent danger," went on to add its own:
An imminent threat is one which does
not necessarily come to fruition but
the reasonable likelihood that it may,
particularly when the result could
well be disastrous, is sufficient to
make the impending threat virtually
an immediate one.
(Emphasis added)
504 F.2d at 745.
The Commission, in Pittsburg & Midway coal Mining Company
v. Secretary of Labor, 2 FMSHRC 787 (1980), also set a course
for approaching imminent danger questions:
••• we note that whether the question of
imminent danger is decided with the "as
probable as not" gloss upon the language
of section 3Cj), or with the language of
section 3(j) alone, the outcome here would
be the same. We therefore need not, and
do not, adopt or in any way approve the
"as probable as not" standard that the
judge applied. With respect to cases
that arise under the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 801,
et seq., we will examine anew the guestion
of what conditions or practices constitute
an imminent danger.
(Emphasis added)
2 FMSHRC at 788.
In the enactment of the 1977 Act, the Senate Committee on
Human Resources stated as follows:
The Committee disavows any notion that
imminent danger can be defined in terms
of a percentage of probability that an
accident will happen; rather the concept
of imminent danger requires an examination of the potential of the risk to
cause serious physical harm at any time.

375

It is the Committee's view that the
authority under this section is essential
to the protection -0f miners and should be
construed expansively by inspectors and
the Commission. S. Rep. No. 95-181,
95th Cong., 1st Sess.
(1977),
rep~inted in Senate Subcommittee on Labor,
Committee on Human Resources, 95th Cong.,
2nd Sess., Legislative History of the
Federal Mine Safety and Health Act of
1977 at 626 (1978).
The facts in this case establish MSHA Inspector Gibson
observed that a 6' x 6'10" area of the roof was broken and unstable; coal had fallen from two roof bolts (Tr. 30). The roof
in this area was slanted downward and fractured.
Any size piece
of coal could fall out of the area. 4/ The bad roof was between
two ribs and two roof bolts (Tr. 45):
The inspector expressed the credible opinion that the roof
condition was imminently dangerous if a miner was exposed to it
(Tr. 31).
Empire's witnesses did not fully embrace the inspector's
opinion concerning imminent danger but their actions do. When
Pobirk, the foreman, observed the roof on the 20th (four days
before the inspector) 5/ he was concerned about the heaving.
He then installed two cribs together with roof jacks and two
timbers (Tr. 88-90). He also had the area between the walkway
and the bad top dangered off with tape (Tr. 92). Pobirk also
concluded no additional support should be put in the 6' x 6'10"
area because that area was heaving. It was too hazardous to
support the area (Tr. 94, 99).

4/ On Friday, May 20th, a different portion of the roof collapsed and the tailgate of the longwall was impassible (Tr. 37,
46, 47; Ex. G-6, G-7). However, the Solicitor disavows that
these cases involve a blocked tailgate as prohibited in § 75.215
(Tr. 24, 25) •
~/

The inspector at one time indicated the 6' x 6'10" area of
the roof could have been supported on the 20th but not when he
issued his order four days later. However, no evidence supports
that contention and I reject it.
On the 20th I conclude the roof
was as described by witness Pobirk.

376

As provided by the Mine Act and the case law, the expectancy
of death or serious injury to a miner is necessary to support a
condition of imminent danger. Such an expectancy existed here:
Inspector Gibson testified the longwall was operating normally
(Tr. 33).
In addition, under normal circumstances, the tailgate
end of the longwall would allow a miner to come directly off of
the longwall into the return entry.
In addition, as Inspector
Gibson testified, the danger ribbon neither supports the roof nor
takes it down (Tr. 35).
The Solicitor admits that no miner walked under the area
of the bad roof and no one went through the area while it was
dangered off (Tr. 11, 12). However, actual exposure to a miner
to the hazardous condition is not required to find that a condition of imminent danger exists.
Empire contends that § 75.202Ca) limits its scope to
"areas where persons work or travel." Therefore, the order
must be vacated because entry into the area was prohibited by
the installation of the danger tape. I disagree. The purpose
of a 107(a) order is not only to cause the withdrawal of miners,
but to insure that they remain out of the affected area until
the condition is corrected. Further, it is clear that there
were miners in the vicinity of the defective roof. The Valley
Camp Coal Company, 1 IBMA 243, 248 (1972); Rio Algom Corporation,
2 FMSHRC 187 (1980).
Empire further argues its interpretation of the regulation
is correct, otherwise a violation of the standard would exist
every time roof is exposed and not immediately supported.
Specifically, Empire cites 30 C.F.R. § 75.208 and 30 C.F.R.
§ 75.222(e) to support its position that the regulations contemplate the existence of unsupported roof.
I concur the regulations contemplate the existence of
unsupported roof. However, such unsupported roof cannot be
located where a miner could come directly off the longwall into
the return entry which is the situation here.
In support of its view Empire cites Beth Energy, Inc.,
10 FMSHRC 804, 808 (1988) (Melick, J); Cambridge Mining
Corporation, 1 FMSHRC 987 (1979) (Commission), and Helen
Mining Co., 6 FMSHRC 529 (1984) (Koutras, J).
The cases relied on by Empire are not inapposite the views
expressed herein. In Beth Energy Judge Melick found that a mine
examiner traveled a weaving course between three entries to
avoid the bad roof.

377

In Cambridge the Commission affirmed a violation of
30 C.F.R. § 75.200. Cambridge does not control the factual
situation here. As the Commission noted the operator "had
made the decision to have the men work in another entry until
this [roof support] was done", 1 FMSHRC at 987.
Helen Mining is not controlling. Judge Koutras observed
the pertinent prohibition of the regulation was that "no person
shall proceed beyond the last permanent support unless adequate
temporary support is provided," 6 FMSHRC at 567. In short,
Judge Koutras' decision involved a regulation that was similar
to the present§ 75.202(b).
The Secretary's evidence in the
instant case does not support a violation of§ 75.202(b). In
short, subpart (a) is broader in scope than (b) as it encompasses
hazardous areas which might endanger miners in the immediate
vicinity.
The final principal issue concerns whether Empire violated
the roof control regulation, 30 C.F.R. § 75.202(a).
The present regulation was adopted January 27, 1988.
The regulation, in its relevant part, provides that where
hazards exist the "roof ••• shall be supported or otherwise
controlled •••• "
Historically, it appears that taking down loose roof by
barring it down constitutes a form of control as contemplated
by the current regulation. In this case section foreman
Charles Moss scaled down the area on Tuesday night. His scaling
down efforts were done from the end of the walkway (Tr. 112).
However, I am unable to conclude that Moss' efforts at scaling
down the roof constituted compliance with the regulations.
Specifically, Moss' attempt-was on Tuesday night and it is not
established if his activities were before or after the MSHA
order was issued. Further, there is no evidence in the record
as to what, if anything, the scaling down effort accomplished.
Scaling down could not constitute compliance unless it was
effective. The key ingredient of effectiveness is not shown
in this case.
Finally, in construing§ 75.202(a), what interpretation
should be placed on the words that the roof must be "supported
or otherwise controlled."
The Secretary argues that "otherwise controlled" is alternative language to "supported" and must constitute some form of
physical restraint of the roof (Brief 11, 12). On the other
hand Empire argues that barring down, the installation of yellow
danger tape and continued mining beyond the defective roof constituted "control" within the meaning of§ 75.202(a).

378

In considering these issues I conclude that compliance
with § 75.202(a) can be accomplished in several ways. Initially,
as the regulation provides, the area can be supported. In the
alternative, the area may be barred down.
The alternative of
barring down a defective area is contained in the statute and it
has been a control historically used. If support and barring
down are not effective (the situation here) then the regulation
requires effective control. I agree with the Secretary's view
that some form of physical restraint of the defective area is
required.
There is no evidence in the instant case whether the longwall equipment itself constituted an effective form of physical
restraint of the defective roof and thus was a "control" within
the meaning of§ 75.202(a).
Empire further objects to the Secretary's amendment of her
order and citation so as to allege a violation of § 75.202(a)
in lieu of§ 75.202(b). Empire observes that the citation was
issued on May 24, 1988. A month before the hearing the Solicitor
verbally advised Empire's counsel he was considering asking leave
to allege a violation of Section 75.202Ca) (Tr. 12, 13).
The
modification was accomplished the morning of the hearing (Tr. 10,
11).
Empire's objections are without merit.
Only the legal
theory was changed, not the facts as alleged by the Secretary.
Further, I agree with Empire that it cannot readily argue that
the modification resulted in surprise CTr. 13). In the absence
of surprise, I reaffirm the ruling made at the hearing.
The cases cited by Empire in opposing the Secretary's
amendment are not inapposite the views expressed herein.
A ruling concerning amendments to the pleadings is largely
discretionary. See Rule 15(a), Fed. R. Civ. P.
For the foregoing reasons the imminent danger order and the
citation should be affirmed.
Civil Penalty
The statutory criteria to assess civil penalties is contained in Section llO(i) of the Act, 30 u.s.c. 820Ci).

379

The stipulation indicates the operator has a favorable
history of prior violations; further, the proposed penalty is
appropriate since it will not affect the ability of this large
operator to continue in business. The gravity of the violation
is high since death or serious injury could occur if a miner
was struck by the defective roof.
The Secretary overestimated
the operator's negligence but I conclude it was low since the
area was dangered off and no miners entered the area. The
operator is to be credited with statutory good faith in abating
the order even though it was by continuing the mining cycle.
On balance, a civil penalty of $200 is appropriate.
For the foregoing reasons, I enter the following:
ORDER
1. In WEST 88-250-R: the contest of Order No. 3225480 is
dismissed.
2.
In WEST 88-251-R: the contest of Citation No. 3225501 is
dismissed.
3. In WEST 88-331 Citation No.
civil penalty of $200 is assessed.

322~~01

i~

affirmed and a

Law Judge

Distribution:
R. Henry Moore, Esq., Buchanan Ingersoll, P.C., 600 Grant Street,
58th Floor, Pittsburgh, PA 15219 (Certified Mail)
Edward H. Fitch, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
/ot

380

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

MAR 2 0 1989

DISCRIMINATION PROCEEDING

RANDY G. DAVIS,
Complainant

Docket No. WEST 89-21-DM

v.
MD 88-3.8
PHELPS DODGE CORPORATION,
Respondent
ORDER OF DISMISSAL
Before:

Judge Morris

1. On October 21, 1988, Complainant Randy G. Davis filed
his complaint of discrimination herein.
2.
With his complaint he filed a note reading, in part,
"We are in the process of looking for an attorney, we will
supplement this appeal in the near future."
3.
In January 1989 complainant, in a telephone call, told
the judge that he desired to drop his case against respondent.
The judge directed complainant to confirm his request in writing.
No such written request was filed.
4 ., On February 6, 1989, the judge issued an order to show
cause directing complainant to write to the judge and indicate
whether he desired to pursue his claim. Further, the order
indicated that if the judge received no correspondence he would
dismiss the case.
5.
The above order was served on complainant by certified
mail and complainant has· failed to comply with the order.
For the foregoing reasons, the complaint of discrimination
filed herein is dismissed.

Law Judge
Distribution:
Mr. Randy G. Davis, 123 Verbena, Morenci, AZ 85540
Mail)

(Certified

G. Starr Rounds, Esq., Linda H. Miles, Esq., Evans, Kitchel &
Jenckes, P.C., 2600 North Central Avenue, Phoenix, AZ 85004-3099
(Certified Mail)
/ot

381

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAR 2 0 1989

ARNOLD SHARP,

DISCRIMINATION PROCEEDING
Complainant

v.
:
BIG ELK CREEK COAL COMPANY,
Respondent

Docket No. KENT 88-165-D
MSHA Case No. PIKE CD 88-10
No. 5 Surface Mine

DECISION
Appearances:

Arnold Sharp, Bulan, Kentucky, pro se, for the
Complainant~

Edwin s. Hopson, Esq., Wyatt, Tarrant & Combs,
Louisville, Kentucky, for the Respondent.
Before:

Judge Koutras
Statement of the Case

This proceeding concerns a pro se discrimination
complaint filed by Mr. Sharp on July 18, 1988, against the
respondent pursuant to section lOSCc) of the Federal Mine
Safety and Health Act of 1977. In a statement executed by
Mr. Sharp on April 13, 1988, on an MSHA complaint form, he
made the following allegation of discrimination:
On 4-4-88, I told Harlan Couch, Foreman,
Night Shift, that I would be off from work on
4-11-88 to be in court in Lexington. I again
reminded him on 4-9-88. He said it would be
fine.
On 4-12-88, an inspector wrote 15 violations on the mine.
I was told I would have to
prove I was in court on 4-11-88 or I would be
fired.
I feel I am being harassed. I request
that the Foreman stop harassing me.
The Secretary of Labor, Mine Safety and Health Administration CMSHA), conducted an investigation of Mr. Sharp's complaint, and by letter dated July 8, 1988, advised Mr. Sharp
that on the basis of the information gathered during the
course of its investigation, MSHA concluded that a violation
of section 105(c) of the Act had not incurred. Mr. Sharp was

382

advised of his right to pursue his claim further with the
Commission, and his pro se complaint was received and docketed
by the Commission on July 18, 1988.
The respondent filed an answer to the complaint denying
that it had discriminated against Mr. Sharp, and it takes the
position that any personnel actions taken against Mr. Sharp
were for reasons unrelated to any protected safety activities
on his part. A hearing was convened in Pikeville, Kentucky,
on January 4, 1989, and the parties appeared and participated
fully therein. The parties filed posthearing briefs, and I
have considered their respective arguments in the course of my
adjudication of this case. I have also considered all oral
arguments and representations made by the parties on the
record during the course of the hearing.
Issues
The issues in this case are (1) whether or not Mr. Sharp's
section foreman Harlan Couch harassed Mr. Sharp by requesting
him to produce an excuse for a day's absence from his job,
(2) whether or not Mr. Couch's request 'for such an excuse was
motivated by his alleged belief that Mr. Sharp had called an
MSHA inspector and informed him about certain violative mine
conditions which resulted in an inspection and issuance of citations against the respondent; and (3) whether the respondent's
decision to treat Mr. Sharp's absence from work as an unexcused
absence was made to retaliate against him for past discrimination claims filed again~t the respondent, or to harass him or
otherwise retaliate against him for calling the inspector.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 301 et seg.
2. Sections 105(c)(l), (2) and (3) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 815(c)(l), (2) and
(3 ) •
3.

Commission Rules, 29 C.F.R. § 2700.l

et~·

Complainant's Testimony and Evidence
Arnold Sharp, the complainant; stated that on April 4,
1988, he informed Mr. Harlan Couch, his day shift foreman,
that he had to be off work of April 11~ 1988, because he had
to be in court in Lexington on that day, and that Mr. couch
"said fine."
Upon his return to work after his court appearance, Mr. Sharp stated that Mr. Couch informed him that he had

383

to provide proof showing where he was at on April 11, "because
the federal had been there and wrote them up citations, and I
was the one report them" (Tr. 16). Mr. Sharp asserted that he
was harassed because the. mine inspector was at the mine and
"wrote them up." He also stated that "everytime a mine inspector comes on the job I'm harassed" (Tr. 17).
Mr. Sharp explained that his court appearance was in
connection with a consumer complaint that he had filed with
the Better Business Bureau against an automobile dealer who
had failed to make certain repairs to an automobile which he
had purchased. Mr. Sharp produced copies of certain documents
concerning his complaint, and one of the documents is a Notice
of Hearing dated April 5, i988, from the Better Business
Bureau of Central Kentucky, Inc., informing Mr. Sharp that he
was to appear before an arbitrator at 11:00 a.m., April 11,
1988, in Lexington, Kentucky, when the complaint would be
heard. Mr. Sharp confirmed that he appeared at the hearing on
April 11, and did not go to work. H~ also stated that he had
also reminded Mr. Couch on April 9, that he would be in court
and not at work, and that Mr. Couch responded that "it would
be fine."
Mr. Sharp stated that Mr. Mike Cornett took over as boss
of the day shift on April 11, the day that he was off, and
that when he returned to work on the evening of April 12,
Mr. Couch accused him of calling the MSHA·inspectors and
reporting the conditions which resulted in the issuan~e of
citations that same day. Mr. Sharp .stated that Mr. Couch told
him that "we think you called" the inspectors, and informed
him that unless he could produce proof as to his whereabouts
on April 11, he would be fired (Tr. 20).
Mr. Sharp admitted that when Mr. Couch asked him to produce some proof that he was in court, he did not show him the
documents from the Better Business Bureau because Mr. Couch
did not "ask him right." Mr. Sharp stated that "if he had
asked right, I would have gladly showed him" (Tr. 21).
Mr. Sharp stated that instead of informing him that he needed
to see proof of his court appearance, Mr. Couch accused him of
calling in the mine inspectors, and that is why he did not
show the documents to Mr.• Couch (Tr. 21-22}. Mr. Sharp confirmed that he subsequently contacted the inspectors and
obtained copies of thei~ "mine inspection reports" in order to
prove that they issued citations on the day he was allegedly
harassed by Mr. Couch. Mr. Sharp confirmed that he had not
called in the inspectors or reported any violations, but that
he did tell Mr. Couch that this was the case. When asked why
he failed to tell Mr. Couch that he had not reported anything

384

to the inspectors, Mr. Sharp responded "It doesn't do any good
to tell him. I didn't see any use in it, I was being accused
of it" CTr. 22-23).
Mr. Sharp confirmed that his allegation of harassment is
based on the fact that Mr. Couch threatened to fire him if he
could not produce proof that he was in court, and the fact
that the respondent resents him since he prevailed in a prior
discrimination case. Mr. Sharp stated that he is harassed
every day when he is at work, and he produced a notebook with
his notes which he claimed were examples of instances of
harassment. He also produced ~a piece of a rain suit" which
he claims he was required to wear while steam-cleaning equipment, and he cited this as an example of harassment by the
respondent (Tr. 25-27).
Mr. Sharp produced a notebook containing personal notes
which he kept, and he offered them to the court as "examples"
of acts of harassment by the respondent. He was given an
opportunity to review the material and to cite any instances
of harassment which may be documented by these materials CTr.
28-30).
Mr. Sharp produced some notes dated April 30, and May 4,
1988, dealing with the failure of two individuals named
"Allan" and "John" to produce doctor's excuses for days they
missed work. Mr. Sharp implied that they were not asked t6
provide proof to Mr. Couch that they missed work, and that he
is the only person who•is required to show such proof (Tr.
31).
Mr. Sharp produced a copy of a memorandum dated July 26,
1988, addressed to him, which stated "This is to serve notice
that you have been warned verbally about stopping work and
leaving the job site prior to the end of the shift on July 20
and 26, 1988." Mr. Sharp denied that he left work early on
these days, and he asserted that the respondent attempted to
get other miners to sign and make false statements against him
to support management's claim that he left work early (Tr.
32-33).
Mr. Sharp confirmed that he was not laid off or disciplined in any way by Mr. Couch as a result of taking off work
for his consumer complaint appearance (Tr. 35, 38-40).
Mr. Sharp asserted that the respondent has attempted to have
miners make false statements against him because "they are
trying to set me up to fire me, because they resent me because
I beat them in the first case. They started from day one when
I went on the job from Judge Fauver's decision. It started

385

the first day I started to work
thing they have done" {Tr. 35).

• and the notes tell every-

When asked why he had not gi.ven his notebook and notes to
MSHA when he filed his complaint on April 13, 1988, Mr. Sharp
responded as follows {Tr. 41).
JUDGE KOUTRAS: And another question I would
have is, why wasn't all this given to MSHA when
you went there on April the 13th to file this
complaint? Why didn't you give the complaint
examiner that pile of paper there?
THE WITNESS:
JUDGE KOUTRAS:
THE WITNESS:
the company.

It was give to him.
And what did they do?
Nothing, because MSHA is in with

JUDGE KOUTRAS: Oh, okay. The judge is in with
the company, and MSHA is in with the company,
right?
THE WITNESS:
JUDGE KOUTRAS:
THE WITNESS:
JUDGE KOUTRAS:

I ain't saying the judge is.
Well, okay.
But I'm saying MSHA is.
MSHA is.

THE WITNESS: They won't take nothing against
Big Elk Creek Coal.
JUDGE KOUTRAS:

Okay.

THE WITNESS: I don't care what kind of proof
you give them. I've given them all kinds of
proof.
On cross-examination, Mr. Sharp stated that his conversation with Mr. Couch on April 12, 1988, concerning his consumer
complaint appearance took place on the mine parking lot prior
to his starting work at 6:00 p.m., and he described the conversation which took place as follows {Tr. 52-53):

Q. Was there anybody close enough to overhear
what was being said?

386

A.

No, but he told it on the C.B.

Q.

Okay, I'll get .to that in a minute.

Now, if you would, tell me as best you can
recall it word for word what you said, and what
Harlan Couch said on that occasion on April the
12th.
A. I come up, I parked, got out of my truck,
started walking over towards the other men. He
stopped, said where's the proof that you were
in court yesterday.
I said, what do you mean.
I told you I
was out. He said, well, the mine inspector has
been up there, and we think you reported us.
We got wrote up. You've got to show proof
where you was at or you're fired on account of
it.

Q.

What did you say?

A. Didn't say nothing, except I didn't bring
proof because if they'd have asked it right --

Q. Now, what did you say? Did you say anything in response to his statement.
A.

No, not that I can recall.

Q.

Was that the end of the conversation?

A.

As far as I can recall, yes.

Q.

Oid Mr. Couch say anything else?

A.

Not that I can recall.

Mr. Sharp denied that he ever told Mr. Couch that he
would be off work on April 11, 1988, because he was going to
court against the respondent in Lexington. He also denied
that he ever told Mr. Couch that he was going to court in
Lexington to sue the respondent for $150,000 or "a lot of
money" (Tr. 54-55).
In response to further questions, Mr. Sharp stated that
some of his fellow miners, including Mr. Ronnie Ball, told him

387

that they" heard Mr. Couch state on the C.B. radio at the mine
that he was going to require him to prove that he was in court
on April 11, or he would fire him "because they got wrote up"
(Tr. 58). Mr. Sharp confirmed that he did not personally hear
Mr. Couch make the statements over the C.B. (Tr. 57).
Mr. Sharp confirmed that he simply told Mr. Couch that he
had to be in court in Lexington, and did not further explain
what the proceeding was all about (Tr. 78).
NOTE: Prior to the convening of the hearing on the
record, Mr. Sharp advised me that he had subpoenaed mine
employee Ronnie Ball to appear on his behalf, and he furnished
me with a copy of the subpoena certifying that he served the
subpoena on Mr. Ball. However, Mr. Ball failed to appear.
After confirming that Mr. Ball was in fact employed by
the respondent, respondent's counsel was requested to ascertain Mr. Ball's whereabouts and to instruct him to come to the
hearing.
Respondent's counsel advised me that he requested
respondent's management representative, who was present in the
courtroom, to locate Mr. Ball and to instruct him to come to
the hearing. Mr. Ball was subsequently contacted, and
instructed to come to the hearing (Tr. 86). The hearing
proceeded, and the parties were informed that Mr. Ball would
be given an opportunity to testify when he arrived (Tr. 6).
Mr. Sharp asserted that Mr. Ball would testify that he
was "set up and.fired" by the respondent because he would not
sign a false statement against him, and that he has turned
thi~ information over to "the Federal," and that Mr. Ball will
be subpoenaed to appear in Federal court with regard to this
matter. Mr. Sharp stated that he has turned the matter over
to the U.S. Attorney in Lexington for prosecution (Tr. 37).
Mr. Sharp stated further that Mr. Ball would also testify
that he heard Mr. Couch state over the mine C.B. radio that he
would fire Mr. Sharp if he did not provide proof that he was
in court (Tr. 38).
Mr. Sharp later confirmed that he served the subpoena on
Mr. Ball on December 31, 1988, on the mine parking lot (Tr.
56-57).
Mr. Sharp also testified that the respondent attempted to
have Mr. Ball and another miner, Stanley Boggs, sign false
statements that he (Sharp) had threatened to kill Harlan
Couch, Mike Cornett, and M. c. Couch, and that Mr. Ball was
subsequently fired for damaging a truck. Mr. Sharp stated

388

that after.Mr. Ball was fired, he discussed the matter with
him, and Mr. Sharp advised him to file a complaint with MSHA.
Mr. Ball filed a complaint on June 23, 1988, but he was subsequently reinstated by the respondent after signing a release
and droppi_ng his complaint (Tr. 58-60) •
Ronnie Ball was called to testify, and he denied that he
was served with any subpoena appear at the hearing (Tr.
111-114).
Mr. Ball denied that he ever heard Mr. Harlan Couch
announce over the mine C.B. radio that he would fire Mr. Sharp
if he could not prove that he was in court on April 11, 1988
(Tr. 115-116). Mr. Ball stated further that he has no information or evidence with respect to any alleged acts of harassment by the respondent against Mr. Sharp, and that he has
never discussed with Mr. Sharp any of the complaints he has
initiated against the respondent (Tr. 118).
Mr. Ball confirmed that he was discharged by the respondent in June, 1988, after a rim on a truck he was driving was
broken, and that his dismissal was for "a few days until they
found out that I was not the cause of the rim being busted."
He confirmed that he had filed a discrimination complaint with
MSHA several days after his discharge, but later agreed to
dismiss the complaint after he returned to work. Mr. Ball
stated that during MSHA's investigation of his complaint, the
MSHA special investigator who interviewed him stated in his
report that he had been fired because "I did not go for the
company against Arnold Sharp and that was a false statement,
so, I dropped charges" (Tr. 118-122).
Respondent's Testimony and Evidence
Harlan Couch, respondent's night shift foreman, testified
that he has worked for the respondent for approximately
1 year, and that in April of 1988, 19 miners worked on his
shift. Mr. Couch stated that on April 4, 1988, Mr. Sharp
requested to be off work on April 11, 1988, because "he had to
go to court with the company. 1 told him okay." Mr. Couch
stated that he assumed Mr. Sharp had some action against the
company. Mr. Sharp asked him again on April 11, 1988, and
Mr. Couch told him "fine." At that time, Mr. Couch stated
that he asked Mr. Sharp if his court appearance was still with
the company, and that Mr. Sharp replied "yes, concerning
$150,000 worth" and Mr. Couch replied "that's okay" (Tr.
64-66).

389

Mr. couch confirmed that Mr. Sharp was off work on
April 11, 1988, and that when he (Couch) asked day shift
foreman Mike Cornett about the trial, Mr. Cornett advised him
that the respondent was .not in court with Mr. Sharp. Upon
Mr. Sharp's return to work on April 12, Mr. Couch stated that
he discussed the matter with Mr. Sharp, and he explained the
conversation which took place as follows (Tr. 67-68):
A. Yeah. I asked him for an excuse because he
had been in court. I told him it was a company
policy to have an excuse. I also told him he'd
lied to me, because he said he was going to
court with the company, and he'd never done it.

Q.

What did he say, anything?

A. He said, I don't have to have no excuse.
That's what he said.

Q. Did you ever take any action against him
because of that?
A.

No, sir.

Q. Did you ever threaten to discharge him
because he didn't have an excuse?
A.

No, sir, I didn't.

Q. Did you talk on the C.B. radio about the
situation?
A.

No, sir.

Q. Did you mention anything about a federal
mine inspection to Mr. Sharp?
A. No. They get them on the day shift ever
now and then and they pull a night shift on me.
That's the ones I would know about.

Q. And you testified you didn't know about
this mine inspection?
A. No, sir. He comes on days. That's Mike
Cornett's department on days. He takes care of
all of that.

390

Q. Mike Cornett takes care of federal mine
inspections that happen on day shift?
A.

That's right.

Q. As far as you know, have you treated
Mr. Sharp in this situation any differently
than you would anybody else?
A.

No, sir.

During his cross-examination of Mr. Couch, Mr. Sharp produced copies of an MSHA computer print-out showing the respondent's history of civil penalty assessments. This document
reflects civil penalty assessments for 14 alleged violations
which are included in 14 section 104(a) citations served on
the respondent on April 12, 1988. Mr. Sharp also produced
copies of the citations which reflect that they were served on
Foreman Mike Cornett on the morning of April 12, 1988 (Tr.
70-71).
Mr. Couch denied any knowledge of the violations, and he
denied that he accused Mr. Sharp of calling in the MSHA inspector who issued the citations, or that he had any knowledge
that Mr. Sharp had in fact called in the inspector (Tr. 74-75).
Mr. Couch also denied any knowledge of making any announcement
over the C.B. radio that he would fire Mr. Sharp if he failed
to present an excuse for his court appearance (Tr. 77).
Mr. Couch denied that he ever accused Mr. Sharp of calling in MSHA, or that he ever threatened to fire him for not
having an excuse for his court appearance. Mr. Couch stated
that he advised Mr. Sharp that it was company policy to have
an excuse for such an absence, but that Mr. Sharp never presented such an excuse. Although Mr. Sharp violated company
policy for not presenting an excuse for his absence from work,
Mr. Couch stated that he did not discipline Mr. Sharp because
he purportedly filed a complaint with MSHA. Mr. Couch stated
further that he simply reported the matter to M. C. Couch, the
mine superintendent, and according to mine policy, any decision to discipline Mr. Sharp was within the discretion of the
respondent (Tr. 81-84).
Mr. Couch stated that the company policy concerning
excuses for absences was in effect before he came to work for
the respondent, and that Mr. Sharp was aware of it (Tr. 84-85).
In response to further questions, Mr. Couch confirmed
that he believed Mr. Sharp's failure to produce an excuse for

391

his absence from work on April 11, 1988, was an unexcused
absence ~Tr. 86). Mr. Couch reiterated that Mr. Sharp had
lied to him when he said that he would be in court against the
respondent, and that he simply tu.rned the matter over to the
mine superintendent. Mr. Couch reviewed the documents offered
by Mr. Sharp with respect to his consumer complaint, and he
confirmed that he had never previously seen the documents, and
that Mr. Sharp never showed them to him or offered any explanation as to why he was not at work other than his statement
that he was in court (Tr. 87-88).
Marcus Couch, Jr., mine surface superintendent, stated
that he has worked for the respondent for approximately
5 years and that he is not related to Harlan Couch. Mr. Couch
confirmed that he was aware of an MSHA inspection which took
place on April 12, 1988, during which citations were issued,
and he characterized the inspection as a routine quarterly
mine inspection. He denied that mine management was "upset"
with Mr. Sharp because of this inspection, and he also denied
blaming Mr. Sharp for the inspection (Tr. 90-92).
Mr. Couch confirmed that no adverse action was taken
against Mr. Sharp for his unexcused absence of April 11, 1988,
and that he did not treat the absence as unexcused because
Mr. Sharp has previously filed complaints with MSHA's, or as a
means of retaliating against him (Tr. 93).
On cross-examination, Mr. Couch stated that Mr. Sharp has
not been treated any differently from other employees with
respect to the respondent's excused or unexcused leave policy.
Mr. Couch stated further that employees other than Mr. Sharp
have been "written up" for unexcused absences and absenteeism,
and that company records will attest to this fact (Tr. 94-95).
Mr. Couch explained the procedures for documenting such
absences, and stated that other employees have in fact been
cited for unexcused absences. He confirmed that after two
unexcused absences, an employee is subject to discharge (Tr.
97).
Mr. Couch was shown copies of the documents produced by
Mr. Sharp with respect to his consumer complaint and appearance at the hearing, and he stated that "this is the first
time I've ever saw this" (Tr. 104). Mr. Couch confirmed that
he would probably have accepted these documents as an excuse
for Mr. Sharp's absence of April 11, 1988, but since Mr. Sharp
did not present them or document his absence, his absence from
work was treated as unexcused (Tr. 105).

392

Findings and Conclusions
In order to establish a prima facie case of discrimination
under section 105(c) of the Mine Act, a complaining miner bears
the burden of production and proof to establish Cl) that he
engaged in protected activity and (2) that the adverse action
complained of was motivated in any part by that activity.
Secretary on behalf of Pasula v. Consolidation Coal Company,
2 FMSHRC 2768 (1980), rev'd on other grounds sub nom.
Consolidation Coal Company v. Marshall, 663 F.2d 1211 C3d Cir.
1981); Secretary on behalf of Robinette v. United Castle Coal
Company, 3 FMSHRC 803 (1981); Secretary on behalf of Jenkins v.
Hecla-Day Mines Corporation, 6 FMSHRC 1842 <1984); Secretary on
behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508,
2510-2511 CNovemb~r 1981), rev'd on other grounds sub nom.
Donovan v. Phelps Dodge Corp., 709 F.2d 86 CD.C. Cir. 1983).
The operator may rebut the prima facie case by showing either
that no protected activity occurred or that the adverse action
was in no way motivated by protected activity. If an operator
cannot rebut the prima facie case in this manner it may
nevertheless affirmatively defend by proving that Cl) it was
also motivated by the miner's unprotected activities alone.
The operator bears the burden of proof with regard to the
affirmative defense. Haro v. Magma Copper Company, 4 FMSHRC
1935 (1982). The ultimate burden of persuasion does not shift
from the complainant. Robinette, supra. See also Baich v.
FMSHRC, 719 F.2d 194 (6th Cir. 1983); and Donovan v. Stafford
Construction Company, No. 83-1566 D.C. Cir. (April 20, 1984)
(specifically-approving the Commission's Pasula-Robinette test).
See also NLRB v. Transportation Management Corporation, ~- U.S.
, 76 L.ed.2d 667 (1983), where the Supreme Court approved the
NLRB's virtually identical analysis for discrimination cases
arising under the National Labor ~elations Act.
Direct evidence of actual discriminatory motive is rare.
Short of such evidence, illegal motive may be established if
the facts support a reasonable inference of discriminatory
intent. Secretary on behalf of Chacon v. Phelps Dodge Corp.,
3 FMSHRC 2508, 2510-11 (November 1981), rev'd on other grounds
sub nom. Donovan v. Phelps Dodge Corp., 709 F.2d 86 CD.C. Cir.
1983); Sammons v. Mine Services Co., 6 FMSHRC 1391, 1398-99
(June 1984). As the Eight Circuit analogously stated with
regard to discrimination cases arising under the National
Labor Relations Act in NLRB v. Melrose Processing Co.,
351 F.2d 693, 698 _(8th Cir. 1965):
It would indeed be the unusual case in
which the link between the discharge and the

393

[protected] activity could be supplied exclusively by direct evidence. Intent is subjective and in many cases the discrimination can
be proven only by the use of circumstantial
evidence. Furthermore, in analyzing the evidence, circumstantial or direct, the [NLRB] is
free to draw any reasonable inferences.
Circumstantial indicia of discriminatory intent by a
mine operator against a complaining miner include the following: knowledge by the operator of the miner's protected
activities; hostility towards the miner because of his protected activity; coincidence in time between the protected
activity and the adverse action complained of; and disparate
treatment of the complaining miner by the operator.
In Bradley v. Belva Coal Company, 4 FMSHRC 982, 993
(June 1982), the Commission stated as follows:
As we emphasized in Pasula, and recently
re-emphasized in Chacon, the operator must
prove that it would have disciplined the miner
anyway for the unprotected activity alone.
Ordinarily, an operator can attempt to demonstrate this by showing, for example, past
discipline consistent with that meted out to
the alleged discriminatee, the miner's unsatisfactory past work record, prior warnings to
the miner, or personnel rules or practices
forbidding the conduct in question. Our function is not to pass on the wisdom or fairness
of such asserted business justifications, but
rather only to determine whether they are
credible and, if so, whether they would have
motivated the particular operator as claimed.
Protected Activity
Section lOSCc)(l) prohibits a mine operator from discharging a miner, or otherwise discriminating against him for making
safety complaints to MSHA or to mine management. That section
also prohibits a mine operator from discriminating against a
miner, or otherwise interfering with any of his statutory
rights under the Act. A miner is protected against any retaliatory action by the respondent because of any safety complaints
he may have made to MSHA or to mine management. He is also
protected against retaliation for exercising his section 103(g)
right to request an inspection of the mine by MSHA when he has
reasonable grounds to believe that violations exist in the mine.

394

Further, I believe that section 105{c){l) is broad enough to
protect a miner against retaliation for threatening to contact
or inform mine enforcement agencies about perceived safety violations in the mine.
Mr. Sharp's Complaint
In the c~se at hand, Mr. Sharp alleges that his section
foreman Harlan Couch harassed him on April 12, 1988, when he
asked him to produce some proof of his absence from work on
that day. Mr. Sharp claims that Mr. Couch had previously
given him permission to be away from work, and that the
request to provide proof of his whereabouts was motivated by
Mr. couch's belief that he had called an MSHA inspector to
the mine for an inspection which resulted in several citations being issued to the respondent.
The MSHA Inspection of April 12, 1988
The evidence establishes that the inspection in question
took place during the day shift, and that the citations were
issued to the day shift foreman and not to Mr. Harlan Couch.
Mr. Couch denied any knowledge of the inspection when he
confronted Mr. Sharp about his absence on April 12, and
superintendent Marcus Couch confirmed that he considered the
inspection to be routine and that he was not upset about it.
He also confirmed that he had no reason to believe that
Mr. Sharp initiated the inspection, and he denied that the
inspection had anything to do with his decision to treat
Mr. Sharp's absence as unexcused. Insofar as foreman Harlan
Couch is concerned, the record establishes that he took no
action against Mr. Sharp for the unexcused absence, and simply
informed Marcus Couch that Mr. Sharp could not produce any
excuse for his purported court appearance.
Given the history of ongoing confrontations between
Mr. Sharp and mine management, and Mr. Sharp's proclivity for
filing discrimination claims, I have serious doubts that foreman Harlan Couch would directly accuse Mr. Sharp of calling in
an MSHA inspector or openly announce over the mine C.B. radio
that he would fire Mr. Sharp for causing the inspection which
resulted in the issuance of the citations. With regard to
this purported announcement, Mr. Sharp admitted that he did
not personally hear Mr. Couch make the statement, and his own
witness Ronnie Ball denied that he ever heard Mr. Couch make
the statement. Further, Mr. Sharp produced no other witnesses
or any evidence to support his allegation in this regard.

395

In view of the foregoing, I find no credible or probative
evidence to support any conclusion that the MSHA inspection of
April 12, played any role, either directly or indirectly, in
the respondent's decision to treat Mr. Sharp's absence of
April 11, 1988, as an unexcused absence. Further, even assuming that the respondent suspected Mr. Sharp of initiating the
inspection, I find no credible or probative evidence to establish that the respondent's consideration of Mr. Sharp's
absence as unexcused was made to retaliate against Mr. Sharp
or to harass him for any protected activities.
The Respondent's Leave Policy
The respondent produced credible probative evidence with
respect to its established absenteeism policy, including the
requirement that employees must document or present excuses
for all unexcused absences. Foreman Harlan Couch testified
that the policy requiring employees to produce proof for an
absence from work which may be considered unexcused has been
in effect for over a year, that it was in effect when he came
to work for the respondent, and that Mr. Sharp was aware of
the policy. Mr. Sharp did not deny that he was aware of the
policy, but claimed that it is not enforced against anyone
but him.
Superintendent Marcus Couch explained the respondent's
leave policy, including the procedures requiring employees to
document all absences which are considered as unexcused, and
he confirmed that after two unexcused absences, an employee
may be discharged. Mr. Couch also confirmed that other
employees have been cited for unexcused absences, and that he
treated Mr. Sharp no differently from other employees in concluding that his absence on April 11, was unexcused. Indeed,
Mr. Couch confirmed that had Mr. Sharp produced or shown him
the documents which he had in his possession with respect to
his consumer complaint, he would have considered Mr. Sharp's
absence as excused leave. However, since Mr. Sharp failed or
refused to present this documentation, or to further explain
his court appearance, and since he was unaware of these documents and saw them for the first time at the hearing,
Mr. Couch confirmed that he considered Mr. Sharp's absence as
unexcused and contrary to the respondent's leave policy.
Having· viewed Harlan and Marcus Couch during the course
of the hearing, I find them to be credible witnesses and I
find no credible evidence to support any conclusion of any
disparate treatment of Mr. Sharp. Mr. Sharp's contentions
that the respondent's leave and absenteeism policy was not
enforced against other employees, and that he was singled out

396

by the respondent, are rejected as unsupported by any credible
or probative evidence. Although Mr. Sharp mentioned the names
of several employees who he contended were allowed to miss
work without excuses, he failed to produce any witnesses or
other credible evidence to support his claim.
Mr. Sharp's Absence of April 11, 1988
The evidence establishes that on two occasions prior to
April 11, Mr. Sharp informed his foreman Harlan Couch that he
would be off work that day because he had to be "in court" in
Lexington, and that Mr. Couch gave his tacit approval to
Mr. Sharp when he replied "it would be fine." Mr. Couch testified that Mr. Sharp advised him that his court appearance was
in connection with a legal action he filed against the respondent, and Mr. Sharp denied that he made such a statement to
Mr. Couch.
Harlan Couch further testified that when he learned on
April 12, upon Mr. Sharp's return to work, that he had not
been in Court in a case against the respondent, he concluded
that Mr. Sharp had lied to him and he asked him to produce
proof that he was in fact in court on April 11. When Mr. Sharp
could not produce such proof, Mr. Couch reported the matter to
mine superintendent Marcus Couch, and took no further action
against Mr. Sharp.
Mr. Sharp testified that his "court" appearance was in
fact an appearance before the Better Business Bureau in
Lexington in connection with a consumer complaint that he had
filed against an automobile dealer who had failed to make
certain repairs to an automobile which Mr. Sharp had purchased.
Mr. Sharp produced copies of several documents concerning his
appearance, including a copy of a notice of hearing dated
April 5, 1988, instructing him to appear before an arbitrator
for a hearing on his complaint, and a copy of the arbitrator's
decision in Mr. Sharp's favor.
Harlan and Marcus Couch both testified that they were
unaware of the fact that Mr. Sharp's "court" appearance was in
connection with his consumer complaint, and they confirmed
that they had not previously seen the documentation produced
by Mr. Sharp for the first time during his discrimination hearing of January 4, 1989. They also confirmed that Mr. Sharp
had not previously offered any explanation or details concerning his purported "court" appearance.
I find H~rlan and Marcus
Couch's testimony to be credible, and it is corroborated by

397

Mr. Sharp himself who confirmed that he did not show the documents to Harlan Couch or off er any further explanation as to
his whereabouts on April 11.
The evidence establishes th~t Mr. Sharp's purported
"court" appearance on April 11, was not in fact an appearance
before a court of record, but rather, an appearance before an
arbitrator in connection with a consumer complaint. I take
note of the fact that the Better Business Bureau notice of
hearing received by Mr. Sharp informing him to appear at the
hearing on April 11, is dated April 5, a day after Mr. Sharp's
first notification to Harlan Couch that he would be in Court
on April 11. Although Mr. Sharp could not recall when he
actually received notification of the hearing, at page 4 of
his brief, he acknowledges that he was initially informed of
the hearing by telephone on April 4.
It seems clear to me from the documentation produced by
Mr. Sharp that he was in fact at the hearing in Lexington on
April 11, in connection with his consumer complaint. It is
also clear that Mr. Sharp had at least two opportunities to
show the April 5 Notice of Hearing to Harlan Couch. One
opportunity was on March 9, when Mr. Sharp had the notice of
hearing in his possession and reminded Mr. Couch that he would
be in "court." A second opportunity presented itself on
April 12, when Mr. Sharp returned to work and was confronted
by Mr. Couch who asked him for an explanation as to his
purported "court" appearance.
Although Mr. Sharp may not have had any reason to show
Harlan Couch the notice of hearing on April 9, when Mr. Couch
informed him that his absence from work "would be fine," I
find that Mr. Sharp's refusal on April 12, to show Mr. Couch
the notice of hearing regarding his hearing appearance, or to
.otherwise offer an explanation to Mr. Couch was inexcusable.
Given the respondent's leave and absenteeism policy,
Mr. Couch's doubts concerning Mr. Sharp's appearance in court,
valid or otherwise, and the fact that Mr. Couch was
Mr. Sharp's supervisor, I believe that Mr. Couch was entitled
to some explanation, and that Mr. Sharp's refusal to provide
proof of his whereabouts placed him at risK of being charged
with an unexcused absence. Mr. Sharp's unreasonable refusal
to explain his whereabouts to Mr. Couch obviously triggered
management's decision to treat the absence as unexcused.
I conclude that had Mr. Sharp shown Harlan Couch the hearing notice concerning his consumer complaint appearance,

398

Mr. Couch may not have had any legitimate reason for concluding that Mr. Sharp's absence from work was an unexcused
absence.
As a matter of fact, superintendent Marcus Couch,
the individual who made the decision that Mr. Sharp's absence
was unexcused, confirmed that had Mr. Sharp presented the documentation which he deliberately withheld and refused to supply,
he would have treated Mr. Sharp's absence from work as excused.
In view of the foregoing, I conclude and find that Harlan
Couch's request of Mr. Sharp for some proof of his asserted
court appearance was a legitimate and reasonable request,
notwithstanding his previous approval to Mr. Sharp, and that
the inquiry by Mr. Couch was not made to harass Mr. Sharp or
to otherwise retaliate against him for any protected activity.
I also conclude and find that the only action taken by Harlan
Couch against Mr. Sharp was to report the matter to superintendent Marcus Couch, and that Harlan Couch's reporting of the
matter was a legitimate and reasonable exercise of his supervisory authority.
With regard to Marcus Couch's determination that
Mr. Sharp's absence from work was unexcused, I conclude and
find that given the fact that Mr. Sharp refused to provide an
explanation which was readily in his possession and at his
disposal, Mr. Couch's decision was a justifiable and reasonable exercise of his authority as the mine superintendent.
I
also conclude and find that Mr. Couch's determination was not
made to harass Mr. Sharp or to otherwise retaliate against him
for any protected activities.
I further conclude and find that Mr. Sharp has failed to
present any credible or probative evidence to support his
claim of discrimination and that he has failed to establish a
prima facie case.
ORDER
In view of the foregoing findings and conclusions, and on
the basis of a preponderance of all of the credible testimony
and evidence adduced in this case, I conclude and find that
Mr. Sharp has failed to establish that the respondent has

399

discriminated against him or has otherwise harassed him or
retaliated against him because of the exercise of any protected
rights on his part. Accordingly, Mr. Sharp's complaint IS
DISMISSED, and his dlaim~ for rel~ef ARE DENIED.

4=~.~u~
Administrative Law Judge

Distribution:
Mr. Arnold Sharp, General Delivery, Bulan, KY 41722
(Certified Mail)
Edwin s. Hopson, Esq., Wyatt, Tarrant & Combs, 2600 Citizens
Plaza, Louisville, KY 40202 (Certified Mail)
/fb

400

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 211989
SECRE'r ARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

v.
WILMOT MINING COMPANY,
Respondent

CIVIL PENALTY PROCEEDINGS

.

.

Docket No. LAKE 85-47
A.C. No. 33-02929-03505
North Mine

:.

DECISION
Appearances:

Patrick M. Zohn, Esq., Office of the Soclicitor,
U.S. Department of Labor, Cleveland OH, fo~
Petitioner~

Thomas G. Eddy, Esq., Eddy & Osterman, Pittsburgh,
PA, for Respondent.
Before: Judge Fauver
On May 17, 1988, the United States Court of Appeals for the
Sixth Circuit reversed the assessment of a civil penalty of
$2,000 for a violation of 30 C.F.R. § 77.403a(a) and remanded the
case to the Commission for reconsideration of the penalty. The
Commission remanded the matter to me on June 20, 1988.
On July 5, 1988, the Court recalled its mandate pending the
company's decision whether to file a petition for a writ of
certiorari with the Supreme Court of the United States.
On January 25, 1989, the Court, through its Deputy Clerk,
advised the Commission that no application has been made for writ
of certiorari.
The matter is now before me on remand by the Commission for
reconsideration of the penalty of $2,000.
In my original decision, I found gross negligence by the
company and imputed gross negligence of the deceased foreman,
John D. Schrock, to the company. Since the court has reversed
both findings, I will reassess the civil penalty assuming that
the ROPS violation did not involve negligence by the company.

401

Considering all the criteria for a civil penalty under § 110
Ci> of the Act, I find that a civil penalty of $200 is
appropriate for this violation.
ORDER
Respondent shall pay a civil penalty of $200 within 30 days
of this Decision.

~-=r,w~
William Fauver
Administrative Law Judges
Distribution:
Patrick M. Zohn, Esq., Office of the Solicitor, U.S. Department
of Labor, 881 Federal Office Building, 1240 East Ninth Street,
Cleveland, OH 44199 (Certified Mail)
Thomas G. Eddy, Esq., Eddy & Osterman, 2600 Grant Building,
Pittsburgh, PA 15219 (Certified Mail)

iz

402

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

MAR 2 2 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

v.
SANGER ROCK & SAND,
Respondent

CIVIL PENALTY PROCEEDINGS

.
..
.

Docket No. WEST 88-44-M
A.C. No. 04-01937-05503
Docket No. WEST 88-45-M
A.C. No. 04-01937-05502
Docket No. WEST 88-116-M
A.C. No. 04-01937-05504
Sanger Pit & Mill

DECISION
Appearances: George B. O'Haver, Esq., Office of the Solicitor,
U.S. Department of Labor, San Francisco, California,
for Petitioner;
Mr. J. F. Baun, President, Sanger Rock and Sand,
Sanger, California,
pro se.
Before:

Judge Cetti

This case is before me upon a petition for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 801 et~' the "Act". The
Secretary of Labor on behalf of the Mine Safety and Health
Administration CMSHA), charges the operator of Sanger Rock and
Sand with 7 violations of mandatory safety standards found in 30
C.F.R., Part 56 and seeks civil penalty assessments for the
alleged violations.
Respondent filed a timely appeal contesting the violations
on grounds petitioner lacked jurisdiction and raising additional
issues of due process of law, the existence of a violation, and
the amount of the penalty as to certain citations.
Jurisdiction
At the outset of the hearing respondent orally renewed its
previously filed written motion to dismiss the citations on the
grounds of lack of jurisdiction. It is respondent's contention
that Sanger Rock and Sand a mine located in Sanger, Fresno
County, California is located outside of the territorial or
geographical jurisdiction of the United States. Respondent
argues that there is no such thing as a jurisdiction without geo-

403

graphical boundaries, that Federal jurisdiction is very limited
and covers only mines and people located in Washington, D.C. or
in a federal enclave within states, or in the territories or
possessions.
Respondent contends that all mines located in other
areas, including Sanger Rock and Sand in Fresno County,
California, is not subject to the jurisdiction of United States.
Respondent's contention is rejected.
established prevailing law.

It is contrary to well

Respondent's sand and gravel operation is a mine within the
meaning of section 3(h)(l) of the Act.
Its employees are engaged
in extracting minerals, Crock and sand) from their natural
deposits in nonliquid form and is therefore a "mine" as defined
in section 3(h)(l) of the Act.
Respondent admits that the
products it excavates and mills are sold commercially within the
State of California. In the performance of the work at the site
inspected, respondent's employe.es handle, use, or otherwise work
with machinery and equipment which is manufactured or purchased
outside of the State of California. (Exhibit P-8).
Section 4 of the Act provides as follows:
"Each coal or other mine, the products of which enter
commerce, or the operations or products of which affect
commerce, and each operator of such mine and every miner
in such mine, shall be subject to the provisions of this
Act."
Congress by its use of the phrase "which affect commerce"
in Section 4 of the Act, indicates its intent to exercise the
full reach of its constitutional authority under the commerce
clause. See Brennan v. OSHRC, 492 F.2d 1027 (2nd Cir. 1974)~
U.S. v. Dye Construction Co., 510 F.2d ClOth Cir. 1975>1 Polish
National Alliance v. NLRB, 322 U.S. 643 (1944) Godwin v. OSHRC,
F.2d 1013 C9th Cir. 1976).
Even though no evidence was presented to show that the products respondent produced for sale in California to contractors
was or was not used solely intrastate, nevertheless it may
reasonably be inf erred that even intrastate use of the gravel
would have an affect upon the interstate market. The United
States Supreme Court has ruled that a farmer growing wheat solely
for his own needs affects interstate commerce.
The Court stated
that while the farmer's contribution to the demand for wheat may
be insignificant by itself accumulative affect of all such
production by others similarly situated is significant and has an
impact on interstate commerce. Fry v. United States, 421 U.S.
542, 547 (1975).

404

In response to petitioner's request for admissions
respondent admitted that its employees "handle, use, or otherwise
work with machinery and equipment which is manufactured or
produced outside the State of California." (Exhibit P-8).
It has
been held that the use of equipment that has been moved in
interstate commerce "affects commerce". See United States v. Dye
Construction Co., 510 F.2d, 78, 82 (1975).
The Mine Act as well as the Act's Legislative History
clearly shows the Congressional determination that all mining
related accidents and disease unduly burden and impede interstate
commerce.
Section 2(f) of the Act states:
[T]he disruption of production and the loss of income to
operators and miners as a result of coal or other mine
accidents or occupationally caused diseases unduly impedes
and burdens commerce.
The United States Supreme Court in Donovan v. Dewey, 452
U.S. 594, 602 (1981) stated "As an initial matter, it is
undisputed that there is a substantial federal interest·in
improving the health and safety conditions in the Nation's
underground and surface mines.
In enacting the statutes,
congress was plainly aware that the mining industry is among the
most hazardous in the country and that the poor health and safety
record of this industry has significant dilatorius effects on
interstate commerce."
Respondent's operations clearly "affect commerce" within the
meaning of section 4 of the Act. Congress is empowered under the
commerce clause of the Federal Constitution to regulate even
intrastate sales. See Wickard v. Filburn, 317 U.S. 111, 128,
(1942). In a more recent case Andrus v. P-Burg Coal Co., Inc.,
644 F.2d 1231, 1232 (1981). The Court reiterated that Congress is
empowered to regulate a mining operation that produces coal
solely for intrastate sale.
The Court adopted the District
Court's determination that intrastate producers compete with
interstate producer, and that intrastate sales have a cumulative
effect on commerce.
It is concluded that under prevailing law the operations of
Sanger Rock & Sand are clearly subject to the provisions of the
Act.
Citation No. 3074995
Citation No. 3074995 is a 104(a) citation alleging a
violation of section 103(a) of the Act.
The citation reads as
follows:

405

J.F. Baun - Pres at this mine today interfered with,
hindered and delay the inspection of the mine by refusing
to cooperate when asked for records that the inspector was
required to see.
Upon further argument and calling the
inspector a liar for the second time after being warned
that he was interfering, hindering, and delaying the inspection, the inspection was stopped and this citation
issued.
Section 103(a} of the Act in relevant part provides as
follows:
"Authorized representatives of the Secretary ••• shall
make frequent inspections and investigations in coal or
other mines •••• In carrying out the requirements of this
subsection, no advance notice of an inspection shall be
provided . . . • [and the authorized representatives] shall
have a right of entry to, upon, or through any .•• mine."
On August 14, 1987, Inspector Alvarez accompanied by trainee
Inspector Henze arrived at Sanger Rock & Sand to complete their
inspection which they started the day before.
The mine
inspectors needed to look at certain company records which they
are required by law to verify when making a mine inspection.
When they asked the foreman for the records, he indicated that
they were kept in the office of Mr. Baun, the President of Sanger
Rock & Sand. The inspectors as required by law wanted to look at
a copy of the mine's legal ID, the accident reporting forms, the
quarterly employment reports, and the grounding continuity
records. They introduced themselves to Mr. Baun and told him why
they were there.
They explained the kind of records they needed
to look at and asked him for them. Mr. Baun questioned the
authenticity of their ID cards.
He stated that anyone could
manufacture the ID cards. He declined to act on their suggestion
that he call the MSHA District Off ice or their supervisor to
verify their identity as MSHA inspectors. When the inspector
asked for certain records Mr. Baun pulled out a manila type
folder, held it up, thumbed through it, and said "well the
information is ok" and started to put the folder back away in his
cabinet. When the inspector told him "that won't do", that he
needed to "verify the report", Mr. Baun threw the folder at him
across the desk.
The folder fell off the desk and fell in a pile
on the floor.
Inspector Alvarez had to reach down and pick up
the file and put it back together to look at it. The latest
report in the file was dated 1981.
MSHA Inspector Alvarez testified that half way through the
inspection Mr. Baun got up and called him a "liar". The
inspector then gave Mr. Baun this warning "We're here, we're
being very polite to you and civil. But if you persist in

406

obstructing and hindering the inspection, I will be forced to
call off the inspection, stop it, and I will cite you for
hindering and interfering with the inspection." Mr. Baun seemed
to calm down and sat down while the inspectors proceeded with the
paperwork.
However, when Inspector Alvarez told him that he was
going to have to cite him for not having the required records on
ground and continuity tests, Mr. Baun became quite upset and told
Mr. Alvarez that he, "lied to him .twice". Mr. Alvarez then told
Mr. Baun "I have had enough. The inspection is over." The
inspector told Mr. Baun "I am going to cite you for interfering
and hindering the inspection." The inspectors then went to their
car and left.
On cross examination Inspector Alvarez testified that the
inspection was not completed at the time he felt compelled to
stop the inspection. He still needed to have a closeout
discussion on the citations issued since Mr. Baun had not gone
with the inspector at any time during the inspection. The inspector needed to sit down and explain to Mr. Baun why the
citations were issued and what his options were.
The inspectors
also wanted to make Mr. Baun aware of his 10 day conference
rights.
Inspector Alvarez testified that when he returned to
respondent's premises on the 25th of August for the abatement
inspection Mr. Baun and his employees were cooperative.
I credit the testimony of Inspector Alvarez. Since Mr. Baun
was quite upset and twice called the mine inspector a "liar", it
was reasonable for the inspector to stop the inspection and leave
Mr. Baun's office. MSHA inspectors are not required to subject
themselves to harassment or verbal abuse in order to complete an
inspection.
See Secretary v. Calvin Black Enterprise, 7 FMSHRC
1151 (August 22, 1985), at 1157; U.S. Steel Corp., v. Secretary
of Labor, 6 FMSHRC 1423 (June 26, 1984). The violation of
section 103(a) of the Act was established. Citation No. 3074995
is affirmed.
With respect to assessing the appropriate penalty there is
undisputed evidence that Mr. Baun with some delay did make
available to the mine inspector before they left all the records
the inspector requested that were available at the premises inspected. The evidence also established that Mr. Baun and his
employees were cooperative when the inspectors returned 10 days
after the inspection to check on abatement. Taking this into
consideration, along with all the statutory criteria set forth in
section llO(i) of the Act, I find upon independent review and
evaluation that $35.00 rather than the proposed $200 is the
appropriate penalty for this violation under the facts and
circumstances established at the hearing.

407

Due Process
Sanger Rock and Sand contests Citation Nos. 3074991, 3074992
and 3074993 on the ground that MSHA's review process under 30
C.F.R. § 100.6 was a denial of due process of law and was merely
a " • • . rubber stamp."
Under 30 C.F.R. § 100.6 all parties are allowed to request a
conference with the appropriate MSHA District Manager to review
Citations. Subsection (c) of this section provides that it is
within the sole discretion of MSHA to grant a request for a
conference and to determine the nature of the conference.
Mr. Baun, respondent's president, was given the conference
allowed by the regulation. His testimony shows that he discussed
the merits of the citation with the District Manager until Mr.
Baun believed it was "fruitless".
Due process of law does not require the conference provided
by 30 C.F.R. § 100.6. It is the hearing provided by the Federal
Mine Safety and Health Review Commission under 29 C.F.R § 2700 et
seq. which is the due process of law hearing required by the u.S:Constitution. The Act and the Commission regulations provide for
a hearing before an Administrative Law Judge and review by the
Commission that is fully in accord with constitutional due
process of law requirements.
See National Industrial Coal
Operators' Association v. Klepp, 423 U.S. 400, 96 Sup. Court KT.
809 (1976).
Citation 3074810
This citation alleges a violation of 30 C.F.R. § 56.12032 as
follows:
The junction box cover for the #2 primary feeder vibrator
motor was missing. The junction box was located on the
vibrator motor.
Exposed wire nuts were in the junction box
conducting 440 volts.
The hazard was 8 ft above ground
level.
30 C.F.R. § 56.12032 provides as follows:
Inspection and cover plates on electrical equipment and
junction boxes shall be kept in place at all times except
during testing or repairs.
·
Jaime Alvarez, Federal Mine Safety and Health inspector
testified that he inspected the junction box for the No. 2
primary feeder vibrator motor. The junction box did not have a
cover. He observed 3 exposed wires that were capped off with a

408

screw type cap.
The wires were insulated as they came into the
junction box but were bare from a point where the insulation had
been cut off to the edge of the cap that covered the ends of the
bare wire.
On cross examination the safety inspector testified that the
uncovered junction box was not protected by location. Although
the junction box was 8 feet above the ground it was only 4 feet
above the level on which he observed an employee working.
The
employee was a hortizonal distance of 12 feet from the junction
box and had easy access to the junction box.
If an employee were
to come in contact with tpe exposed wire it could easily result
in a fatal electric shock.
Mr. Baun testified that an employee using a ladder could
intentionally contact the wires in the junction box but could not
do so accidentally.
Mr. Baun also reasoned that since the vibrators were not
working there must have been no electrical power to the junction
box and the switch that turns on the electricity to the junction
box was located several hundred feet away.
Asked why the junction box had no cover, Mr. Baun replied
that normally that junction box was covered.
He suggested that
the cover may have "vibrated off" or someone may have been
working on the vibrator.
The evidence presented clearly established a 104(a) violation of 30 C.F.R. § 56.12032. The citation is affirmed.
The Secretary proposed a $20 penalty which respondent did
not contest. Upon independent review and evaluation I have
considered the six statutory criteria set forth in section llO(i)
of the Act and find that the $20 proposed penalty is the appropriate penalty for this violation.
Citation 3074811
This citation alleges a violation of 30 C.F.R. § 56.12008
which mandates power wires and cables be insulated adequately
where they pass into or out of electrical compartments.
Mr. Alvarez testified that he inspected an electric sump
pump motor located at the bottom of the secondary tunnel.
the
power cable was not bushed where the cable passes into the motor
housing.
The pump was sitting adjacent to a sump. It was near
water and the discharge hose was connected. The power line plug
was unhooked but was laying approximately two inches f rorn the

409

female receptacle for the power line. There was a hazard of the
electric shock from coming into contact with shorted electricity.
The wet area increased the hazard.
Mr. Baun testified that the pump was a centrifugal water
pump not a submersible pump. He stated that the pump was inoperable and was out of service at the time of the inspection.
He did not know how long the pump had been inoperable.
Mr. Baun placed in evidence an invoice showing that he
purchased parts to repair that pump. The invoice was dated
August 19, 1987, six days after the date the citation was issued.
I credit the testimony of MSHA Inspector Alvarez and find
that respondent violated the provision of 30 C.F.R. § 56.12008 as
set forth in the citation.
Respondent did not contest the amount of the Secretary's
proposed $20 penalty. Upon independent review and evaluation,
taking into consideration the six statutory penalty criteria set
forth in section llO(i) of the Act, I find the appropriate
penalty for this violation is the $20 penalty proposed by the
Secretary.
Citation No. 3074991
§

This citation alleges a 104(a) violation of 30 C.F.R.
56.15004.
The citation states:
An employee was observed hitting the steel shell of the
primary crusher bin with a double jack hammer (@ 10 lb)
with a mushroom head on each end.
This employee was not
wearing any eye protection to prevent an injury to his eyes
from a piece of metal from either the steel bin wall or the
split steel heads on the double jack.
30 C.F.R. § 56.15004 provides as follows:
All persons shall wear safety glasses, goggles, or face
shields or other suitable protective devices when in or
around an area of a mine or plant where a hazard exists
which could cause injury to unprotected eyes.

Inspector Alvarez testified he observed an employee beating
on the outside of steel shell of the No. 1 bin with a double jack
hammer. The employee was not using safety glasses or any other
eye protection to prevent flying objects such as a fragment of
the hammer hitting him in the eye. Both heads of the jack hammer
were mushroomed, showing that the steel on both ends of the head

410

had been fragmented due to the constant use of the hammer to beat
on the steel side of the bin.
The employee was called down and
instructed in the use of safety glasses.
The employee went to
his car and took out and put on a pair of safety glasses.
Mr. Baun testified that this was a new employee but there
was no excuse for the employee not wearing his safety glasses.
The employee had received the required safety training and had
been given a copy of the company's safety rules which specifically require wearing safety glasses whenever there is a danger
of getting anything in the eye.
The violation of Citation No. 3074991 was established as
alleged in the citation. The citation is affirmed.
Respondent did not contest the amount of the Secretary's
proposed $58 penalty. Upon independent evaluation, taking into
consideration the six statutory penalty criteria set forth in
section llO(i) of the Act, I find the appropriate penalty is the
$58 penalty proposed by the Secretary.
Citation No. 3074992
§

This citation alleges a 104Ca) violation of 30 C.F.R.
56.14007. The citation states:
The side of the guard on the self cleaning tail pulley on
the crusher rock belt was found not in proper maintenance
in that the center of the guard had been torn off thus
leaving an open hole in the guard through which an
employees hand, arm or foot, leg could easily contact the
moving machine parts.

Inspector Alvarez inspected the guard on the tail pulley of
the crushed rock belt.
It was a light expanded metal guard that
was not properly maintained in that there was a hole in the
middle of the expanded metal portion of the guard that was 8-9
inches in circumference. It appeared to the inspector that the
hole had been cut in the guard or at least partly cut and partly
torn. He testified that there was moving machinery approximately
3 or 4 inches from the opening in the guard.
Mr. Baun testified that no hole had been cut in th~ guard.
He explained that motorized equipment that cleaned up near the
guard had ripped the side of the guard with its bucket. A flap
of expanded metal may have been bent back but no hole was
intentionally cut.
The violation of 30 C.F.R. § 56.14007 for failure to
properly maintain the tail pulley guard as alleged in Citation
No. 3074992 was established. The citation is affirmed.

411

Respondent did not contest the amount of the Secretary's
proposed $20 penalty. Upon independent evaluation, taking into
consideration the six statutory penalty criteria set forth in
section llO(i) of the Act, I find the appropriate penalty is a
$20 penalty as proposed by the Secretary.
Citation No. 3074993
This citation alleges a 104Ca) violation of 30 C.F.R.
§ 56.9022 which requires berms or guard on the outer bank of

elevated roadways.
Citation No. 3074993 alleges:
The berm on the pit haulage road was not adequate (along
large areas were nonexistant) to prevent one of the Euclid
CR-35) 35 ton truck from going over the elevated edge of
the road.
The drop from the edge of the 30 ft wide road @
40 ft down into the adjacent pond. The berms were in need
of repair for a distance of @ 200 yards on which there was
2-way traffic.
Inspector Alvarez testified that he observed an elevated pit
haulage road that was approximately 30 feet wide. The road
extended from the plant to the pit area, a distance of approximately three-quarters of a mile.
On the day of the inspect'ion
there were two 35 ton trucks using the road to haul the sand and
gravel. The elevated portion of the road was approximately
one-half mile long. The inspector stated that the area cited had
no berm for approximately over 200 yards. The inspector measured
a drop of 40 feet from the roadway down to an adjacent pond
below.
Mr. Baun testified that there had been a berm along this
haulage road for many years. He surmised that the blade operator
had bladed off some of the berm to improve the haul road.
The violation of 30 C.F.R. S 56.9022 was established.
citation is affirmed.

The

The Secretary proposed a $42 civil penalty. Upon independent review and evaluation taking into consideration the six
criteria set forth in section llOCi> of the Act, I find the
appropriate penalty is the $42 proposed by the Secretary.
Citation No. 3074997
This is a 104(a) citation alleging a violation of 30 C.F.R.
56.9087 the citation reads as follows:

412

"A Komtsu-wa 600CC # -- 11 E-14) rubber tired front-end
loader was observed backing up while loading trucks in the
yard without an operable back-up alarm.
There was no foot
traffic in the area".
30 C.F.R. § 56.9087 provides as follows:
Heavy duty mobile equipment shall be provided with audible
warning devices. When the operator of such equipment has
an obstructed view to the rear, the equipment shall have
either an automatic reverse signal alarm which is audible
above the surrounding noise level or an observer to signal
when it is safe to back up.
The undisputed evidence established that the front-end
loader had an obstructed view to the rear and was fitted with an
appropriate audible warning device which was working at the
beginning of the morning shift.
Inspector Alvarez observed the
loader for a few minutes while it loaded two trucks.
The back up
alarm was not working.
The loader was stopped and the driver
questioned.
The driver stated the back up alarm was working that
morning when he began his work shift.
He explained that
sometimes the .shock resulting from the bouncing of the loader
causes the wires to the back up alarm to break.
The driver ,
stopped the work and took the loader to the shop where it was
immediately repaired.
Respondent contends that since the loader's back up alarm
was repaired immediately when discovered to be inoperative and
this auditory warning device was working when the shift began,
that there was no violation of § 56.9087.
Respondent's contention must be rejected.
The view to the rear of the front-end
loader was obstructed and the backup alarm was not operative at
the time of the inspection.
The violation of 30 C.F.R. § 56.9087
was est~blished.
The citation is affirmed.
The respondent did not contest the Secretary's proposed
$20.00 penalty for this violation. Upon independent review and
evaluation, taking into consideration the six statutory criteria
set forth in section llOCi> of the Act and the fact there was no
foot traffic in the area and the fact that the alarm was working
at the beginning of the shift, I find that the Secretary's
proposed $20.00 is the appropriate penalty for this violation.
Conclusion
On the basis of the foregoing findings and conclusions it is
found that Sanger Rock and Sand is subject to the provisions of
the Act, and that respondent has been accorded due process of
law, and this Commission and its undersigned judge have juris-

413

diction to decide this matter.
All the citations are affirmed.
Taking into consideration the statutory criteria set forth in
section llO(i) of the Act, I conclude that the following civil
penalty assessments are reasonable and appropriate for the
violations which have been established.
Citation
3074810
3074811
3074991
3074992
3074993
3074995
3074997

Violation
30 CFR § 56.12032
30 CFR § 56.12008
30 CFR § 56.15004
30 CFR § 56.14007
30 CFR § 56.9022
Act Sec. l03(a)
30 CFR § 56.9087

Amount
$ 20.00
20.00
58.00
20.00
42.00
35.00
. 20. 00
$215.00

ORDER
The respondent is directed to pay the civil penalties
assessed in these proceedings within thirty (30} days of the date
of these decisions. Upon receipt of payment, these proceedings
are dismissed .

.V~·

Augus F. Cett1
.
Admi istrative Law Judge
Distribution:

George B. O'Haver, Esq., Office of the Solicitor, U.S. Department
of Labor, 71 Stevenson Street, P.O. Box 3495, San Francisco, CA
94119-3495 (Certified Mail)
Mr. J. F. Baun, President, Sanger Rock and Sand, 17125 E. Kings
Canyon Road, Sanger, CA 93657 (Certified Mail)

/bls

414

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAR 2 2 1989·
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
OLD BEN COAL COMPANY,
Respondent
OLD BEN COAL COMPANY,
Respondent

v.
SECRE'rARY OF LABOR,
MINE SAFETY AND HEALTa
ADMINISTRATION (MSUA>;
Respondent

..
.
...
.

CIVIL PENALTY PROCEEDING
Docket No. LAKE 88-105
A.C. No. 11-02392-03757
Mine No. 25

:

.
.
.
.
.

CONTEST PROCEEDINGS
Docket No. LAKE 88-81-R
Order No. 3031512; 3/4/88
Docket No. LAKE 88-82-R
Citation No. 3031513, 3/4/88
Mine No. 25
Mine ID 11-02392

DECISION
Appearances:

Before:

Miguel J. Carmona, Esq., Office of the Solicitor,
U.S. Department of Labor, for the Secretary of
Labor;
Bronius K. Taoras, Esq., for Old Ben Coal Company.

Judge Fauver

The Secretary of Labor seeks a civil penalty for an alleged
violation of a safety standard, under § llO(a) of the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et seq. The
operator seeks to vacate the underlying citation and withdrawal
order.
The cases were consolidated and called for hearing on
February 14, 1989, at St. Louis, Mi~souri.
After the
government's mine inspector testified and documentary evidence
was received, a discussion off the reaord led to a motion by the
parties to approve a disposition of the cases 1) permitting the
government to vacate the citation and withdrawal order and 2)
dismissing all the cases.
This Decision confirms my bench decision granting the
parties' motion, for the reasons stated on the record.

415

ORDER
WHEREFORE IT IS ORDERED that the Secretary of Labor may
vacate the citation and withdrawal order and based upon such
actions, the above three cases are DISMISSED.

tV~
7-'4uvtMWilliam Fauver
Administrative Law Judge
Distibution:
Bronius K. Taoras, Esq., Old Ben Coal Company, 200 Public Square,
7-6617-D, Cleveland, OH 44114 (Certified Mail)
Miguel J. Carmona, Esq., Office of the Solicitor, U.S. Department
of Labor, 230 South Dearborn Street, Chicago, IL 60604 (Certified
Mail)
iz

416

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

March 20, 1989

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
on behalf of
WILLIE C. JONES,
Applicant

v.

DISCRIMINATION PROCEEDING
Docket No. CENT 89-62-DM
Case· No. MD 89-21
Mill I.E. No. 4J.-00906

REYNOLDS METAL COMPANY
INCORPORATED,
Respondent
ORDER OF TEMPORARY REINSTATEMENT
Pursuant to Commission R,ule 44, 29. C.F.R. § 2700.44, and
upon the Motion Withdrawing Request for Hearing, the Secretary's
Application for Temporary Reinstatment on behalf of Willie c. Jones
has been reviewed. Upon such review I have determined that the
miner's complaint is not frivolously· brought. ~Accordingly it
is ORDERED that Willie c. Jones be temporaril reinstated
immediately .at the same wage r te
d grade he had prio~ to
termination.
·
~

\

lie
Adminjl tra
(.7 Q3 J \ 56-6261
Distribution:

I
I

\

Lisa Gray, Esq., Office of the Solicl.tor, U.S. Department of Labor
4015 Wilson Boulevard, Room 516.', Arlington, VA 22203 (Certified
Mail)
Jean W. Cunningham, Esq., Patrick R. Laden, Esq., Reynolds Metal
Company, 6601 w. Broad STreet, Richmond, VA 23261-7003
(Certified Mail)
nt

417

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

MAR 2 4 1989
SECRE'rARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
AMAX POTASH CORPORATION,
Respondent

CIVIL PENALTY PROCEEDING

.

Docket No. CENT 87-72-M
A.C. No. 29-00174-05537

.

Amax Mine & Mill

.

DECISION
Appearances:

Rebecca A. Siegel, Esq., Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas,
for Petitioner;
Charles c. High, Jr., Esq., Kemp, Smith, Duncan &
Hammond, El Paso, Texas and James L. Dow, Esq.,
Dow and Williams, Carlsbad, New Mexico,
for Respondent.

Before:

Judge Lasher

This matter arises under Section llO(a) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. Section 820(a) (herein
the Act). Petitioner seeks assessment of a penalty ($700) for an
alleged violation cited and described in a "Citation/Order" l;
dated February 12, 1987, issued under the authority of Sections
104(a) and 107Ca) of the Act, respectively, and which specifically charged Respondent (herein Amax) with an infraction of 30
C.F.R. 57.3200 (which appears in Subpart B of the codified
regulations entitled "Ground Control", under the subparagraph
pertaining to "Scaling and support-Surface and Underground" and
which itself is headed "Correction of Hazardous conditions"), to
wit:
"Ground conditions that create a hazard to persons shall
be taken down or supported before other work or travel is
permitted in the affected area. Until corrective work is
completed, the area shall be posted with a warning against
entry and, when left unattended, a barrier shall be installed to impeded unauthorized entry."

l/ On line 12 of this form where the "type of action" is to be
specified, the issuing Inspector designated his action to be an
"Order" only --- the "Citation" box was left blank.

418

I note initially that 57.3200, in its essential language thrust,
is nearly identical to the provision of 30 C.F.R. which may have
been in effect in February, 1987, i.e. Section 57.3022, which
provides: "Loose ground shall be taken down or adequately
supported before any other work is done." Section 3022 has been
the subject of specific analysis by this Commission in its
landmark decision in Secretary v. Amax Chemical Company, 8 FMSHRC
1146 (1986). Any such question is found moot since it was not
raised at hearing or in briefs.
The alleged violative conditions were described in Section 8
of the Withdrawal Order as follows:
Miners were observed in the 7 West Mains pillaring section
making a scheduled belt-line and power move in preparation
for further continuous mining of the next rows of pillars.
After inspecting most of the area where miners were present
it was determined by this inspector that an imminent danger
condition existed by reason of Cpra,ctice) a failure of the
operator to take down or support much loose and drummy top
as detected throughout this area 11 bef ore 11 effecting the
belt-line and power move that exposed this crew to the
following (conditions):
A front-end loader was observed traveling under an area of
Loose and drummy top that measured about 7 feet wide by 4
to 5 feet long by 3 to 10 inches thick with visible
separation and located in the southeast corner of the 180/6
intersection adjacent to the belt-line. A front-end loader
and miners were observed traveling under an area of loose
top located over the southeast corner of the 185/6 intersection and extending about 10 feet east along the beltline. After this area was posted off with warning signs
the same front-end loader again traveled under this loose
and drummy top disregarding the signs.
An area of loose and drummy top was detected in the main
travelway, 5 entry, along the east perimeter of a cut into
the back at the 182 intersection. The loose top was about
4 to 5 feet long by about 10 to 12 inches thick and extended
across the width of the intersection.
A loose and drummy area of top was detected in the 185 break
near its intersection with 5 entry along the west rib line
where a front-end loader had traveled.
Loose and drummy top was detected in the 186 break and 7
entry along the southwest corner of the pillar over the
access to the operators cab of a parked shuttle car.

419

As other areas of loose and drummy top, unsupported, were
found it became apparent that little effort had been put
forth to secure bad top before using these travelways and
accesses to effect the move. Consequently, miners were
withdrawn from the area (180 break to the pillaring face
along the 5, 6, & 7 entries).
On a five-level "gravity" scale provided on the face of the
Order, the Order was marked "Reasonably Likely". The Order also
indicated that the violation charged was "significant and
substantial".
Amax contends that the violation charged did not occur, that
the ground (roof) conditions described in the Order did not
create a hazard, that the allegedly violative conditions did not
constitute- or cause- an imminent danger, and that any alleged
violation was not "significant and substantial". Respondent Amax
also makes the contention that a drummy sound obtained by
sounding the roof in its potash mine does not necessarily
indicate a hazard, i.e., the danger of a roof fall.
Having considered the transcript of testimony, exhibits,
and the briefs submitted by the parties, the position of
Petitioner is found supported in the record and meritorious.
Discussion of Evidence and Findings.
On February 12, 1987 Lawrence R. Haynes, a Metal-Nonmetal
Mine Inspector for MSHA, ~/ while conducting an inspection of the
mine, issued the subject Citation/Order CT. 69). He was accompanied on this inspection by David Tackett, Respondent's
safety supervisor, and Bruce Yates, an electrician CT. 257, 279).

2/ Amax attempted to impeach Inspector Haynes, who has been with
MSHA 9 1/2 years, on the basis that he lacked sufficient
experience in and knowledge of potash mines to determine and give
opinion evidence as to the condition of the roof (ground) in the
subject mine. Having carefully considered the record made in
this connection, I conclude that the evidence of Inspector Haynes
is not subject to rejection, nor should the weight to be given it
be detracted from.
The Inspector has approximately 16 years
mining experience, and has inspected mines in the so-called
Potash Basin wherein the subject mine is situated since the
latter part of 1984. As the Inspector pointed out, his prior
experience in other types of mining has some overall value in its
contribution to this general core of information. Further, his
opinion was supported by Supervisory Inspector Sidney Kirk who
also testified and who has extensive background in potash mining
and in the particular geographic area involved here.

420

On February 12, 1987, at point (area) "A" '!._! as depicted on
Joint Exhibit 2, the conditions extant which led Inspector Haynes
to conclude their was "loose" roof or ground, were described by
him as follows:

"A. Well there were two things that came into play there.
The first one, the most obvious, was seeing that section of
roof hanging down diagonally away from the roof and hanging
down far enough to where it was about three inches at its
widest point, wide enough where I could have stuck my elbow
in it.
Secondly, by sounding the perimeter of that particular slab to gain an indication of the size of the loose
material in the roof." CT. 74-75).
According to the Inspector the piece of roof that was
hanging down was 3 inches thick at its narrowest and ran to 10
inches thick and the area at Point "A" which he cited was 4 feet
by 5 feet in size CT. 75, 79, 192).
The areas in which Inspector Haynes determined there existed
hazardous or loose ground were marked and are depicted on Joint
Ex. 2, at Points marked thereon as "A", "B", "C", "D", and "E"
CT. 70, 72-73, 319-321, 325).
The Inspector's description of Point "A" (referred to in
Joint Ex. 2) in the Citation/Order has been set forth above. His
descriptions of points "B" (T. 204), "C", "D", and "E" CT. 197)
are set forth below:
B. "An area of loose and drummy top was detected in the main
travelway, 5 entry, along the east perimeter of a cut into
the back at the 182 intersection. The loose top was about
4 to 5 feet long by about 10 to 12 inches thick and extended
across the width of the intersection."
C. "A loose and drummy area of top was detected in the 185
break near its intersection with 5 entry along the west rib
line where a front-end loader had traveled."
D. "Loose and drummy top was detected in the 186 break and 7
entry along the southwe.st corner of the pillar over the
access to the operator cabs of a parked shuttle car."
E. "A front-end loader and miners were observed traveling
under an area of loose top located over the southeast corner
of the 185/6 intersection and extending about 10 feet east

3/ The alleged condition at point "A" was described in the
Citation/Order as follows:
"A front-end loader was observed traveling under an area of loose
and drummy top that measured about 7 feet wide by 4 to 5 feet
long by 3 to 10 inches thick with visible separation and located
in the southeast corner of the 180/6 intersection adjacent to the
belt-line."
421

along the belt-line. After this area was posted off with
warning signs the same front-end loader again traveled under
this loose and drummy top disregarding the signs."
At the time of the subject inspection, Amax was in the
"retreat" mode of mining, was retreating from the western end of
7 West Mains toward the shaft and was removing (mining) the
pillars which had been left during the initial development to
support the roof CT. 60-65; Joint Ex. l; T. 392-396, 416-419).
The actual mining was to be accomplished by two continuous miners
CT. 65, 401, 433-434).
Inspector Haynes was of the opinion based on his
observations that due to the mode of retreat mining employed
there was weight-shifting rolling over into the specific areas
where he observed the violative conditions CT. 104-105, 215,
216-218, 221-226). There is a greater likelihood of loose ground
(roof) falling where there is a weight shift into that area CT.
106-108, 110).
Inspector Haynes further described the mining process at the
time as follows:
"Along the north and south of these 7 West Mains, there
were still areas where there might have been a little bit
of solid ground, virgin ground, to be mined into and
developed out and then pillared anyway to be mined.
There
were also old, first mine, or already developed sections
where there was ore in the pillars that could also be
pillared or --. And the 7 West Mains themselves, I'm not
sure how many pillars wide it averaged, you know, from
beginning to end; but the idea was, and this was the
explanation given to me by Danny (Desai) was to narrow the
7 West Mains, and whatever material was available in the
way of other pillars on the side, down to approximately 10
pillars wide."

xxx

xxx

xxx

xxx

Barring any break down of equipment or anything that might
take place to hamper a regular pulling of these pillars,
or mining of these pillars, the two continuous miners were
to begin at the far pillar on each side of the middle of
the mains; pull that pillar, move to the next pillar, moving
toward the center of the mains .•• and continue on; and
just progress in that fashion."
Inspector Haynes, who used a metal hammer to sound the roof
at the various locations cited CT. 78), testified generally that
beating on the roof with any solid object would normally give an
indication whether there are any separations above the immediate

422

roof; that a "fairly good, high ring usually indicates solid
material" and that a "hollow, or kind of a dull or drummy sound
indicates a separation" (T. 75, 76). This was confirmed by MSHA
Supervisory Mine Inspector Sidney Kirk who testified that if a
roof sounds drummy it indicates a separation of strata requiring
something "to be done" (T. 427-428), meaning "its to be supported
or taken down" ( T. 428, 432}.
Inspector Haynes gave this explanation concerning the
meaning of such a separation:
"Any ground, including this potash out here, has a certain
ability to hold itself up without ever falling, forever and
ever. However, when a void is opened up, it looses some of
that strength and ability to hold its own self up.
Normally, at the stress points where's there's going to be
weight pulling down and away from more competent roof head
of it, the weight alone can cause the immediate beam of
salt above this void to sag down and actually separate from
the next beam. Again, that would normally be at a mud seam
or a seam of this carnallite. Once that separation has
occurred, that is the separation I'm referring to that can
be detected by sounding the ground, by beating on it and
listening for that hollow, drummy sound.
Once that drummy
sound is detected, again, the separation, you can get pretty
good indication of its parameters by sounding out away from
the drummiest point to aid and determine the size of ground
below that separation." (T. 77).
Inspector Haynes did not actually observe any miners or
mining activity at or under Point "A". Nevertheless, there was
tire-track evidence that a front-end loader had been in this area
CT. 87). Had the loader, which the Inspector actually observed,
worked under Point "A", it is probable that the miner operating
the same would not have been directly under the area of loose
roof (T. 87. 88. 194). There were roof bolts in the vicinity of
Point "A", but not on the portion that was hanging loose CT. 89).
Because there was loose roof which was unsupported, the
Inspector considered this area to be hazardous since there
existed the potential of the roof falling which could "easily"
have resulted in a fatality had a person been under it at the
time of the fall CT. 89, 181, 193).
As with Point "A", Inspector Haynes testified that there
were no bolts holding up the other 4 areas of actual loose roof
he found to exist and designated as points "B", "C", "D" and "E"
on Joint Exhibit 2 CT. 94, 103, 185, 195-198, 206, 212, 214 222,
224, 230). He made his determinations of loose roof <ground) as
to all five points by sounding CT. 198, 223-224). In addition,

423

as to Points A, B, C, D, and E, he visually observed a separation
or sloughing of the roof material at the time of his inspection
CT. 75, 96, 103, 104-107, 114-116, 198, 199, 207-210, 212, 214,
379).
The separation at Point "B" was relatively slight CT.
207-210). The Inspector considered Cl) points "A" through "E" to
be hazardous because of loose ground CT. 181), C2) that the
hazard of falling ground, should such occur, would "definitely"
result in a fatal injury, and (3) that at that point in time when
he determined imminency, "it was highly likely, not just reasonable" that the hazard could occur CT. 145-149). I find no
probative or reliable basis in this record not to accept this
determination.
At the time of his inspection, the Inspector himself did not
attempt to bar down any of the loose ground at points A, B, C, D,
or E CT. 138, 189-190) for two reasons, first, that MSHA would
not allow him to, and secondly, because it would have been too
dangerous CT. 139, 218).
In the vicinity of Area "E" (which had
a visible separation but not as bad as at Point "A"), the Inspector observed two signs which said "Keep out, Bad Top" CT.
198-199). At area "E" the Inspector observed a front-end loader
operator disregard the signs and drive under the hazardous area
CT. 115, 199-204). At area "D", Inspector Haynes observes
shuttle cars andhe testified that to gain access to the cab of a
shuttle car, a person would have been required to pass "directly
underneath the. loose portion of ground" CT. 102-103).
The Inspector did not see anyone attempt to bar down any of
the subject areas CT. 190).
It was Inspector Haynes's opinion that where an area of roof
(ground) is sounded and is drummy, even if it is not subject to
be being barred down by a scaling bar, the hazard of a roof fall
exists even though such hazard is not immediate. Thus, he
testified:

"Q.
Well, if you try to bar it down and you can't at that
moment it's not a fall hazard, right?
A.
It is a fall hazard if it's not going to be supported.
At some point in time, if it's left like that, it's going.
to fall.
Eventually it's going to fall." CT. 189).
Respondent's own training program for employees (Ex. P-2,
pg. 10, T. 286-289, 299) indicates that a drummy sound from the
roof "usually", but not always, indicates a "separated or loose
condition ••• " In instances where a hollow or drummy sound is .
given off as the bar is struck against the top, Respondent's
Safety· Supervisor conceded that the word "usually" used in its
training Program for employees (Ex. P-2, page 10) means that such
hollow or drummy sound indicates "more often than not" that a
"separated or loose condition exists in the overlying strata or
roof." (Tr. 301).
In such instances, Respondent's employees are
424

to either Cl) bar the area down or C2) bolt it as a precautionary
measure CT. 302). Respondent's safety supervisor also conceded
that at area "E" there was a "loose" top, the size of which
ranged from basketball size to 2 feet by 2 feet (T. 295-296).
Although Inspector Haynes testified that he personally did
not attempt to bar down any of the cited areas, Respondent established that Bruce Yates, a member of the inspection party,
attempted during the inspection to bar down the areas designated
"A" and "E" on Joint Exhibit 2 CT. 260-268, 281-285). Asked as
to the "success" of the attempts to bar down these two areas,
David Tackett, Respondent's safety supervisor, testified:
"A. Not totally. Most of the time, when we made the
attempt, small pieces would crumble off the edges where
we would try to bar down.
Was that potash ore that you were breaking with a
scaling bar?

Q.

A.

Right.

Q.

Okay.

A.

Anywhere from softball size to, maybe, football size."
CT. 283).

And how large of pieces were breaking off?

Mr. Tackett also testified that he observed nothing that he
could "visually see" during the inspection walkaround that
indicated that "something was going to fall before it could have
been taken care of in the normal course of mining" CT. 285).
Although Respondent's witnesses indicated there was bolting
in the vicinity of the five subject areas CT. 321) cited by the
Inspector, that visible cracks were common and not evidence of
looseness, and that there were no hazards, such evidence was
almost entirely broadly stated CT. 301, 326-328, 332-336, 340,
341. 345, 348-350) and not specific 4/ enough in terms of
numbers, distances, etc. to enable determination whether Cl) the
bolting present would have negated or lessened the hazards
detected by Inspector Haynes, C2) the cracks observed by the
Inspector were of no consequence, or C3) that the five cited
areas were not hazardous.
Suresh Desai, Respondent's Production Superintendent,
conceded that if an area is drurnmy and when scaled down pieces

!/ The testimony of Respondent's witness, Antonio Campos, was
particularly uncertain and self-contradictory. He acknowledged,
however, that the "company" taught that drurnminess can mean
looseness in the roof CT. 247-248).
425

come down from the separation, such is a "loose roof" area {T.
383-384). He also indicated that if an area is drummy but can't
be barred down, further inspection, including further sounding is
required CT. 384) to determine whether further bolting was
necessary CT. 384-385). Mr. Desai also conceded that whether a
roof bolt was providing some support would involve consideration
of various factors, including the "quality" of material being
supported, whether there was drumminess around a separation,
whether or not the area could be scaled down, and whether or not
air could get in and affect the strata CT. 408-409).
Mr. Desai, who examined the 5 cited areas after Inspector
issued the withdrawal order on February 12, 1987, was of the
opinion that there were no hazards at Points "A", "B", "C" and
"E". He did not recall seeing Point "D".
Mr. Desai acknowledged that there was a separation (crack)
at Point "A" CT. 326-328) and that separations indicate that
there is less adhesion of the roof CT. 380). He would not
concede, on cross-examination, however that such reduced adhesion
would "necessarily" increase the likelihood of the roof's falling
{T. 380), explaining:
"A. Why? Because you have to look at the separation, if
the bolts installed or any precautionary measures are taken
in terms of supporting the area with the remnant pillars
or the bolts or could be a 60 x 60 pillar, which would
support the area. so you have to use your own judgment."
CT. 380-381).

Respondent's Safety Supervisor, Tackett, conceded that there
was loose top at Point "E" CT. 295). Respondent's witness, Bruce
Yates, an electrician, as above noted, was a member of the
inspection party. He conceded that there was a "crack" at Point
"B", stating" ••• I know we didn't try to bar that one down
because it (was) so thick and there would be no way to pull
something down that heavy I would think" {T. 261). 5/
Legal Precedents and Conclusions
The safety standard involved here imposes the continuing
duty on the mine operator to examine ground conditions in its
potash mine and to take down or adequately support any loose
ground. Secretary v. Amax Chemical Corporation, supra.
In that
case, the Federal Mine Safety and Health Review Commission
5/ Mr. Yates' memory of events was not particularly clear
260, 262).

426

<259,

rejected any per ~ rule equating drumminess (detected in
sounding the roof) with "loose" ground, stating "The result of a
sounding test is an important factor, but is not necessarily
dispositive." The Commission enumerated other factors to be
considered in making a "loose ground" determination:
"The size of the drummy area and other possible explanations
for the drumminess must also be considered. Visible
fractures, sloughed material, "popping" and "snapping"
sounds in the ground, the presence, if any, of roof support,
and the operating experience of the mine or any of its
particular areas, are also relevant factors to be considered."
On the record in this matter, the only plausible explanation
for the drumminess detected is separation of the strata. While
there was bolting in the vicinity of the 5 areas (points)
described by Inspector Haynes in the Citation/Order, there was no
bolting in the drummy areas themselves. With respect to the size
of the areas involved, all were sufficient in weight to have
caused a fatality, i.e., 200 pounds to two tons, had a fall
occurred.
In addition, at all five points, visible separations,
cracks of sloughing were detected. This record is relatively
~land as to factors of operating experience, past or current,
which would materially affect the determination of whether a
hazard existed, or whether such was or wasn't an imminent danger.
As noted previously, herein, Respondent's miner training program
provides that a drummy sound usually, but not always, indicates a
separated or loose roof condition.
In summary, the evidence indicates that sounding at all five
cited locations produced drumminess, there was no bolting or
evidence of other support inside the actual drummy areas, the
size of the drummy areas was sufficient to cause fatalities, and
visible separations, etc., were present. In addition, the record
demonstrates varying degrees of exposure of miners to the danger
of a roof (ground) fall CT. 87-89, 94, 98, 102-103, 114-115, 217).
Inspector Kirk pointed out that these areas had not been
barricaded or dangered off CT. 440-441). Accordingly, it is
concluded that, in terms of the standard, ground conditions
existed on February 12, 1987, that created a hazard to persons
that were not taken down or supported before work or travel was
permitted in the affected areas. This constitutes the violation
as charged in the Citation/Order.
Imminent Danger and "Significant and Substantial" Considerations.
Inspector Haynes testified that he determined an imminent
danger existed on February 12, 1987, because there was a

427

"potential for fall of ground", meaning a fall of the roof CT.
69, 70, 89, 122-127). In terms of the immediacy of the threat,
Inspector Haynes gave this testimony:

"Q. Could and would that -- or would that reasonably
be likely to happen if you had permitted AMAX to continue
their operations without first stopping and withdrawing
the miners and correcting this condition?
A.
Yes. As a matter of fact, it was, in my estimation,
highly likely that it was going to happen."
CT. 140) .
In addition to the size of the affected areas (the potential
weight of a ground fall), and the exposure of miners thereto,
Inspector Haynes also indicated that his observation that there
was a weight shift occurring which Respondent was not staying
ahead of led to his determination that an imminent danger existed
CT. 122-128).
In this connection, the Inspector pointed out that
a roof bolting machine had been out of operation CT. 126-127).
It is noted that Supervisory Inspector Kirk confirmed Inspector
Haynes' opinion that Respondent was not staying ahead of the
weight shift CT. 217).
The likelihood of fatal injuries to
miners resulting from a fall ~/ has previously been discussed.
Although Inspector Kirk did not personally observe the cited
conditions on February 12, 1987, he agreed with Inspector Haynes
that an imminent danger existed which was caused by the hazards
described in the Citation/Order CT. 426-427, 439-440).
The term "imminent danger" is found in both the Federal Coal
Mine Health and Safety Act of 1969 and the Amendments thereto
which comprise the Federal Mine Safety and Health Act of 1977, 30
u.s.c. § 801 et seq., and the definition thereof currently found
in section 3(j) of the 1977 Act is for all intents and purposes
identical in both Acts, to wit:
"the existence of any condition or practice in a coal or
other mine
which could reasonably be expected to cause

21

6/ The Federal Mine Safety and Health Review Commission itself
pointed out in Secretary v. Halfway, Inc., 8 FMSHRC 8, at p. 13
(1986): "Our decisions have stressed the fact that roof falls
remain the leading cause of death in underground mines".
7/ By virtue of Section 102Cb)(4) of the 1977 Mine Act the
phrase "or other" was added after the work "coal" to expand the
Act's coverage to all mines.

428

death or serious physical harm before such condition or
practice can be abated." (emphasis added).
During the enactment of the 1977 Act, the Senate Committee
on Human Resources, made this statement:
"The Committee disavows any notion that imminent danger can
be defined in terms of a percentage of probability that an
accident will happen; rather the concept of imminent danger
requires an examination of the potential of the risk to
cause serious physical harm at any time.
It is the Committee's view that the authority under this section is
essential to the protection of miners and should be construed expansively by inspectors and the Commission." (Leg.
Hist. of the Federal Mine Safety & Health Act of 1977,
Act at 38). (emphasis added).
Under the 1977 Act, decisional emphasis seems to be on the
individual factual configurations involved rather than on
discrete tests and formulas for determining imminent danger.
See, for example, Secretary of Labor v. U.S. Steel Corporation, 4
FMSHRC 163 (1982). At this time, the Act's section 3(j)
definition appears to be the primary legal touchstone.
Evaluating the dangerous condition or practice - whether or not a
violation-in the perspective of continued mining operations, as
is required with S & S violations, also appears to be a prerequisite in determining the validity of an imminent danger order.
There also is a case for treating these as prerequisites: (1)
that the hazard (risk) foreseen must be one reasonably likely to
induce fatalities or injuries of a reasonably serious nature, and
(2) that such hazard or risk have an immediacy to it, that is, it
could come to realization "at any time." See C.D. Livingston, 8
FMSHRC 1006, 1013-1016 (1986).
It is concluded on the basis of the findings heretofore made
concerning the types of injuries (fatalities) which would
reasonably be induced by the occurrence of the hazard, and the
testimony relating to both the likelihood and immediacy of the
hazard, that an imminent danger resulted from the violation.
It
is also found that this violation was significant and substantial
since it created an imminent danger CT. 140, 145-149, 426-427).
Specifically, I find that the Petitioner has established the 4
elements of a significant and substantial violation, by
establishing Cl> the occurrence of an underlying violation of a
mandatory standard, (2) a safety hazard contributed to by such
violation, (3) that there was a reasonable likelihood that the
hazard will result in an injury, and (4) a reasonable likelihood
that such injury would be of a reasonably serious nature.
Mathies Coal Company, 6 FMSHRC 1 (January 1984).

429

Penalty Assessment.
Respondent Amax operates a medium-sized underground potash
mine which at material times had a payroll of approximately 248
employees and an annual tonnage of 2 million production tons CT.
9-11, 36-37, 50). Upon notification of the violation, Respondent
proceeded in good faith to promptly abate the violative
conditions CT. 6). During the pertinent 2-year period preceding
the subject violation, Respondent had a history of 91 prior
violations CT. 14; Ex. P-1). Payment of a penalty at any given
appropriate monetary level will not jeopardize Respondent's
ability to continue in business CT. 7).
The opinion of Inspector Haynes that only a moderate degree
of negligence was involved is found to be well-reasoned and not
otherwise rebutted in the record. The Inspector explained this
determination in his testimony:

"Q.

Why moderately?

A. Moderately negligent in that a problem in that area
in regard to ground and ground movement and ground control
was known.
However, if there's mitigating circumstances,
then the normal assignment is moderate negligence. And
the mitigating circumstance in my mind was that an attempt
was already in progress of getting a bolter for the area.
By mine plan and an attempt to adhere to that mine plan,
there was already an attempt and an ongoing attempt to
stay ahead of the weight shifts. Even though there was
a failure, the attempt was there and that, in my mind, was
the mitigating circumstance."
(T. 146-147}.
With respect to the gravity of the violation, I find no
basis in this record to discount Inspector Haynes' determination
that a high likelihood existed CT. 146) that the roof fall hazard
he observed on February 12, 1987, could happen, and that if it
did, a fatal injury would result if there were miners exposed to
the hazard. He estimated the weight range of such a fall to be
from 200 to 300 pounds at the least to up to two tons CT.
147-149). It has previously been concluded that the violation
in question caused an imminent danger and that the violation was
significant and substantial. It is concluded that this is a very
serious violation.
In view of the foregoing mandatory assessment
considerations, the $700 penalty sought by the Petitioner is
found appropriate and is here assessed.

430

ORDER
Citation/Order No. 2869304 is affirmed in all respects.
Respondent shall pay to the Secretary of Labor within 30 days
from the date hereof the sum of $700.00 as and for a civil
penalty.

~~~.e? a;,y:¥&-t:fi,
Michael A. Lasher, Jr.
Administrative Law Judge
Distribution:
Rebecca A. Siegel, Esq., Office of the Solicitor, U.S. Department
of Labor, 525 Griffin Street, Suite 501, Dallas, TX 75202
(Certified Mail)
Charles c. High, Jr., Esq., Kemp, Smith, Duncan & Hammond, P.O.
Box 2800, El Paso, TX 79990-2800 (Certified Mail)
James L. Dow, Esq., Dow & Williams, 207 West McKay, P.O. Box 128,
Carlsbad, NM 88221-0128 (Certified Mail)

/bls

431

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE ·
FALLS CHURCH, VIRGINIA

22041

MAR 2 7 1989

.
.
.
.
.
..

TERRY G. MILLER,
Complainant
v.
PEABODY COAL COMPANY,
Respondent

DISCRIMINATION PROCEEDING
Docket No. KENT 89-61-D
MADI CD 88-18
Camp #2

ORDER OF DISMISSAL
Before:

Judge Weisberger

Complainant filed a request on March 8, 1989, to withdraw
his complaint as stated: "I Terry G. Miller wish to withdraw the
105c complaint (Docket # KENT 89-61-D} that I filed against
Peabody Coal Co. in order that this matter may be settled. This
is in the best interest of Local 1802 of "The United Mine Workers
of America"."
Accordingly, based on the Complaint's request, the Complaint
is DISMISSED.

Avram Weisberger
Administrative Law Judge
(703) 756-6210
Distribution:
Mr. Terry G. Miller, Rt. 1, Box 110-B, Uniontown, KY 42461
(Certified Mail}
Eugene P. Schmittgens, Jr., Esq., Peabody Coal Company, 301 North
Memorial Drive, P. o. Box 373, St. Louis, MO 63166 <Certified
Mail}
dcp

432

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 2 7 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

:

CIVIL PENALTY PROCEEDING

:
:
:

Docket No. CENT 88-66-M
A.C. No. 41-02918-05509

v.

.: Ellinger Plant

SEVEN DAY CONCRETE, INC.,
Respondent

DECISION
Appearances:

Brian L. Pudenz, Esq., Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas, for
the Petitioner.

Before:

Judge Koutras
Statement of the Case

This is a civil penalty proceeding initiated by the petitioner against the respondent pursuant to section llO(a) of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 820Ca), seeking civil penalty assessments in the amount of
$2,680, for 16 alleged violations of certain mandatory safety
standards found in Part 56, Title 30, Code of Federal Regulations. The respondent filed an answer and notice of contest,
and pursuant·to notice issued on November 15, 1988, the case
was scheduled for a hearing on the merits with two other civil
penalty cases docketed for hearings during the term Tuesday,
February 28, 1989, through Thursday, March 2, 1989. All of
the cases originated from the Dallas Regional Solicitor's
Off ice, and the instant case was scheduled for hearing on
Thursday, March 2, 1989.
On Tuesday, February 21, 1989, while away from my office
on other hearings, my Secretary received a copy of a letter
addressed to the respondent by petitioner's counsel of record
(Michael H. Olvera), concerning a proposed settlement of the
case. Subsequently, Mr. Olvera telephoned my Secretary seeking a continuance of the hearing pending further consideration
of the proposed settlement by the parties. Upon my return to

433

my office ·on Friday, February 24, 1989, petitioner's counsel
was advised by telephone that the request for a continuance
was denied as untimely, and he was advised that the hearing
would proceed as scheduled and that the parties were expected
to appear. Counsel was also advised that the parties would
have an opportunity to present their settlement motion on the
record at the scheduled hearing, and that the petitioner had
the option of reassigning the case to the same counsel
assigned to the two cases which would be heard in Houston on
Tuesday and Wednesday, February 28 and March 1, 1989. Counsel
Olvera's written motion for a continuance was subsequently
received in my office on February 27, 1989, 4 days before the
scheduled hearing and while I was in route to Houston.
On Tuesday, February 28, 1989, prior to the commencement
of the hearing in one of the other cases, petitioner's counsel
Brian L. Pudenz presented me with a Settlament Agreement and a
Motion to Approve Settlement prepared by counsel Olvera in
this matter. Mr. Pudenz was advised that I would review the
proposal and motion that same evening, and that the hearing
scheduled for ·rhursday, March 2, 19 89, would be advanced to
Wednesday, March 1, 1989, at which time I would consider the
matter further and issue a bench ruling and decision with
respect to the proposed settlement. Mr. Pudenz was subsequently advised that after review of the settlement motion,
the settlement agreement, and the pleadings filed by the
parties, I would approve the settlement and render a bench
decision.
In view of my decision to advance the hearing date,
Mr. Pudenz was requested to contact the respondent's representative and advise him that in light of my approval of the
settla~ent, the respondent need not enter a personal appearance on Wednesday, March 1, 1989. Mr. Pudenz subsequently
informed.me that he contacted the respondent's representative
and advised him that he was not required to personally appear
at the rescheduled hearing regarding the settlement.
Discussion
On Wednesday, March 1, 1989, petitioner's counsel Pudenz
was afforded an opportunity to formally present the proposed
settlement for my consideration on the record, and he did so.
The citations, initial assessments, and the proposed settlement amounts are as follows:
Citation No.

Date

30 C.F.R.
Section

Assessment

Settlement

3061567
3061568
3061570

10/20/87
10/20/87
10/20/87

56.14001
56.14001
56.14001

$157.00
$157.00
$157.00

$157.00
$157.00
$157.00

434

3061573
3061574
3061575
3061577
3061578
3061579
3061580
3061661
3061662
3061664
3061665
3061667
3061668

10/20/87
10/20/87
10/20/87
10/20/87
10/20/87
10/20/87
10/20/87
10/20/87
10/20/87
10/20/87
10/20/87
10/20/87
10/20/87

56.11002
56.11001
56.14007
56.14001
56.12006
56.14001
56.12032
56.14001
56.14003
56.14001
56.14001
56.14001
56.9087

$157.00
$157.00
$157.00
$157.00
$241.00
$157.00
$241.00
$157.00
$157.00
$157.00
$157.00
$157.00
$157.00

$157.00
$157.00
$157.00
$157.00
$241.00
$157.00
$241.00
$157.00
$157.00
$157.00
$157.00
$157.00
$157.00

In the course of my bench decision, I took note ·of the
fact that the proposed settlement disposition of this case
requires the respondent to pay the full amount of the initial
proposed civil penalty assessments for each of the violations
in question, and that the respondent agreed to withdraw its
notice of contest. After review of the pleadings, arguments,
and submissions in support of the motion to approve the
proposed settlement, including the available information of
record with respect to the six statutory civil penalty
criteria found in section llO(i) of the Act, I issued a bench
ruling granting the motion, and a bench decision approving the
settlement as reasonable and in the public interest. My bench
decision in this regard is herein REAFFIRMED, and the motion
IS GRANTED, and the settlement IS APPROVED.
I take note of the fact that the respondent has remitted
a partial payment in the amount of $670 to the petitioner in
partial payment of the settlement, and that it has agreed to
remit and pay the remaining amounts in accordance with a payment schedule agreed to by the parties. The remaining amount
of $2,010, will be paid by the respondent in 3 monthly installments of $670, paid on the second day of each month, beginning
April 2, 1989, and ending June 2, 1989. Payments are to be
made by cashier's or certified check made payable to the Mine
Safety and Health Administration, U.S. Department of Labor,
and they are to be mailed to the Office of Assessments, Mine
Safety and Health Administration, 4015 Wilson Boulevard,
Arlington, V.A 22203.
ORDER
The respondent IS ORDERED to pay the agreed-upon civil
penalty assessments in the aforementioned amounts, and in
accordance with the aforementioned payment schedule agreed to
by the parties. This decision will not become final until

435

such time as full payment is made by the respondent to the
petitioner, and I retain jurisdiction in this matter until
payment of all installments are remitted and received by the
petitioner.
In the event that the respondent fails to make full payment, or otherwise fails to comply with the terms of the
settlement, petitioner is free to file a motion seeking appropriate sanctions or further action against the respondent,
including a reopening of the case.
IT IS FURTHER ORDERED that the petitioner inform the
Commission when the respondent has fully complied with this
order, including confirmation that full compliance by the
respondent has been achieved. Upon receipt of this information, this case will be ripe for dismissal.

h..~u~
Administrative Law Judge

Distribution:
Brian L. Pudenz, Michael ff. Olvera, Esqs., Office of the
Solicitor, U.S. Department of Labor, 525 Griffin Street,
Suite 501, Dallas, TX 75202 (Certified Mail)
Edward F. Taylor, President, Marvin Meier, Vice-President,
Seven Day Concrete, Inc., P.O. Box 996, Angleton, TX 77515
(Certified Mail)
/f b

436

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 29 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

v.

.
.
.

CIVIL PENALTY PROCEEDING
Docket No. WEVA S8-214
A.C. No. 46-01455-03702
Osage No. 3 Mine

CONSOLIDATION COAL COMPANY,
Respondent
DECISION
Appearances:

Before:

Anita D. Eve, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for the Secretary of Labor
(Secretary); Michael R. Peelish, Esq.,
Pittsburgh, Pennsylvania, for Respondent
Consolidation Coal Company (Consol).

Judge Broderick

STATEMENT OF THE CASE
The Secretary seeks penalties for three alleged violations
of mandatory safety standards, which were charged in separate
withdrawal orders issued under section 104(d)(2) of the Act on
January 15, 1988, January 29, 1988 and February 12, 1988. Each
order alleged that the violation cited was significant and
substantial, and that it resulted from the unwarrantable failure
of Consol to comply with the safety standard involved. Consol
denies that the violations occurred, and asserts that if
violations are established they were neither significant and
substantial, nor were they the result of its unwarrantable
failure.
Pursuant to notice, the case was called for hearing in
Morgantown, West Virginia, on November 15, 1988. Ken J. Fetsko
testified on behalf of the Secretary; Daniel Serge,
William A. Kun, William Keith Fox, and Larry Allen Bragg
testified on behalf of Consol. Both parties have filed
post-hearing briefs. I have considered the entire record and the
contentions of the parties, on the bases of which I make the
following decision.

437

FINDINGS OF FACT AND CONCLUSIONS OF LAW
1.

FINDINGS COMMON TO ALL VIOLATIONS

At all times relevant to this proceeding, Consol was the
owner and operator of an underground coal mine in Osage, west
Virginia known as the Osage No. 3 Mine. The mine has products
which enter interstate commerce. Osage is a large mine with an
annual production of more than 800,000 tons of coal. Consol is a
large operator and annually produces more than 10 million tons of
coal. Consol had 503 violations over 472 inspection days in the
24 month period prior to the issuance of orders 2707304 and
2707314. It had 480 violations over 456 inspection days in the
24 month period prior to the issuance of order no. 3104904. This
history of prior violations is not such that penalties otherwise
appropriate should be increased because of it. The assessment of
penalties will not affect Consol's ability to continue in
business. Each of the cited conditions was abated promptly and
in good faith after the contested orders were issued.
2.

ORDER NO. 2707304

On January 15, 1988, Federal mine inspector Ken Fetsko
issued an order under section 104Cd) of the Act, in which he
alleged that a belt transfer drive was inadequately guarded to
prevent persons from contacting the moving roller. There was a
chain link guard in front of the drive which had been raised
approximately 21 inches apparently to change perma-lube
cannisters on the belt drive motor. The raised guard was
attached to a J-hook. When the inspector arrived at the area,
the belt was started up to resume production. A light coating of
coal dust was present on the surface of the guard. The drive was
located on a travel way. The mine floor in the area was damp.
The hazard cited in the order was the possibility of a person
contacting the roller: the chain and the motor themselves did
not have unguarded moving parts. The roller was set back
approximately 24 inches from the chain guard and was at an angle
away from the guard.
30 C.F.R. § 75.1722(a) provides in part that" • • • exposed
moving machine parts which may be contacted by persons, and which
may cause injury to persons shall be guarded." Although I
believe it is unlikely that a person could accidentally put his
hand through the raised guard and come in contact with the
roller, I conclude that such an event "may" occur. Therefore, I
conclude that a violation of 30 C.F.R. § 75.1722Ca) has been
established.
To establish that a violation is properly designated
significant and substantial, the Secretary must show that it

438

contributes to a measure of danger to safety, and that there is a
reasonable likelihood that the hazard contributed to will result
in an injury of a reasonably serious nature. Mathies Coal Co., 6
FMSHRC 1 (1984). The evidence in this record does not establish
the likelihood that the violation will result in injury, because
of the position and location of the roller behind the raised
guard.

A violation is caused by unwarrantable failure if the
evidence establishes that it resulted from the mine operator's
aggravated conduct constituting more than ordinary negligence.
Emery Mining Corporation, 9 FMSHRC 1997 (1987). Although
management personnel were present when the belt was reactivated
with the guard partially raised, there is no evidence that they
were aware of the raised guard, nor can I conclude that their
conduct was reckless, inexcusable, or otherwise aggravated with
respect to the violation.
Therefore, I conclude that the Secretary improperly
characterized the violation was significant and substantial, and
improperly determined that it resulted from Consol's
unwarrantable failure.
The violation was not serious, was the result of negligence,
and was abated in good faith.
I conclude that a penalty of $75
is appropriate for the violation.
3.

ORDER NO. 3104904

On February 12, 1988, Inspector Fetsko issued a 104(d)(2)
order, alleging a violation of 30 C.F.R. § 75.523 because the
deenergizing device on a continuous miner was disconnected and
lying on the deck of the miner. The miner was being operated
just prior to the issuance of the order. The evidence clearly
establishes that the "panic bar" on the deenergizing device had
come loose or had been disconnected and was lying in the deck in
the operator's compartment of the miner. The inspector concluded
that it had been there for some time because of rust on the bar
and the fact that part of it was covered with coal dust. The
miner operator, however, testified that he checked the panic bar
at the beginning of the shift and it was attached. He also
tested it and it effectively shut off the power.
He began
operating the miner, cutting rock and coal from the top for an
overcast. After a short time, the conveyor on the miner became
inoperative, and the miner was shut down. It was not operated
again before the order was issued. The miner operator did not
check the panic bar after he began cutting the coal and rock. I
accept the miner operator's testimony as truthful and accurate,
and therefore conclude that the panic bar was connected and
operative at the beginning of the shift.

439

30 C.F.R~ § 75.523 requires that electric face equipment be
provided with a device that will quickly deenergize the tra1Tu11ing
motors of the equipment in the event of an emergency. Although
the miner operator testified tha~ he customarily deenergized his
miner by turning off the switch and never used the panic bar
located below his left elbow, I conclude that the standard
requires· that the panic bar be attached and operative. The panic
bar enables the operator to deenergize the motor with his knee or
elbow even though both hands may be occupied with the controls.
Therefore, I conclude that the evidence establishes a violation
of 30 C.F.R. § 75.523.
Inspector Fetsko concluded that the violation was
significant and substantial because it was reasonably likely that
crushing injuries would occur as a result of the continuous miner
striking a worker because of failure to deenergize the miner.
These conclusions, however, failed to consider the other
deenergizing devices on the miner, including the on-off switch,
and the foot pedal which runs the tramming motor. I conclude
that the Secretary failed to establish that there was a
reasonable likelihood that the hazard he described would result
in a serious injury.
I credit the miner operator's testimony that the panic bar
arm was in place and operated properly at the beginning of his
shift. There is no evidence that Consol knew that the arm was
disconnected prior to the time the order was issued. Therefore,
the Secretary has not established that the violation resulted
from aggravated conduct constituting more than ordinary
negligence.
The violation was moderately serious, and resulted from
moderate negligence. It was abated in good faith.
I conclude
that $100 is an appropriate penalty for the violation.
4.

ORDER NO. 2707314

On January 29, 1988, Inspector Fetsko issued a section
104(b) order charging a violation of 30 C.F.R. § 75.1105 because
an enclosed pump house was not ventilated to the return air
course. The pump was enclosed in a fireproof cinder block
structure with a metal door. There was no tubing in place to
vent the pump, which was in operation at the time the order was
issued. The inspector testified that "l/21", C"a fireboss
date"), was marked on the door. He further testified that John
Mogus, the foreman told him on January 29 that the pump housing
was built a week previously. Mogus was not called as a witness.
The violation was abated by installing a vent tubing from the
pump housing through an outby permanent stopping, across a belt

440

entry to a return aircourse. Consol's safety director, William
Kun, testified that he was in the area with Inspector Fetsko on
January 27, and that the pump in question was not housed at that
time. He further testified that the pump was intended to be a
temporary one and to be move~ up-as the work advanced. The pump
was a large Gorman pump, and required four people to move it.
Condol had a substantial problem with water in the area. It had
a number of small sump pumps in the entry, in addition to the
large Gorman pumps. All of the latter were housed in fireproof
structures; none 6f the former were. All of the housed Gorman
pumps, except the one cited in the order, were vented to the
return aircourse.
30 C.F.R. § 75.1105 requires, inter alia, that "permanent
pumps shall be housed in fireproof structures or areas. Air
currents used to ventilate structures or areas enclosing
electrical installations shall be coursed directly into the
return."
I conclude that the pump which was the subject of the order
involved herein was a permanent pump. Since the air ventilating
the pump was not coursed directly into return air, a violation of
the standard has been established.
The Inspector testified that the heat generated by the pump
motor could cause smoke which would travel up into the
construction section and on up through the main line where miners
were working. He concluded that there was a reasonable
likelihood that injury or illness could result from the
violation, but he also seemed to agree that something would have
to be wrong with the pump or the motor to cause the smoke. There
is no evidence that at the time the order was issued, the pump or
pump motor were defective in any way. I conclude that the
Secretary failed to establish that there was a reasonable
likelihood that a serious injury would result from the violation.
I am persuaded that the pump had been housed in the
permanent fireproof structure for some days prior to the issuance
of the order.
I do not accept Consol's contention that this was
done inadvertently. Management was clearly aware (Foreman Mogus)
that the air ventilating the pump was not being coursed into the
return. I conclude that the violation resulted from Consol's
aggravated conduct consisting of more than ordinary negligence.
Therefore, I conclude that the Secretary improperly
characterized the violation as significant and substantial, but
properly determined that it resulted from unwarrantable failure.

441

The violation was moderately serious, was the result of
aggravated negligence, and was abated in good faith. I conclude
that a penalty of $500 is appropriate for the violation.
_ORDER
Based on the above findings of fact and conclusions of law,
IT IS ORDERED:
1. Order Na. 2707304 is MODIFIED to a section 104(a)
citation. The special findings contained in the order that the
violation was significant and substantial, and resulted from
unwarrantable failure are not sustained.
2. Order No. 3104904 is MODIFIED to a section 104(a)
citation. The special findings contained in the order that the
violation was significant and substantial, and resulted from
unwarrantable failure are not sustained.
3. Order No. 2707314 is AFFIRMED, including its finding
that the violation resulted from Consol's unwarrantable failure.
However, the finding that the violation was significant and
substantial is not sustained.
4. Consol shall, within 30 days of the date of this
decision, pay the sum of $675 as civil penalties for the
violations found herein.
~·~/
,
.
,
./1
...
,.·¥)1:n-.',...,:.:_.,,,.....te/t!
·t.J/v:/LL--;:. . ./ I 1;_ ,..
.

I

4~·,.

J"

/

;

,//

c.-· '-'"- ,·

James A. Broderick
Administrative Law Judge

Distribution:
Anita D. Eve, Eaq., U.S. Department of Labor, Office of the
Solicitor, 3535 Market Street, Philadelphia, PA 19104 (Certified
Mail)
Michael R. Peelish, Esq., Consolidation Coal Company, 800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
slk

442

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAR 2 9 1989

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

..: CIVIL PENALTY PROCEEDING
:
:

..

v.

Docket No. LAKE 88-134-M
A.C. No. 11-02842-05503
Pinkstaff Plant Mine

ALLENDALE GRAVEL COMPANY,
Respondent
DECISION
Appearan,ces:

Miguel J. Carmona, Esq., Office of the
Solicitor, U.S. Department of Labor, Chicago,
Illinois, for the Petitioner.

Before:

Judge Koutras
Statement of the Case

This is a civil penalty proceeding initiated by the petitioner against the respondent pursuant to section llOCa> of
the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 820(a) seeking a civil penalty assessment in the amount of
$42, for an alleged violation of mandatory safety standard
30 C.F.R. § 56.18002. The respondent filed an answer and
notice of contest, and the matter was scheduled for hearing in
Evansville, Indiana, along with several other cases during the
hearing term March 8-9, 1989. Petitioner's counsel advised me
that the parties agreed to a proposed settlement of the case,
and he was afforded an opportunity to present the motion and
supporting arguments on the record at the conclusion of
another hearing held in Evansville on March 8, 1989.
Issue
The issue in this case is whether or not the respondent
violated the cited mandatory safety standard, and if so, the
appropriate civil penalty assessment to be made for the violation, taking into account the civil penalty assessment
criteria found in section llO(i) of the Act.

Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, ·
Pub. L. 95-164, 30 u.s.c. § 801 et seq.

u.s.c. § 820(i).

2.

Section llOCi) of ~he 1977 Act, 30

3.

Commission Rules, 29 C.F.R. § 2700.l et seq.
Discussion

Section 104(a) "S&S" Citation No. 3260277, issued on
April 20, 1988, cites a violation of mandatory safety standard,
30 C.F.R. § 56.18002, and the cited condition or practice
states as follows:
Records were not provided to show that a
competent person was making an examine (sic) of
the work areas on a daily shift basis. There
was no form provided to show that anyone had
examined the work areas. A condition which
could have adversely affected safety was cited
during this inspection. There was no ground
mat at the electrical control switches.
Petitioner's counsel confirmed that the parties have
agreed to a proposed settlement of this case, and that the
respondent has agreed to pay a civil penalty assessment in the
amount of $30, in satisfaction of the violation in question.
In support of the slight reduction of the initial civil
penalty assessment made in this case, petitioner's counsel
asserted that the gravity of the violation was moderate, and
that the respondent exercised a moderate degree of negligence
in that it knew or should have known that work shift examinations were r~quired to be recorded and records kept.
Counsel
agreed that it was possible that the shift examinations were
in fact made, and that the violation only concerns a failure
to record the results of the examination.
Petitioner's counsel stated that the respondent is a very
small operator with 5,506 annual work hours, and that it has
no assessed civil penalty violations for the 24-month period
preceding the issuance of the citation in question. Counsel
stated further that in view of its small size, the respondent
believed that it was not required to maintain the examination
records in question. Counsel confirmed that the violation was
timely abated in good faith by the respondent, and I take note

444

of the fa~t that the citation termination notice reflects that
the mine superintendent is examining the work areas and recording the examinations in a log book.
Concl.usion
After careful review and consideration of the pleadings,
and arguments in support of the proposed settlement of this
case, I conclude and find that the proposed settlement disposition is reasonable and in the public interest. Accordingly,
pursuant to 29 C.F.R. § 2700.30, the settlement IS APPROVED.
ORDER
Respondent IS ORDERED to pay a civil penalty in the amount
of $30 in satisfaction of the citation in question within
thirty (30) days of the date of this decision and order, and
upon receipt of payment by the petitioner, this proceeding is
dismissed.

.ff~Ko<dr~
Administrative Law Judge

Distribution:
Miguel J. Carmona, Esq., Office of the Solicitor, U.S.
Department of Labor, 230 South Dearborn Street, 8th Floor,
Chicago, IL 60604 (Certified Mail)
Mr. James E. Litherland, President, Allendale Gravel Company,
Inc., R.R. 1, Allendale, IL 62410 (Certified Mail)

/f b

445

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

HAR 3 0 1989

ARNOLD SHARP,

DISCRIMINATION PROCEEDING
Complainant

v.

Docket.No. KENT 89-45-D
MSHA Case No. PIKE CD Bff-18

BIG ELK CREEK COAL COMPANY,
INC. I
Respondent
ORDER OF DISMISSAL
Before:

Judge Koutras

Mr. Sharp's request of March 27, 1989, to withdraw his
complaint in this matter IS GRANTED, and this case IS DISMISSED •
. I

~)~'d_,L/L~A
a j:;{V'-:iz;_~
<.teorge A\.- Koutras
Administrative Law Judge
Attach.TUent
Distribution:
Mr. Arnold Sharp, General Delivery, Bulan, KY 41722
(Certified Mail)
Edwin s. Hopson, Esq., Wyatt, Tarrant & Combs, 2600 Citizens
Plaza, Louisville, KY 40202 (Certified Mail)
/fb

446

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 3 0 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

..
.

CIVIL PENALTY PROCEEDINGS
Docket No. LAKE 88-127-M
A. C. No. 11-01657-05506

v.
TUSCOLA STONE COMPANY,
Respondent

.
.

Docket No. LAKE 89-26-M
A. C. No. 11-01657-05508
Tuscola Stone Company

DECISION
Appearances:

Before:

Miguel J. Carmona, Esq., Office of the
Solicitor, U.S. Department of Labor, Chicago,
Illinoi$ for Petitioner;
Daniel P. Foltyniewicz, Risk Manager, Tuscola
Stone Company, Elgin, Illinois for
Respondent.

Judge Melick

The~e cases are before me upon the petitions for civil
penalties filed by the Secret~ry of Labor pursuant to section
105Cd) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c § 801 et seq., the "Act, 11 charging the Tuscola Stone
Company (Tuscola) with two violations of regulatory standards.
The general issue before me is whether Tuscola violated the
cited regulatory standards and, if so, the appropriate civil
penalty to be assessed in accordance with section llOCi) of
the Act.

Citation No. 3260039 alleges a "significant and
substantial" violation of the mandatory standard at
30 C.F.R. § 56.9003 and charges as follows:
The service brakes on the 50 Euc haul truck
# MEOl are not adequate to stop and hold the truck
on the inclines and declines being traveled in the
pit. The service brakes were checked with the haul
unit loaded and empty and in neither check would
the service brakes stop and hold the haul t~uck.
The truck is to be removed from service until the
brakes are repaired. The haul roads being traveled

447

are narrow and steep, with a drop off on one or
both sides.
The standard at 30 C.F.R. § 56.9003 requires that
"powered mobile equipment shall be provided with adequate
brakes."
Tuscola does not dispute the testimony of Inspector Bill
Henson of the Federal Mine Safety and Health Administration .
(MSHA) in support of this violation nor does it dispute his
gravity and "significant and substantial" findings.
Henson testified that during the course of his inspection of
the Tuscola limestone multi-bench open pit mine on
March 2, 1988, he traveled to the loading area of the pit in
the cited Euc #MEOl truck. The truck was loaded and as it
started down a decline the driver was asked to apply its
service brakes. The brakes were applied but the truck
failed to stop and continued down the decline and partly up
the next incline traveling 75 to 100 feet.
In another test
the brakes were applied on the decline with an unloaded truck.
The brakes still did not hold and the truck continued to
travel 50 to 100 feet.
The ramps in the area in which the cited truck was
operating were only 20 to 25 feet wide--wide eriough to allow
only one of these large trucks to pass at a time--and up
150 feet high.
Inspector Henson observed that other trucks
including 3/4 ton service vehicles and pick-up trucks were
operating in the ramp area and he opined that it was highly
likely that the haul truck in the cited condition~ weighing
about 100 tons fully loaded, would drive into another vehicle
or pass over the side of the roadway and overturn. He also
observed that the truck was used on a daily basis thereby
increasing the likelihood of a fatal accident. Under the
circumstances the violation is proven as charged. It is also
proven that the violation was serious and "significant and
substantial". Secretary v. Mathies Coal Company, 6 FMSHRC 1
(1984).

to

Henson also opined that the violation was the result of
high operator negligence. The driver of the cited truck
informed Henson that an effort had been made to adjust the
brakes but was unsuccessful and that he knew the brakes were
not working properly. The mechanic also informed Henson that
he had tried to adjust the brakes but had been successful in
adjusting only one of the four brakes. He told Henson that
the other brakes were either "frozen" or were

448

"self-adjusting". In any event the truck was returned to
service with three of the four ~ervice brakes not
functioning.
Tuscola maintains that it should not be charged with
negligence since neither the mechanic nor the truck driver
informed any management personnel of the defective brakes or
that the truck had been returned to service without the
brakes having been properly adjusted. Under certain
circumstances a mine operator may in any event be held
responsible for the negligence of its rank and file employees.
See Secretary v. Southern Ohio Coal Co., 4 FMSHRC 59 (1982);
Secretary v. Old Dominion Power Co., 6 FMSHRC 1886 (1984).
It may reasonably be inf erred from the evidence in this case
that Tuscola failed to exercise proper supervision of its
employees, failed to implement procedures for reporting
unsafe equipment and failed to have appropriate disciplinary
procedures in effect lt the time of the cited violation for
employees who failed to report unsafe conditions. Indeed,
Tuscola management did not even inquire of the truck driver
until almost a year after the incident as to why he failed
to report the inadequate brakes and there is no evidence that
any discipline was taken against him. Accordingly even in
the absense of ev~dence of direct management knowledge of the
defective brakes I find that·the violation was the result of
operator negligence.
Citation No. 3260040
Citation No. 3260040, as amended, alleges a violation of
the regulatory standard at 30 C.F.R. § 56.9002 and charges as
follows:
The parking brake on the 50 ton Euc haul truck
#MEOl is not operative. The truck was checked
empty on a slight grade. The truck is being used to
haul shot rock from the pit benches to the primary
stockpile. The hand brake (dump brake) on this
haul unit is also inoperative.
30 C.F.R. § 56.9002 provides that "equipment defects
affecting safety shall be corrected before the equipment is
used."
Inspector Henson conceded at hearing that the test he
performed on the parking brake in this case i.e. attempting
to stop a moving truck with the parking brake, was not the

449

"standard test" used by MSHA.· He further conceded that
parking brakes are not designed'to bring a moving haul truck
to a stop. Under the circumstances I cannot find that the
test utilized by Henson in this case is an appropriate test
to determine the adequacy of the parking brake. Thus that
part of the citation charging Tuscola with having inadequate
parking brakes on the haul truck must be vacated.
The citation also charges however that the hand brake
was inadequate. It is not disputed that the hand brake is in
fact designed to bring a moving truck such as the cited truck
to a halt.
It is also not disputed that the cited truck
failed to stop upon application of the hand brake. Under the
circumstances the violation is proven as charged.
Henson opined that the violation was also "significant
and substantial". He considered it "reasonably likely" that
the inadequate hand brake could contribute to an accident.
In particular he noted that the truck driver would most
likely be struck by the moving truck while dismounting after
parking and application of the hand brake. There is no
dispute that the injuries to the truck driver would be
serious if struck by the truck. This evidence is ·not
disputed and I agree that the violation was serious and
"significant and subst~ntial".
Henson also found the operator to be chargeable with
high negligence. For the reasons previously noted in support
of the negligence findings under Citation No. 3260039, I also
find the operator negligent with respect to the instant
violation.
In asses~ing civil penalties in this case I have also
considered that the violations were abated in accordance with
the Secretary's directions, that the operator is small in
size and that the operator has a minimal history of
violations. Accordingly I find the following civil penalties
to be appropriate: Citation No. 3260040-$100;
Citation No. 3260039-$300.

450

.,ORDER
The Tuscola Stone Company is hereby directed to pay
civil penalties of $400 within 30 days of date of this
decision.

Admini
( 703)

'. ick
rative

l6-6261

Distribution:
Miguel A. Carmona, Esq., Office of the Solicitor, U.S.
Department of Labor, 230 South Dearborn Street, Chicago, IL
60604 (Certified Mail)
Daniel P. Foltyniewicz, Risk Manager, Tuscola Stone Company,
R.R. 1, P.O. Box 184, Tuscola, IL 61953 (Certified Mail)
nt

451

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 3 0 1~89
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

v.
METTIKI COAL CORPORATION,
Respondent

.
.

CIVIL PENALTY PROCEEDING
Docket No. YORK 88-37
A. C. No. 18-00621-03633'

:

.

Mettiki Mine

DECISION
Before:

Judge Melick

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to
section 105Cd) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 801 et seq., the "Act," charging the
Mettiki Coal Corporation CMettiki) with one violation of the
regulatory standard at 30 C.F.R § 75.1400-4. The issue
before me is whether Mettiki violated the cited regulatory
standard and, if so, the appropriate civil penalty to be
assessed in accordance with section llOCi> of the Act.
Citation No. 3115919, issued pursuant to section 104(a)
of the Act alleges a "significant and substantial" violation
and charges that: "The results of the daily inspection of
the hoisting equipment at A-portal was [sic] not recorded for
4-15-88, the hoist was inspected on 4-14-88 and then on
4-16-88.".
The cited standard provides as follows:
At the compietion of each daily examination
required by § 75.1400, the person making the
examination shall certify, by signature and date,
that the examination has been made. If any unsafe
condition is found during the examinations required
by § 75.1400-3, the person conducting the
examination shall make a record of the condition
and the date. Certifications and records shall be
retained for one year.
In a motion to dismiss filed February 16, 1989, Mettiki
argued, inter alia, that there was no violation on

452

April 15, 1988, of 30 C.F.R~ .§ 75.1400~4 (requiring
examinations to be recorded). because no examina.tion had been
performed on April 15, 1988. Mettiki notes that
section 75.1400-4 is a recording regulation which requires
that after a daily hoist examination is performed, the
results of that examination must be recorded. .Me.ttiki
further obser~es that the Secretary's regulations imposed two
distinct require~ents on a mine operator:
(1) an obligation
to examine and, (2) an obligation to record examinations
made.
I agree with Mettiki's position herein.
Clearly the
Secretary's regulations concerning hoisting and man-trips
(Sub-Part 0) have separate and distinct requir.aments--one for
daily examinations under section 75.1400-3 and another for
recordation of such daily examinations under section
75.1400-4. The latter standard does not in itself require a
daily examination but rather requires recordation following
an examination. Since it is not disputed that no examin~tion
was performed on April 15, 1988 (Mettiki arguing that none
was required under the law) a condition precedent to a
violation of 30 C.F.R § 1400-4 did not exist. See Secretarv
v. Dako Corporation, 10 FMSHRC 1259 (1988) (ALJ).
Accordingly there was no violation as charged.

Under the circumstances Mettiki'a Mot'on to Dismiss is
3ranted and Citation No. 3115919 is vacate .•

Ju:lge
Distribution:
Judith L. Horowitz, Esq., Office oE the Solicitor, U.S.
Department of Labor, Room 14480 Gateway Building, 3535 Market
Street, Philadelphia, P~ 19104 (Cer~ified Mail)
Susan E. Chetlin, Esq., Crowell & ~orinq, 1001 Pennsylvania
Ave., ~W, Wa3hington, D.C.
20004-2505 (Certified Mail>
nt

453

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 3 0 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

v.

...

..
.
..
:

ARNO SAND COMPANY,
Respondent

CIVIL PE~ALTY PROCEEDING
Docket. No. SE 88-55-M
A.C. No. 31-01585-05502
Highsmith Pit

.
:

DECISION
Appearances:

Before:

Michael K. Hagan, Esq., Office of the
Solicitor, Department of Labor, Atlanta,
Georgia for Petitioner;
George A. Arno, President, Arno Sand Company,
Linden, North Carolina, for Respondent.

Judge Melick

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to section
105Cd) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801, et seq., the "Act," charging the Arno Sand
Company (Arno) with two violations of regulatory standards.
The general issue before me is whether Arno violated the
cited regulatory standards and, if so, whether those
violations were of such a nature as could significantly and
substantially contribute to the cause and effect of a mine
safety or health hazard, i.e. whether the violations were
"significant and substantial".
Citation No. 2859775 alleges a "significant and
substantial" violation of the regulatory standard at
30 C.F.R. § 56.9003 and charges as follows:
The Clark 75 front-end loader being used to load
sand was being operated without brakes. The brake
caliper on left front wheel was bursted [sic].
The cited standard requires that "powered mobile
equipment be shall provided with adequate brakes."
There is no dispute in this case that the Clark 75
.Eront .... end loader was indeed without adequate brakes when

454

cited on November 12, 1987. The left front brake caliper was
admittedly }Jroken and, upon later examination, the brake pads
were found to be worn down almost to the metal. According to
Inspector Ron Lilly of the .FederaL,M.ine Safety and Health
Administration, CMSHA), Jilnmy Arne>-;' the front end loader
operator, told him at the ou1:set of the inspection that the
brakes were in good shape but when asked to perform a test on
the brakes, admitted that the brakes would not stop the
loader. Arno also admitted to Inspecto+ Lilly that he had
loaded a truck with the loader that morning.
By way of defense, George Arno, former owner of the Arno
Sand Company stated that there was no evidence in this case
to show that the front-end loader was being operated at the
time of the citation.
In this regard Jimmy Arno testified
that he had moved the loader that day only for the purpose of
repairing the back-up alarm. Jimmy Arno also testified, that
the last time he had used the front-end loader it had had
brakes. He also testified however that he did not know when
the brakes went out because he did not use the brakes. This
testimony is internally inconsistent and conflicts with the
earlier admission to Inspector Lilly. I therefore can give
this testimony but little weight. Accordingly I do not find
the proffered defense to be credible.
In addition at the time of his inspection on
November 12, 1987, Inspector Lilly found the cited front-end
loader with the motor running. The loader had admittedly not
been tagged out to identify it has having been removed from
service and Jimmy Arno admitted that he drove the loader that
morning for the purpose of obtaining a "piece of wire" from
the trailer. It is also apparent that the front-end loader
had been used without adequate brakes on prior occasions
since the brake pads had admittedly been worn nearly to the
metal. Under the circumstances, it is clear that the
violation is _proven as charged.
·
Since the loader had not been removed from service by
tagging out or other similar procedure the violation was
also "significant and substantial". The testimony of
Inspector Lilly in this regard is undisputed. Lilly
observed that the cited loader weighed 20 tons. He
considered it highly likely that other vehicles would be
struck by this loader because it had to drive down a grade
into the pit where other traffic from other mine operators
were operating. See Mathies Coal Co., 6 FMSHRC 1 (1984).
Inspector Lilly found Arno chargeable with "moderate"
negligence. It may reasonably be inferred from the evidence

455

that Jimmy Arno had been operating the loader at a time when
the brakes were clearly deficient. When considering this
in conjunction with the related citation for failing to
report this brake defect in accordance the regulatory
standard at 30 C.F.R. § 56.~001-it is apparent that the
operator was indeed negligent in failing to establish and
maintain appropriate procedures for reporting equipment
defects. See Secretary v. Southern Ohio Coal Co.,
4 FMSHRC 59 Cl982)i Secretary v. Old Dominion Power Co.,
6 FMSHRC 1886 (1984).
Citation No. 2859825 alleges a violation of the standard
at 30 C.F.R. § 56.9001 and charges that "the defect on the
Clark 75 front-end loader had not been recorded." The cited
standard requires in part as follows:
Equipment-defects affecting safety ~hall be
reported to, and recorded by, the mine operator.
The record shall be maintained at the mine or
nearest mine off ice for at least six months from
the date the defects are recorded. Such records
shall be made available for inspection by the
Secretary of Labor or his duly authorized
representative.
It is not disputed in this case that no records had been
prepared concerning the cited defective brakes. Jimmy Arno
conceded that he had not even orally informed his father
about the worn out brake pads and broken brake caliper.
Indeed Jimmy Arno admitted that he had never even seen a
record concerning machine maintenance at the mine.
George Arno also testified that he did not keep any such
records except repair orders and bills. Under the
circumstances the violation is proven as charged.
George Arno testified that he had no knowledge of MSHA
record keeping requirements for equipment defects. Inasmuch
as this mine was a very small operation and apparently had
not been subject to prior inpections I find it chargeable
with moderate negligence in regard to this violation.
Considering the small size of the operator, the absence
of any history of violations and the apparent abatement I
find that the following civil penalties are appropriate:
Citation No. 2859775 $50, Citation No. 2859825 $10.

456

ORDER

I
The Arno Sand Company is hereby ordered to pay civil
penalties of $60 within 30 qays-of the date ofI

'\
!/'A-/ \
I)

hi~ deci~ion.

jt .

..,~_,v· ./\~

I

\

ary Mel~ck
dn1inis t a ti ve Lawi.. udge
(703) 75 -6261

Distribution:
Michael K. Hagan, Esq., Office of the Solicitor, U.S.
Department of Labor, Room 339, 1371 Peachtree Street, N.E.,
Atlanta, GA 30367 (Certified Mail)
Mr. George A. Arno, Route 1, Box 80, Linden, NC
(Certified Mail)
nt

457

28356

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 311989
CONSOLIDATION COAL COMPANY
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

..
...
.
.
.:
.
.

CONTEST PROCEEDING .
Docket No. WEVA 88-184-R
Citation No. 2949890; 3/1/88
Ireland Mine
Mine ID 46-01438

CIVIL PENALTY PROCEEDING
Docket No. WEVA 88-209
A. C. No. 46-01438-03730

v.
:
CONSOLIDATION COAL COMPANY,
Respondent

.
.
.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
.
ADMINISTRATION CMSHA),
ON BEHALF OF DAVID P. CLARKE,
.
Complainant
v.
:
CONSOLIDATION COAL COMPANY,
Respondent

Ireland Mine

:

DISCRIMINATION PROCEEDING
Docket No. WEVA 88-282-D
MORG CD 88-7
Ireland Mine

.
DECISION

Appearances:

Anita o. Eve, Esq., Office of the Solicitor, U. s.
Department of Labor, Philadelphia, Pennsylvania,
for the Secretary;
Michael Peelish, Esq., Consolidation Coal Company,
Pittsburgh, Pennsylvania, for Re~pondeni.

Before:

Judge Weisberger

Statement of the Cases
In these consolidated cases the Secretary (Petitioner) seeks
a civil penalty for an alleged violation by the Operator
(Respondent) of section 103Cf) of the Federal Mine Safety and
Health Act of 1977, and the Respondent has contested the

458

violation and alleges that the underlying citation be vacated.
In addition, the Secretary on behalf of David P. Clarke seeks, in
a Complaint filed on June 27, 1988, and in an Amended Complaint
filed on July 20, 1988, seeks a civil penalty and various declaratory relief alleging that Respondent unlawfully discriminated
against Clarke in violation 0£ section 105Cc)(l) of the Act.
Respondent filed its Answer to the Complaint on July 11, 1988.
Subsequent to notice, the cases were heard in Wheeling,
West Virginia, on December 14, 1988. David P. Clarke, David
Miller, and Lyle Tipton testified for Petitioner, and John Hiram
Snyder and Hestle B. Riggle, Jr., testified for Respondent.
The Parties were allowed 3 weeks after receipt of the Transcript to file Proposed Findings of Fact and Memorandum of Law.
Respondent filed its Brief on March 21, 1989. Petitioner did not
file any Brief or Proposed Findings of Fact.
Stipulations
At the hearing the Parties submitted the following stipulations:
1. Consolidation Coal Company is the owner and operator of
the Ireland Mine located in Marshall County, west Virginia.
2. Consolidation Coal Company and the Ireland Mine are
subject to the jurisdiction of the Federal Mine Safety and Health
Act of 1977.
3. The Administrative Law Judge has jurisdiction over this
case pursuant to section 105 of the Act.
4. Section 104(a) Citation No. 2949890 was issued by Lyle
R. Tipton, a duly authorized representative of the Secretary of
Labor.
5. The appropriateness of the penalties, if any, to the
size of the coal operator's business, should be based on the fact
that in the previous calendar year, 1987, the Ireland Mine
produced an annual tonnage of 2.3 million and the contracting
company, Consolidation Coal Company, had an annual tonnage of
48.5 million.
6. The history of previous violations should be determined
based on the fact that the total number of assessed violations in
the preceding 24 months is 652, and the total number of inspection
days for that period is 687.
7. Assessment of a civil penalty in these proceedings will
not affect the operator's ability to continue in business.

459

Issues
Essentially the ultimate issue to be decided in each of the
above captioned cases, which have been consolidated, is whether
Respondent discriminated against-David P. Clarke in violation of
section 105(c)(l) of the Act.~ In this connection, Respondent
argues that Clarke was not engaged in any protected activities.
However, Respondent concedes that if it be found that Clarke did
in fact engage in protected activities, then it is not disputed
that Respondent took adverse action against Clarke based solely
upon his protected activity. As such, the critical issue to be
determinedherein is whether or not Clarke engaged in any protected
activities.
Findings of Fact and Discussion
David P. Clarke, a miner employed by Respondent at the
Moundsville Portal of its Ireland Mine, is an elected Safety
Committeeman of the union representing the miners at the Ireland
Mine. In this capacity it is his responsibility, along with the
three other members of the safety committee, to accompany MSHA
inspectors on inspections of the Ireland Mine. On December 21,
1987, Hestle B. Riggle, Jr., Respondent's safety supervisor, in
response to Clarke's inquiry, advised him at the beginning of the
day shift, that an MSHA inspector was at the River Portal that
morning to perform an inspection. Clarke informed Riggle that he
was the elected official on the Union's Safety Committee, and
requested of the latter permission to go to the River Portal to
accompany the inspector on the inspection. Riggle denied his
request and indicated that, in essence, the designated Union
members at the River Portal, which was approximately 12 miles
from the Moundsville Portal, would go with the Inspector. Clarke
then made the same request of George Carter and received the same
response. Subsequently on January 12 and January 16, 1988, Clarke
made similar requests to accompany the MSHA inspector at the River
Portal, and the requests were denied for the same reasons. At each
instance there were no Union Safety Committeemen at the River
Portal. Further, on March 1, 1988, Clarke made a similar request
to accompany an MSHA inspector at the River Portal, and John Hiram
Snyder, Respondent's operations superintendent at the Ireland Mine,
informed him that he (Snyder), would not allow Clarke to travel to
the River Portal unless the inspector would write a violation.
Lyle Tipton, a MSHA Journeyman inspector, on March 1, 1988, issued
a Citation No. 2949890 alleging that Respondent violated
section 103Cf) of the Act in refusing Clarke permission to accompany him at the inspection at the River Portal.

460

The loca.l Union representing the miners at Respondent's
Ireland Mine had prepared separate walk-around lists for the
Moundsville Portal, River Portal, and Preparation Plant. According to the uncontradicted testimony of Snyder, the walk-around
list for the Moundsville Portal was posted on the Portal's
bulletin board. The Complainant's name was not on the posted
list. The walk-around list for the River Portal and the one for
the Preparation Plant were posted in those areas respectively.
According to Snyder, prior to Clarke's request on December 21,
1987, it was the practice that an inspector commencing an inspection at the Moundsville Portal would get a walk-around from among
the workers in that area. In 1987 and 1988 respectively, David
Miller gave management an updated walk-around list containing
only the four names of the safety committeemen as designated
representatives. According to Miller, these lists stated that if
one of the safety committeemen was not present, then the miners
were free to choose their representative as per the Act. He
further testified that the more extensive walk-around list was to
be used at a specific location if the miners' Union representative was not present at that shift in 1985. Tipton indicated
that in performing inspections, in the event that none of the
walk-around specified on the walk-around list were present on the
shift, he then offered an opportunity to the miners to select a
representative to participate in the inspection.
It appears to be the position of Respondent that, in essence,
inasmuch as the miners' representatives to accompany the inspector
could be selected from a broad list supplied by the Union, Clarke
was not engaged in any protected activities when he asked to travel
from the Moundsville Portal to the River Portal to accompany the
Inspector.
I find however, that in resolving the issue of whether
Clarke engaged in protected activities an analysis must be made of
Clarke's rights, as opposed to an analysis of management's duties
and responsibilities. In this connection, testimony from Miller
and Clarke, which has not been contradicted, establishes that
Clarke was elected by the Union representing the miners at the
Ireland Mine, to serve as a safety committeenan. Further, as their
testimony has not been contradicted, it established that in this
capacity Clarke had a right to represent the miners in accompanying
the MSHA inspector on an inspection. In this connection, Clarke
explained that to disallow him to travel with an Inspector on an
inspection would, in essence, decrease the effectiveness of his
being an authorized representative of the miners as a member of the
safety committee, inasmuch as in that capacity he receives complaints from miners with regard to various hazards at the mine.
Hence, he explained that if he would be unable to accompany an
inspector at the River Portal, he would not be able to bring to the
attention of the inspector the safety complaints of the miners he

461

represents. I thus conclude that Clarke, in requesting of management on the various dates in issue, the opportunity to travel from
the Moundsville Portal to the River Portal to accompany an inspector on an inspection, was engaging in a protected activity.
(See,
Secretary on behalf of Richard Truex v. Consolidation Coal Company,
8 FMSHRC 1293 (1986)). Hence, inasmuch as Clarke was a representative of the miners, and authorized by them, he thus had a right
to accompany the inspector as requested pursuant to section 105
of the Act (See, Truex, supra). Thus, inasmuch as Clarke had
engaged in a protected activity on each occasion that he requested
to accompany an inspector on an inspection, and it is essentially
not contested that adverse action was taken against him in denying
him this right, it is concluded that Complainant herein has established a prima facie case of discrimination.
(See, Secretary of
behalf of Pasula v. Consolidation Coal Company 2 FMSHRC 2786,
2797-2800 (October 1980), rev'd on other grounds sub. non.
Consolidation Coal Company v. Marshall, 663 F 2nd 1211 (3rd Cir.
1981)). This prima facie case has not been rebutted, nor has
Respondent herein established an affirmative defense. Thus, I
conclude that there has been a violation of section 105(c) herein,
and also of section 103Cf).
In assessing a penalty for the violation found herein, I
have taken into account and adopted the stipulations of the
Parties with regard to the size of Respondent's operation, the
history of its violations in the preceding 27 months, and the
stipulation that an assessment of a penalty will not affect its
ability to continue in business. With regard to Respondent's
negligence, I have taken into account the testimony of
Respondent's witnesses that the denial of Clarke's request to
accompany the inspectors at the River Portal was based upon prior
policy that miners working at that area be the ones to accompany
the inspector. In this connection, Snyder explained the policy
by indicating that a miners' representative traveling from the
Moundsville Portal to the River Portal to accompany an inspector
would lose production time during the travel between the two
Portals, in contrast to having a representative from the miners
already working at the River Portal accompany the inspector at
that site. As such, Respondent's policy in this regard appears
to be based upon a business reason. I also have taken into
account Snyder's testimony that he conferred with legal counsel
who advised him not to change the Respondent's policy in this
regard.
I also note that on each of these occasions when Clarke
was deprived of his right to accompany the inspector, another
miners' representative did indeed go with the inspector. However, with regard to the gravity of the violations, I note, as
discussed above, that the deprivation of Clarke's right to
accompany the inspectors at the River Portal would tend have the

462

effect of diminishing the effectiveness of safety complaints made
by miners to him in his capacity as member of the safety
committee. Taking into account all of the above factors, I
conclude that a penalty herein of $200 is appropriate for the
violations found herein.
ORDER
It is ORDERED that, within 30 days of this Decision,
Respondent shall post a notice stating that it will not violate
section 105(c) of the Act.
It is further ORDERED that Respondent
shall cease and desist attempts to interfere with the right of
David P. Clarke to accompany inspectors on inspections as the
designated representative of the miners.
It is further ORDERED that Respondent shall, within 30 days
of this Decision, pay $200 for the violations found herein.

~~

Avram Weisberger
Administrative Law Judge
Distribution:
Anita D. Eve, Esq., Office of the Solicitor, u. s. Department of
Labor, Room 14480-Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
Michael R. Peelish, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
dcp

463

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lath FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

703-756-6232
March·3, 1989

JOHN DIXON HACKER,
Complainant

v.
BLACK STREAK MINING,
Respondent

.: DISCRIMINATION PROCEEDING
: Docket No. KENT 89-1-D
.: MSHA Case No. BARB CD 88-57

ORDER TO SHOW CAUSE
Statement of the Case
This proceeding concerns a complaint of discrimination
filed by the complainant against the respondent pursuant to
section 105{c) of the Federal Mine Safety and Health Act of
1977. The official file reflects that Mr. Hacker filed his
complaint on August 15, 1988, with the Secretary of Labor,
Mine Safety and Health Administration (MSHA) District 7 Field
Office. The complaint states as follows:
At the end of our shift I ride the left
outside. On 7/25/88 while riding the belt to
·the surface I observed a rock fall on the belt
and where the fall was the belt was cribbed on
both sides. When I jumped off the belt I hit
one of the cribs and it threw me back into the
belt structure. As of this date I have
received no workman compensation. I have been
told that I no longer have a job at this
company.
I want my job back with backpay.
Also I
want the workman's compensation due me and all
my medical bills paid.

The complaint states that Mr. Hacker was employed by the
respondent as a Belt Head Man at a salary of $6 an hour, based
on a 40-hour work week. His overtime rate of pay is shown as
$9 an hour, and that he worked 8 hours of overtime each week
during the 12-month period preceding the date of his complaint.
The complaint shows that Mr. Darrell Middleton is the

464

President of the respondent company, and that Mr. Wendell
Middleton is the Vice-President.
In a statement given to an MSHA special investigator on
August 19, 1988, in the course of an investigation of his complaint, Mr. Hacker stated that he began his employment with
the respondent in October, 1987, and that Mr. Wendell
Middleton instructed him to ride the belt into the mine to his
work station, while the rest' of his crew rode the scoop.
Mr. Hacker stated further that while it was illegal to ride
the belt, he believed that if he complained, "I wouldn't have
a job." Mr. Hacker stated that lie also rode the belt out of
the mine at the end of his shift because it was not practical
for him to crawl to the section and ride the scoop out.
Mr. Hacker stated that approximately a week prior to his
injury on July 25, 1988, MSHA Inspector Chalk Myers, was in
the mine, and that he (Hacker) told Mr. Myers that he rode the
belt into the mine, and although the belt had a stop cord, it
did not work. Mr. Hacker stated further that he also informed
Mr. Myers that at various times other miners also rode the
belt, and that no one preshifted the area where he worked
alone. Mr. Hacker stated that Inspector Myers "cited several
violations to the company." Mr. Hacker stated that Inspector
Myers "wanted me to call the face and have the No. 2 belt shut
down so he could make some electrical checks, but they
wouldn't do it."
Mr. Hacker stated that on the morning of July 25, 1988,
when he rode the belt into the mine, he observed rock falling
on the No. 1 belt, and when he rode the belt out he observed a
large rock fall across the belt, and in order to avoid the
rock, he jumped off the belt and struck a crib which was adjacent to the belt. When he later left the mine, he realized he
was injured and went to a hospital where he was x-rayed and
given a shot and told to stay off work 3 days. Two days later
he was admitted to the Pineville, Kentucky, hospital for
9 days.
Mr. Hacker stated that he sent doctor's excuses to
Mr. Middleton through another miner, and that his wife telephoned Mr. Middleton from the hospital, but that Mr. Middleton
informed his wife that when he (Hacker> left the mine on
July 25, he was "o.k." and that no accident had occurred.
Mr. Hacker stated that when he subsequently called
Mr. Wendell Middleton on August ~6, 1988, to inquire if he
still had his job, Mr. Middleton informed him that as far as

465

he was concerned, Mr. Hacker had quit his job. ··Mr. Hacker
stated that when he attempted to tell Mr •. Middleton what had
happened to him, Mr. Middleton would not listen to him and
that "he told me to sue him."
By letter dated September 15, 1988, MSHA advised
Mr. Hacker that it had investigated his complaint, and after a
review of the information gathered during the investigation,
made a determination that a violation of section 105(c) of the
Act did not occur. Mr. Hacker was advised of his right to
pursue the matter further by filing a complaint on his own
behalf with the Commission within.30 days of MSHA's notification letter.
By letter dated September 26, 1988, Mr. Hacker filed his
pro se complaint with the Commission, and it was.receiv7d and
docketed on October 4, 1988. His letter states in pertinent
part as follows:
I have lost my job due to an injury that I
received while being employed by Black Streak
Mining. I have filed a workmen's comp. claim.
I have yet to receive workmen's comp. or anything due to this injury. I want to know from
you all is it right to lose your job while
under a doctor care? I have doctor's statements and x-rays due to this condition, and I
also have witnesses stating verification of
getting treated by a doctor at the emergency
room in Pineville at the hospital.
In addition to his complaint letter, Mr. Hacker submitted
copies of his prior complaint statements made to MSHA, a copy
of MSHA's letter of September 15, 1988, rejecting his complaint, and copies of certain hospital records incident to
certain treatment he received on July 26 and August 4, 1988.
Mr. Hacker subsequently submitted a letter to the Commission
on October 21, 1988, stating that a copy of his complaint had
been served on the respondent by certified mail, and he
included the original postal service certified mailing receipt
which reflects that it was received by the respondent on
October 12, 1988.
On December 27, 1988, the Commission's Chief Administrative Law Judge Paul Merlin. issued an order requiring the
respondent to file an answer to Mr. Hacker's complaint, with
the Commission within 30 days. The respondent was advised
that if it did not file an answer it would be assumed that it
has admitted the alleged acts of discrimination and that a

466

default judgment would be entered against the respondent
granting Mr. Hacker any relief to which he may be entitled.
The postal service certified mailing receipt reflects that the
respondent received Judge Merlin's Order on January 7, 1989.
However, the respondent has not complied with the order, and
has not filed an answer to Mr. Hacker's complaint. Nor has it
filed a response to Judge Merlin's order directing it to file
an answer.
Discussion
The Commission's rules governing discrimination complaints
filed pursuant to section 105Cc) of the Act are found in
Part 2700, Title 29, Code of Federal Regulations. Rule 40(b),
29 C.F.R. § 2700.40(b), provides as follows:
Cb) * * * A complaint of discharge, discrimination or interference under section 105(c) of
the Act, may be filed by the complainant miner,
representative of miners, or applicant for
employment if the Secretary determines that no
violation has occurred, * * * •
Commission Rule 42, 29 C.F.R. § 2700.42, provides as
follows:
A complaint of discharge, discrimination
or interference shall include a short and plain
statement of the facts, setting forth the
alleged discharge, discrimination or interference, and a statement of the relief requested.
Commission Rule 43, 29 C.F.R. § 2700.43 provides that
within 30 days after service of a complaint filed by the
complaining miner, the respondent mine operator shall file an
answer.
The Commission rule governing summary disposition of any
proceeding filed pursuant to its rules is Rule 63, 29 C.F.R.
§ 2700.63, and it provides as follows:
(a) * * * When a party fails to comply with an
order of a judge or these rules, an order to
show cause shall be directed to the party
before the entry of any order of default or
dismissal.
The pleadings in this case, including the complaint and
information supplied by Mr. Hacker in support of his claim of

467

discrimination, reflect that his employment with the respondent was terminated on or about August 16, 1988. The respondent apparently takes the position that Mr. Hacker quit his
job, and Mr. Hacker asserts that he was unable to return to
work because of an alleged injury suffered when he jumped off
a moving belt to avoid a falling rock, and that when he
attempted to explain the circumstances of his failure to
return to work, the respondent took the position that no accident or injury occurred, that Mr. Hacker quit his job, and
that if Mr. Hacker wanted his.job back, respondent invited him
to sue.
Although Mr. Hacker's claim for workmen's compensation as
a result of his alleged job-related injury, does not on its
face present a viable discrimination complaint within the
Commission's jurisdiction, his complaint does raise an inference that his job was terminated because of his informing. an
MSHA inspector approximately a week prior to his injury that
he was instructed to ride the belt to his work place by the
respondent's vice-president, and that riding the belt was
illegal. Mr. Hacker purportedly informed the inspector that
riding the belt was illegal, that the belt stop-cord was
inoperative, and that he worked alone and his work area was
not preshifted. According to the complaint, after
Mr. Hacker's conversation with the inspector, several violations were served on the respondent, and there is a inference
that these asserted violations were related to his riding the
belt, the defective stop-cord, and the failure to preshift his
work area. In these circumstances, there is a further inference that Mr. Hacker's termination may have resulted from his
conversation with the inspector, and the asserted violations
which followed. Since a miner has a protected right to bring
any alleged violative mine conditions to the attention of an
inspector, he may not be discriminated against by the respondent for exercising this right, and if the respondent terminated him for this reason, Mr. Hacker has established a
prima facie complaint of discrimination. At this stage of the
proceeding, and in view of the respondent's failure to file an
answer, the complaint stands unrebutted.
The record in this case reflects that the respondent has
failed to file an answer to the complaint as required by
Commission Rule 29 C.F.R. § 2700.43, and that it has also
failed to respond or comply with Judge Merlfn's order
directing it to file an answer.

468

ORDER
In view of the failure by the respondent to comply with
the Commission's rule requiring it to file an answer to the
complaint, and in view of its further failure to respond to
Judge Merlin's Order, the respondent IS ORDERED TO SHOW CAUSE,
that is, to explain or state why it should not be held in
default and a summary judgment entered against it finding that
it has discriminated against Mr. Hacker in violation of
section 105Ccl of the Act, and granting the relief requested
by Mr. Hacker.
The respondent IS FURTHER ORDERED to file its response to
this order within thirty (30) days of its receipt.

?/. ~

rge • Koutras
Administrative Law Judge
Distribution:
Mr. John Dixon Hacker, P.O. Box 63, Hulen, KY 40845
(Certified Mail)
Mr. Darrell Middleton, President, Black Streak Mining,
Box 261, Cawood, KY 40815 (Certified Mail)
/fb

469

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

March 22, 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
·Petitioner

v.
MID-CONTINENT RESOURCES, INC.,
Respondent

CIVIL PENALTY PROCEEDINGS

:

.
.
..:
.

Docket No. WEST 88-230
A.C. No. 05-00301-03548
Docket No. WEST 88-231
A.C. No. 05-00301-03549
Dutch Creek No. 1 Mine

ORDER SEALING PORTIONS OF TRANSCRIPT
During the hearing in the above cases certain matters were heard
in camera as the evidence presented involved sensitive, proprietary
and confidenti~l information concerning the respondent's business
operations. ·
Inasmuch as the appeal process favors a public transcript the
in camera proceeding of December 1, 1988, is dissolved except for
certain portions of the transcript which should remain sealed.
Accordingly, the following order is appropriate:
1. The follow~ng portions of the transcript are hereby sealed
to be opened only by order of the presiding judge or by order of the
Commission.
These portions are as follows:
Page

Line Number(s)

5
6
7
8
10
15
16
28
30
31
32
33
34
35
38
39
40
42 1/

11 through 25
1 through 12
25
10 through 22
4 through 11
21 through 22
19 through 24
7 through 25
1 through 6
13 through 16
6 through 22
23 through 24
1 through 24
1 through 17
6 through 13
12 through 18
7
14 through 22

1/ The portion excised on page 42 is a comment on the evidence by
counsel and it is excised because the evidence relating thereto has
been sealed.
470

The material u~der seal consists of the following:
Two copies of the in camera proceedings in
its entirety and two copies marked with a
yellow highlighter to identify the portions
excised from the transcript.
.
2. The public transcript containing sealed and unsealed
evidence is altered by excising the sensitive, proprietary and
confidential evidence portions from each page. Further, a copy
of the entire in camera proceeding, as altered, is attached to
this order.
~
Each page of the public transcript altered by this order
shall contain a statement which shall identify the portion excised.
Each portion so removed shall state it was excised by order of the
presiding judge dated March 22, 1989.
3. A copy of the in camera proceedings, as altered by this
order, is attached hereto and a copy is forwarded to each party.

4. I further direct counsel for the parties to seal the
sensitive, proprietary and confidential evidence in their possession
as identified by this order. Said evidence shall remain sealed until
further order of the presiding judge or the Commission.

Law Judge

Distribution:
Edward Mulhall, Jr., Esq., Delaney & Balcomb, P.O. Drawer 790,
Glenwood Springs, CO 81602
James H. Barkley, Esq. and Margaret A. Miller, Esq., Office of
the Solicitor, U.S. Department of Labor, 1585 Federal Building,
1961 Stout Street, Denver, CO 80294
/ot

471

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lath FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

703-756-6232
March 14, 1989

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
:

Docket No. LAKE 88-79
A.C. No. 12-01986-03504

v.
Hunley Creek
SUPER BLOCK COAL CORPORATION,
Respondent
ORDER TO SHOW CAUSE
This case was scheduled for hearing in Evansville, Indiana,
on March 9, 1989. A Notice of Hearing was served on the parties
informing them of the hearing date and location, and the
returned postal service certified mailing receipt reflects that
it was received by the respondent's representative of record,
Mr. Larry Wallace, President, Super Block Coal Corporation, on
November 19, 1988. An Amended Notice of Hearing advising the
parties of the hearing date and location in Evansville, was
issued on February 23, 1989, and Mr. Wallace received this
notice by certified mail on February 27, 1989.
When the case was called for hearing in Evansville, at .
9:30 a.m., on Thursday, March 9, 1989, Mr. Wallace failed to
appear, and the hearing proceeded without him, and the petitioner presented evidence in support of the citation in issue
and the proposed civil penalty assessment of $20 for the violation noted in the citation. After the hearing had begun, I
received a telephone message from a Mr. Danny Jasper, who
identified himself as the mine superintendent, and he informed
the individual taking the message that he was unable to attend
the hearing. Upon return to my office after the close of the
record, I found a telephone message from Mr. Jasper who had
called my secretary in Falls Church, Virginia, on the day of
the hearing, to advise her that he was unable to attend the
hearing because "no one was at the mine to supervise the men."
Mr. Jasper had not previously entered any appearance in this
matter, and no further communication has been received from
Mr. Wallace.

472

Since Mr. Wallace is the respondent's representative of
record, i t was incumbent on him to timely notify me of his
intention not to appear at the hearing. Under the circumstances, and in view of the failure by the respondent to appear
at the scheduled hearing, or to otherwise notify me that it
did not intend to appear, the respondent (Larry Wallace) IS
ORDERED TO SHOW CAUSE, and to explain, why it should not be
declared in default and a summary decision and order entered
pursuant to Commission Rule 63, 29 C.F.R. § 2700.63, assessing
the proposed civil penalty of $20 as final, and directing that
such payment be made. The respondent is FURTHER ORDERED to
file its response within ten (10) days of the receipt of this
Show Cause Order.

Distribution:
Rafael Alvarez, Esq., Office of the Solicitor, U.S. Department
of Labor; 230 South Dearborn Street, 8th Floor, Chicago, IL
60604 (Certified Mail)
Mr. Larry Wallace, President, Super Block Coal Corporation,
Post Office Box 234, Crestwood, KY 40014 (Certified Mail)
/fb

473

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

March 24, 1989

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDINGS

.
.
.

Docket No. LAKE 88-65-M
A. C. No. 11-02866-05501
Docket No. LAKE 88-77-M
A. C. No. 11-02866-05502

THREE STAR DRILLING &
PRODUCTION CORPORATION,
Respondent

Docket No. LAKE 88-92-M
A. C. No. 11-02866-05503
DAD Well No. 1
ORDER

Appearances:

Rafael Alvarez, Esq., Office of the Solicitor,
u. s. Department of Labor, Chicago, Illinois,
for the Secretary~
James rB. Wham, Es·q., Richard A. Cary, Esq., Wham &
Wham, Centralia, Illinois, for Respondent.

Before:

Judge Weisberger

Statement of the case
The above consolidated cases are before me based upon proposals for civil penalities filed by the Secretary (Petitioner)
for alleged violations by the Operator (Respondent) of various
safety standards set forth in Volume 30 of the Code of Federal
Regulations. The Respondent filed a Motion for Summary Decision,
and Petitioner filed a Motion for Partial Summary Decision.
Pursuant to a telephone conference call between Counsel for both
Parties and the undersigned, at the request of Counsel, I met
with Counsel at the site of Respondent's DAD Well No. 1 and
observed its vertical shaft, on the morning of October 25, 1988.
Pursuant to notice, on October 25 - 26, in Terre Haute, Indiana,
and November 29, 1988, in Indianapolis, Indiana, a hearing was
held solely for the purpose of allowing the Parties to present
argument and evidence on the jurisdictional issues raised by the
respective Motions for Summary Decision. At the hearing, Robert
Earl Williams, Bernard Martin, and William Melcher testified for
Respondent, and Raymond Roesler and Robert L. Ferriter testified
for Petitioner. At the hearing, it was clarified by Counsel for
both Parties that if the jurisdictional issues were to be decided

474

in favor of Respondent, then the cases should be dismissed. In
the alternative, should the jurisdictional issues be determined
in favor of Petitioner, then the cases should be set for hearing
on the merits.
.

.

At the conclusion of the-hearing, Counsel were directed to
file Posthearing Briefs and Proposed Findings of Fact 3 weeks
after receipt of the hearing transcript. Both Parties requested
an extension to file briefs by February 6, and the request was
granted. Petitioner filed its Proposed Findings of Fact and
Conclusions of Law and Brief on February 8, 1989, and Respondent
filed its Proposed Findings of Fact and Conclusions of Law and
Brief on February 9, 1989. Subsequently, the Parties requested
and were granted an extension until March 16 to file Reply
Briefs, and Respondent filed its Answers to Petitioner's Brief on
March 20, 1989,and Petitioner filed its Reply Brief on March 21,
1989.
Findings of Fact
1. Respondent, Three Star Drilling and Production Company,
is an oil company which owns three oil wells in Illinois.
Respondent sells its oil to the oil Producers Association in
Springfield, Illinois.
2. Respondent is engaged in an oil recovery project known
as the DAD Well No. 1 near Casey, in Cumberland County, Illinois.
3. The DAD Well No. 1 is located irl the Siggins Field.
Respondent has over 500 wells in this field that are "producers."
4. The Upper Siggins is approximately 300 to 350 feet deep
and the Lower Siggins is ~pproximately 500 to,550 feet deep.
Between the Upper and Lower Siggins sand is a Stray sand that is
approximately 412 to 427 feet deep.
5. Primary and secondary recovery of oil in the Upper
Siggins sand, and primary recovery of oil in the Lower Siggins
sand have occurred •.
6. Primary recovery is by drilling a well from the top of
the ground and the result is that the oil gushes out.
7. Secondary recovery is by pumping water into the oil
reservoir which forces the oil to come out.
8. ·Respondent proposes to extract oil from the Siggins oil
field by direct access drilling.

475

9.

The DAD Well No. 1 will be developed in two stages:
a.

mine shaft sinking;

b.

developing oil c;..ollector rooms.

10. Respondent began excavating the shaft in October 1986.
The shaft is 6 feet wide by 10 feet and 10 inches long, and as of
November 29, 19 88, reached a depth of 38-4 feet below the surf ace.
11. The mine shaft is deepened by drilling holes, loading
the holes with explosives, blasting, and loading broken material
into a hoist bucket with a Criderman mucking hoist.
12.

The shaft is lined with concrete as it is deepened.

13. Employees are able to enter the shaft by riding a cage.
The shaft has a ladder with a landing every 30 feet. It is used
as an alternative method of exit from the shaft.
14. A blowing syste~, which delivers ppproximately 30,000
cubic feet of air a minute into the shaft, has been installed.
The shaft has a 16 inch ventilation tube that is anchored to the
walls.
15. Respondent has installed a conduit for electricity and a
water piping system~
16.
c~bles,

All sur-face equipment such as hoists, hoist drums,
and headframes are typidal mine shaft equipment.

17. Employees work underground drilling holes, loading the
hole with explosives, and loading the muck into a bucket.
18. A 24-foot circular oil collector room connected to the
shaft, by a 20-foot tunnel, had been completed at the upper level
of the Siggins Sand, 354 feet below the surface.
19. Respondent used a roof bolting machine to install roof
bolts in the tunnel and oil collector room.
20. Respondent's plan for drilling involved the horizontal
drilling of a number of holes in the walls of the oil collector
room into the Siggins Sand formation. These 3 1/2-inch diameter
horizontal holes will continue £or a distance of approximately
800 feet. Each horizontal hole will be drilled, capped, and
regulated by a remote control valve with a switch located in the
hoist room or at the top of the shaft, both df which are'lo~ated
above ground. These horizontal drill holes will be connected to

476

a common line running to a sump, and any oil flowing into the
sump will then be pumped to the surface by a pump actuated by
remote control from above ground. No oil will run out of the
horizontal drill holes into the sump with men underground. Nor
will there be men underground when the oil is pumped from the
sump to the surface.
...
21. DAD Well No. 1, is still under construction and there
has been no oil produced nor drilling for oil commenced as of
November 22, 1988, the date of the last evidentiary hearing. No
product from DAD Well No. 1 has been sold to anyone.
22. The excavation of the oil collector room required that
employees work underground.
23. After the development of the oil collector rooms,
Respondent's employees might have to periodically work underground to replace pumps, unclog pipes, and drill long holes.
During these procedures, the remote control valves, regulating
the oil flow in the horizontal holes, will be shut off, and no
oil will be extracted.
24. The State of Illinois Division of Mines and Minerals has
ordered Respondent to comply with Chapters 13, 14, and 19 of the
Health and Safety Rules and Regulations found in the 1985
Illinois Revised Statute, Chapter 96 1/2, paragraph 544023.3.

Issues
1. Whether Respondent's operation at DAD Well No.' 1 is a
mine as defined in the Federal Mihe Safety and Health Act of
1977.
2. Whether Respondent's operation at the DAD Well No. 1
affects commerce.
3. Whether the Federal Mine Safety and Health Act of 1977
is preempted by the 1985 Illinois Revised statute, Chapter 96
1/2 Paragraph 5440 § 23.3.

Discussion

I.
In evaluating whether Respondent's operation at the
DAD Well No. 1 is subject t6 the Federal Mine Safety and Health
Act of 1977 (the Act), and regulations promulgated thereunder,
reference must be made to section 3 ( h )( 1) of the Act which, as
pertinent, defines a mine as • • • "lands, evacuations, underground passage ways, shafts, slopes, tunnels and workings,

477

structures, facilities, equipment, machines, tools, or other
property • • . on the surface or underground, used in, or to be
used in, or resulting from, the work of extracting such materials
from their natural deposits in nonliquid form, or if in liquid
form, with workers undergrounsi, ... • .
"
It appears to be Respondent's main argument that lands,
shafts, and equipment used in extracting liquid minerals, are not
to be considered a mine unless workers are underground during the
time when the liquid minerals are being extracted. Respondent
then argues that the operation herein can not be considered a
mine, inasmuch as the evidence clearly establishes that no oil
will be extracted when workers are underground. In this connection, the record indicates that oil is not produced or extracted
while men are underground engaged in construction of the shaft,
horizontal holes, or collector rooms. Indeed, no oil will be
produced until construction is completed. Also, once production
has commenced, no workers will have any regular tasks underground.
Should a worker have to go underground on occasion to replace a
pump, all valves will be first closed from above ground, stopping
the extraction of oil before men actually go underground.
It is manifest that the language of section 3(h)(i), supra,
does not clearly compel a conclusion, based on a plain reading of
its words, that in order for an operation to be subject to the
Act and be considered a mine, workers must be underground during
the time when the liquid mineral is being extracted. The language of section 3(h)(i), supra, is also capable of being
interpreted as encompassing in the definition of a mine, as in
the case at bar, shaft and various equipment used in extracting
liquid minerals with the additional requirement that workers be
underground at sometime during the operation, but not necessarily
concurrent with the limited activity of the oil being led into
the pumps and pumped to the surface. Inasmuch as section 3Ch>Ci),
supra, is capable of more than one construction, I place considerable weight on the legislative history of the Act, in determining
how to interpret section 3(h)(i), supra. In this connection I note
that Congress clearly intended that the coverage of the Act be as
broad as possible. I find most instructive the following language,
contained in the legislative history of the Act, with regard to
Congressional intent to make the coverage of the Act as broad as
possible. "The Committee notes that there may be a need to resolve
jurisdictional conflicts, but it is the Committee's intention that
what is considered to be a mine and to be regulated under this Act
be given the broadest possible interpretation, and it is the intent
of this Committee that doubts be resolved in favor of inclusion of
a facility within the coverage of the Act." CS. Rep. No. 181,
95th Cong., 1st Sess. 14 (1977), reprinted in Senate Subcommittee
on Labor, Committee on Human Resources, 95th Cong., 2nd Sess.,
Legislative History of the Federal Mine Safety and Health Act of
1977, at 602 (Legis. Hist.). I thus conclude that to adopt the

478

narrow construction urged by Respondent would be violative of
Congressional intent. Indeed, taking into account the very strong
Congressional declaration, as contained in section 2 of the Act,
that, with regard to the purpose of the Act, its first priority" •
• • must be the health and s~~ety of its most precious resource the miner;", it would not seem logical for one working underground
here in the construction of the shaft or one of its collector
rooms, or in the replacing of a pump, not to be covered by the
protections afforded in the Act, merely because the worker was not
present concurrent with the physical pumping of the oil to the
surface. It is clear that the shafts and collector rooms, where
workers are presently located underground, are being developed for
the purpose of extracting oil.l/ I thus conclude that Respondent's
operation at DAD Well No. 1 is-a mine within the purview of the
Act.
II.
Section 4 of the Act, in essence, provides that a mine
whose products enter commerce or whose" . . • operations or
products of which affect commerce," shall be subject to the Act.
Respondent, based on the uncontroverted evidence of record,
argues that inasmuch as its operation, at DAD Well No. 1, is not
yet producing any oil, it does not have any product which is
entering commerce. The record supports Respondent's contention
in this regard. However, Respondent is still under the jurisdiction of the Act if it is established that its operations "affect
commerce." In this connection, it appears to be Respondent's
argument, that inasmuch as its operation is in a speculative
stage, and there is no assurance that oil will ever be prod~ced,
it has not been established that its operation has any affect on
commerce.
In Godwin v. OSHRC, 540 F.2nd 1013 (9th Cir., 1976), the
Court of Appeals was faced with a factuai situation similar to
the case at bar. In Godwin, supra, the Court had to consider
whether the activity of clearing land for the purpose of growing
grapes was included within the purview of the Occupational Safety
and Health Act of 1970 (29 u.s.c. § 651 et seq.), which provides
that, in general, an employee is subject to the Act if his activities "affect commerce," 29 u.s.c. § 652(6), which is the same
language as contained in Section 4 of the Act. The Court in
Godwin, supra, essentially held that the clearing of the land for
the purpose of growing grapes will adversely affect commerce if
performed under unsafe conditions. The Court, at 1016, supra,

!/

Although the testimony of Respondent's witness indicates that
if ultimately the extraction of oil is proved not feasible, then
the shaft and appurtenances, will be used for the storage of
waste, it is their present primary purpose, as a first step in
the extraction of oil, which is deemed critical.

479

held as follows: "Clearing land is an integral part of the
manufacturing of wine, and therefore commerce is affected by the
activity." CEmphasis added) • ~./
Similarly, in the case at bar, the sinking of the shaft and
of the oil collector room, the activities presently
being engaged in, are integral parts of the activity of the
recovery of oil from the Siggins Field, and as such, commerce is
affected by the present activities. (See also, Secretary v. Sun
Landscaping and Supply Company 2 FMSHRC 975 (April 1980) Ca
company that had been in operation for 3 days intending to mine
marble, crush it and sell it, and was engaged in crushing marble
on the day of the inspection was held to be covered by the Act
based upon its current activity and future intentions; see also,
Secretary v. Bradford Coal Company, Incorporated, 3 FMSHRC 1567
(June 1981), where it was found that the business of building
coal preparation plants was a class of activity the cumulative
effect of which affected interstate commerce). I therefore find
that Respondent's operation at DAD Well No. 1 does affect interstate commerce, and is thus within the jurisdiction of the Act.
e~cavating

III.
Respondent, in essence, has raised the issue that the regulation of its mine by MSHA is improper inasmuch as the State of
Illinois has maintained jurisdiction over the project from its
commencement to the present. It is clear that any State of
Illinois regulations, with regard to signaling during the operation of the hoist in the shaft, or with regard to any other aspect
of Respondent's operation, do not preempt the Act. Section 506 of
the Act permits concurrent State and Federal regulation, but under

2/ The gravamen of Respondent's argument, that its present operations are only speculative and therefore can not affect commerce,
was fully considered by Judge Ely, in a concurring opinion, in
Godwin, supra. Judge Ely found it "almost inconceivable" for an
accident at an early stage of an operation to have a nexus with
interstate commerce where any number of circumstances could have
prevented the fulfillment of the eventual objective. Indeed,
Judge Ely stated as follows: "To me, it is virtually unthinkable
that the Founding Fathers could have foreseen the extent to which
an increasingly expansive interpretation of the commerce clause
could so infringe local authority." (Godwin, surpa, at 1017).
However, nonetheless, Judge Ely reluctantly concurred in the
majority decision and did not feel that he could conscientiously
dissent in light of Wickard v. Filburn, 317 U.S. 111, (1942),
Farmer's Irrigation Company v. McComb, 337 U.S. 755 (1949), and
Hodgson v. Ewing, 451 F.2d 526 CSth Cir., 1971).

480

the Federal Supremacy Doctrine, a State Statute is void to the
extent that it conflicts with a valid Federal Statute. Dixy Lee
Ray v. Atlanta Richfield Comp~ny, 435 U.S. 151 1978.
Accordingly, it is held that Respondent's contention in this
regard is without merit.
ORDER
Inasmuch as it is found that Respondent's operation at the
DAD Well No. 1 is subject to the jurisdiction of the Act, it is
ORDERED that these cases be scheduled for hearing on the

merits.~/

Avram Weisberger
Administrative Law Judge

3/ I do not find Respondent's arguments persuasive th~t the
decision herein should not be applied retroactively. Should the
finding of jurisdiction be applied only prospectively, the burden
already suffered by Respondent, i.e. being caught between the
jurisdiction of the State of Illinois and MSHA and being subject
to double inspections would not be effected. It is true that as
~result of a retroactive application of the Act's jurisdiction,
Respondent might become liable for civil penalties for violations
of federally mandatory safety standards set forth in 30 C.F.R,
et. ~ which alleg~dly occurred d~r~ng the retroactive period.
However, these penalties should be mitigated, as the record
indicates Respondent acted in good faith in believing it was not
subject to the jurisdiction of the Act, and hence did not act
with any significant degree of negligence in not conforming with
any federally mandated safety standards.
I reject the remainder of Respondent's arguments and find
that the overriding purpose of the Act, i.e., the protection of
miners, is best furthered by not limiting the jurisdiction of the
Act to a prospective application.

481

Distribution:
Rafael Alvarez, Esq., Office of the Solicitor, u. S. Department
of Labor, 230 South Dearborn Street, 8th Floor, Chicago,· IL 60604
(Certified Mail)
James B. Wham, Esq., Wham & Wham, 212 E. Broadway, P. O. Box 549,
Centralia, IL 62801 (Certified Mail)
dcp

482

'f: U.S. GOVERNMENT PRINTING OFFICE: 1989- 2 4 1 - 1 5 5 I 0 4 7 5 4

